EXHIBIT 10.1

 

Published CUSIP Number: 28471DAC6

Revolving Credit CUSIP Number:  28471DAE2

Term Loan CUSIP Number:  28471DAD4

 

 

 

 

$575,000,000

 

CREDIT AGREEMENT

 

dated as of July 23, 2015,

 

by and among

 

Eldorado Resorts, Inc.,

as Borrower,

 

Certain Subsidiaries of the Borrower,
as Guarantors,

 

the Lenders referred to herein,
as Lenders,
and

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

J.P. Morgan Securities LLC,

Macquarie Capital (USA) Inc.,

Credit Suisse Securities (USA) LLC,

U.S. Bank National Association, and

KeyBank National Association,
as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitions and Provisions

38

SECTION 1.3

Accounting Terms

38

SECTION 1.4

UCC Terms

38

SECTION 1.5

Rounding

38

SECTION 1.6

References to Agreement and Laws

39

SECTION 1.7

Times of Day

39

SECTION 1.8

Letter of Credit Amounts

39

SECTION 1.9

Guaranty Obligations

39

SECTION 1.10

Covenant Compliance Generally

39

 

 

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

 

 

SECTION 2.1

Revolving Credit Loans

39

SECTION 2.2

Swingline Loans

40

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

41

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

42

SECTION 2.5

Permanent Reduction of the Revolving Credit Commitment

43

SECTION 2.6

Termination of Revolving Credit Facility

44

 

 

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

 

 

SECTION 3.1

L/C Commitment

44

SECTION 3.2

Procedure for Issuance of Letters of Credit

44

SECTION 3.3

Commissions and Other Charges

44

SECTION 3.4

L/C Participations

45

SECTION 3.5

Reimbursement Obligation of the Borrower

46

SECTION 3.6

Obligations Absolute

46

SECTION 3.7

Effect of Letter of Credit Application

47

SECTION 3.8

Letters of Credit Issued for Subsidiaries

47

SECTION 3.9

Cash Collateralization Following Termination of the Revolving Credit Facility

47

 

 

 

ARTICLE IV

 

TERM LOAN FACILITY

 

 

 

SECTION 4.1

Initial Term Loan

47

SECTION 4.2

Procedure for Advance of Term Loan

48

SECTION 4.3

Repayment of Term Loan

48

SECTION 4.4

Prepayments of Term Loan

48

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

 

 

SECTION 5.1

Interest

51

SECTION 5.2

Notice and Manner of Conversion or Continuation of Loans

53

SECTION 5.3

Fees

53

SECTION 5.4

Manner of Payment

54

SECTION 5.5

Evidence of Indebtedness

54

SECTION 5.6

Adjustments

55

SECTION 5.7

Obligations of Lenders

55

SECTION 5.8

Changed Circumstances

56

SECTION 5.9

Indemnity

57

SECTION 5.10

Increased Costs

58

SECTION 5.11

Taxes

59

SECTION 5.12

Mitigation Obligations; Replacement of Lenders

62

SECTION 5.13

Incremental Loans

63

SECTION 5.14

Cash Collateral

66

SECTION 5.15

Defaulting Lenders

67

 

 

 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

 

 

SECTION 6.1

Conditions to Closing and Initial Extensions of Credit

70

SECTION 6.2

Conditions to All Extensions of Credit

75

 

 

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

 

 

SECTION 7.1

Organization; Power; Qualification

76

SECTION 7.2

Ownership

76

SECTION 7.3

Authorization; Enforceability

77

SECTION 7.4

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.

77

SECTION 7.5

Compliance with Law; Governmental Approvals

77

SECTION 7.6

Tax Returns and Payments

78

SECTION 7.7

Intellectual Property Matters

78

SECTION 7.8

Environmental Matters

78

SECTION 7.9

Employee Benefit Matters

78

SECTION 7.10

Margin Stock

79

SECTION 7.11

Government Regulation

80

SECTION 7.12

Material Contracts

80

SECTION 7.13

Employee Relations

80

SECTION 7.14

Burdensome Provisions

80

SECTION 7.15

Financial Statements

80

SECTION 7.16

No Material Adverse Change

81

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.17

Solvency

81

SECTION 7.18

Properties

81

SECTION 7.19

Litigation

82

SECTION 7.20

Anti-Terrorism; Anti-Money Laundering

82

SECTION 7.21

Anti-Corruption Laws and Sanctions

82

SECTION 7.22

Senior Indebtedness Status

82

SECTION 7.23

Absence of Defaults

82

SECTION 7.24

Disclosure

83

SECTION 7.25

Gaming Licenses

83

SECTION 7.26

Flood Hazard Insurance

83

SECTION 7.27

Non-Core Land/Unrestricted Subsidiaries

83

SECTION 7.28

Collateral

83

SECTION 7.29

Brokerage Fees

83

SECTION 7.30

Partnerships, Etc.

83

SECTION 7.31

Fiscal Year

84

SECTION 7.32

Use of Proceeds

84

 

 

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 8.1

Financial Statements

84

SECTION 8.2

Certificates; Other Reports

85

SECTION 8.3

Notice of Material Events

87

SECTION 8.4

Conduct of Business

88

SECTION 8.5

Maintenance of Property and Licenses

88

SECTION 8.6

Insurance

88

SECTION 8.7

Accounting Methods and Financial Records

89

SECTION 8.8

Payment of Taxes and Other Obligations

89

SECTION 8.9

Compliance with Laws and Approvals

89

SECTION 8.10

Environmental Laws

89

SECTION 8.11

Compliance with ERISA

90

SECTION 8.12

Compliance with Material Contracts

90

SECTION 8.13

Visits and Inspections

90

SECTION 8.14

Additional Subsidiaries and Real Property

90

SECTION 8.15

Use of Proceeds

92

SECTION 8.16

Further Assurances

92

SECTION 8.17

[Reserved]

92

SECTION 8.18

Post-Closing Covenants

92

SECTION 8.19

Consents of and Notices to Gaming Authorities

93

SECTION 8.20

Broker’s Claims

95

 

 

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

 

 

SECTION 9.1

Indebtedness

95

SECTION 9.2

Liens

98

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 9.3

Investments

100

SECTION 9.4

Fundamental Changes

102

SECTION 9.5

Asset Dispositions

103

SECTION 9.6

Restricted Payments

104

SECTION 9.7

Transactions with Affiliates

105

SECTION 9.8

Accounting Changes; Amendments to Organizational Documents and New Notes
Indenture

107

SECTION 9.9

Payments and Modifications of Subordinated Indebtedness

107

SECTION 9.10

No Further Negative Pledges; Restrictive Agreements

108

SECTION 9.11

Nature of Business

109

SECTION 9.12

Sale Leasebacks

109

SECTION 9.13

[Reserved]

109

SECTION 9.14

Financial Covenants

109

SECTION 9.15

Designation of Unrestricted Subsidiaries; Limitation on Creation of Subsidiaries

110

SECTION 9.16

Disposal of Subsidiary Interests

110

 

 

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

 

 

SECTION 10.1

Events of Default

110

SECTION 10.2

Remedies

112

SECTION 10.3

Rights and Remedies Cumulative; Non-Waiver; etc.

113

SECTION 10.4

Crediting of Payments and Proceeds

114

SECTION 10.5

Administrative Agent May File Proofs of Claim

115

SECTION 10.6

Credit Bidding

115

 

 

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

 

 

SECTION 11.1

Appointment and Authority

116

SECTION 11.2

Rights as a Lender

116

SECTION 11.3

Exculpatory Provisions

117

SECTION 11.4

Reliance by the Administrative Agent

118

SECTION 11.5

Delegation of Duties

118

SECTION 11.6

Resignation of Administrative Agent

118

SECTION 11.7

Non-Reliance on Administrative Agent and Other Lenders

120

SECTION 11.8

No Other Duties, etc.

120

SECTION 11.9

Collateral and Guaranty Matters

120

SECTION 11.10

Secured Hedge Agreements and Secured Cash Management Agreements

121

SECTION 11.11

Withholding Taxes

121

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

 

 

SECTION 12.1

Notices

122

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 12.2

Amendments, Waivers and Consents

124

SECTION 12.3

Expenses; Indemnity

126

SECTION 12.4

Right of Setoff

128

SECTION 12.5

Governing Law; Jurisdiction, Etc.

129

SECTION 12.6

Waiver of Jury Trial

129

SECTION 12.7

Reversal of Payments

130

SECTION 12.8

Injunctive Relief

130

SECTION 12.9

Accounting Matters

130

SECTION 12.10

Successors and Assigns; Participations

130

SECTION 12.11

Treatment of Certain Information; Confidentiality

134

SECTION 12.12

Performance of Duties

135

SECTION 12.13

All Powers Coupled with Interest

135

SECTION 12.14

Survival

135

SECTION 12.15

Titles and Captions

136

SECTION 12.16

Severability of Provisions

136

SECTION 12.17

Counterparts; Integration; Effectiveness; Electronic Execution

136

SECTION 12.18

Term of Agreement

136

SECTION 12.19

USA PATRIOT Act

137

SECTION 12.20

Independent Effect of Covenants

137

SECTION 12.21

Inconsistencies with Other Documents

137

SECTION 12.22

Additional Gaming Provisions

137

SECTION 12.23

Certain Matters Affecting Lenders

138

 

v

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A-1

-

Form of Revolving Credit Note

 

Exhibit A-2

-

Form of Swingline Note

 

Exhibit A-3

-

Form of Term Loan Note

 

Exhibit B

-

Form of Notice of Borrowing

 

Exhibit C

-

Form of Notice of Account Designation

 

Exhibit D

-

Form of Notice of Prepayment

 

Exhibit E

-

Form of Notice of Conversion/Continuation

 

Exhibit F

-

Form of Officer’s Compliance Certificate

 

Exhibit G

-

Form of Assignment and Assumption

 

Exhibit H-1 through H-4

-

Form of U.S. Tax Compliance Certificates

 

Exhibit I

-

Form of Security Agreement

 

Exhibit J

-

Form of Mortgage

 

Exhibit K

-

Form of Stock Pledge Agreement

 

Exhibit L

-

Form of Solvency Certificate

 

Exhibit M

-

Form of Guaranty Agreement

 

 

 

 

 

SCHEDULES

 

 

 

Schedule 6.1(d)

-

Closing Date Mortgaged Property

 

Schedule 7.2

-

Subsidiaries and Capitalization

 

Schedule 7.9

-

ERISA Plans

 

Schedule 7.12

-

Material Contracts

 

Schedule 7.18

-

Real Property

 

Schedule 7.19

-

Litigation

 

Schedule 7.27

-

Non-Core Land/Unrestricted Subsidiaries

 

Schedule 7.29

-

Brokerage Fees

 

Schedule 7.30

-

Partnerships

 

Schedule 8.18(a)

-

Post-Closing Mortgaged Property

 

Schedule 8.18(d)

-

Gaming Approvals

 

Schedule 8.18(e)

-

Post-Closing Deliverables

 

Schedule 9.1

-

Existing Indebtedness

 

Schedule 9.2

-

Existing Liens

 

Schedule 9.3(a)(ii)

-

Existing Investments

 

Schedule 9.3(a)(vi)

-

Post-Closing Investments

 

Schedule 9.7

-

Transactions with Affiliates

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 23, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, this “Agreement”), by and among
ELDORADO RESORTS, INC., a Nevada corporation, as the borrower (the “Borrower”),
the Guarantors signatory hereto, the lenders who are party to this Agreement and
the lenders who may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested that the Lenders extend certain credit facilities to
the Borrower in an aggregate principal amount of $575,000,000 on the terms and
conditions of this Agreement.

 

The Borrower has agreed to secure all of its Secured Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a Lien on
substantially all of its assets (other than Excluded Assets (as such term is
defined in the Security Agreement), including, subject to receipt of all
required approvals of Gaming Authorities, a pledge of all of the Equity
Interests of its Material Domestic Subsidiaries.

 

The Guarantors have agreed to (a) guarantee the Obligations and (b) secure their
respective Secured Obligations by granting to the Administrative Agent, for the
benefit of the Secured Parties, a Lien on substantially all of their respective
assets (other than Excluded Assets), including a pledge of all of the Equity
Interests of each of their respective Material Domestic Subsidiaries.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                                             Definitions.  The
following terms when used in this Agreement shall have the meanings assigned to
them below:

 

“ABR” when used in reference to any Loan or borrowing, refers to whether such
Loan, or the Loans comprising such borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquired Entity” means 100% of the Equity Interests of any Person that is not
already a Subsidiary or an Unrestricted Subsidiary of the Borrower, which Person
shall, as a result of the acquisition of such Equity Interests, become a
wholly-owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or another wholly-owned Domestic Subsidiary of the Borrower;
provided that (a) in the case of any such merger involving the Borrower, the
Borrower shall be the surviving or continuing Person, and (b) in the case of any
such merger involving any other Credit Party, such Credit Party shall be the
surviving or continuing Person).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar borrowing for any
Interest Period, the greater of (a)(i) an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the LIBO Rate for such
Eurodollar borrowing in effect for such Interest Period multiplied by (ii) the
Statutory Reserve Rate for such Eurodollar borrowing for such Interest Period
and (b) with respect to the Term Loans, 1.00% per annum.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person.  For purposes of this
definition, “control” means (a) the power to vote five percent or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  The terms
“controlling” and “controlled” have meanings correlative thereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, as of any date of determination, (a) with respect to
any Term Loan, (i) 2.25% per annum, in the case of an ABR Loan, or (ii) 3.25%
per annum, in the case of a Eurodollar Loan, and (b) with respect to Revolving
Loans, in the case of any Eurodollar Loan or any ABR Loan, as the case may be,
the applicable rate per annum set forth below under the caption “Eurodollar
Spread” or “ABR Spread,” as the case may be, based upon the Consolidated Total
Leverage Ratio applicable on such date.

 

 

 

Consolidated Total
Leverage Ratio

 

Eurodollar
Spread

 

ABR Spread

 

Category 1:

 

> 5.5 to 1.00

 

3.25%

 

2.25%

 

Category 2:

 

< 5.5 to 1.00 but
> 4.5 to 1.00

 

3.00%

 

2.00%

 

 

2

--------------------------------------------------------------------------------


 

 

 

Consolidated Total
Leverage Ratio

 

Eurodollar
Spread

 

ABR Spread

 

Category 3:

 

< 4.5 to 1.00 but
> 3.5 to 1.00

 

2.75%

 

1.75%

 

Category 4:

 

< 3.5 to 1.00

 

2.50%

 

1.50%

 

 

For purposes of the foregoing,

 

(i)                                     if at any time the Borrower fails to
deliver the financial statements on or before the date such financials
statements are due pursuant to Section 8.1, Category 2 shall be deemed
applicable for the period commencing three Business Days after the required date
of delivery of such financial statements and ending on the date which is three
Business Days after such financial statements are actually delivered, after
which the Category shall be determined in accordance with the table above as
applicable;

 

(ii)                                  adjustments, if any, to the Category then
in effect shall be effective three Business Days after the Administrative Agent
has received the applicable financial statements (it being understood and agreed
that each change in Category shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change); and

 

(iii)                               notwithstanding the foregoing, Category 2
shall be deemed to be applicable until the Administrative Agent’s receipt of the
applicable financial statements for the Borrower’s first full Fiscal Quarter
ending after the Closing Date and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means J.P. Morgan Securities LLC, Macquarie Capital (USA) Inc.,
Credit Suisse Securities (USA) LLC, U.S. Bank National Association and KeyBank
National Association, each in its capacity as a joint lead arranger, joint
bookrunner and co-syndication agent, and its successors.

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including, without limitation, any disposition of
Equity Interests) of any Credit Party or any Subsidiary thereof (or the granting
of any option or other right to do any of the foregoing), and any issuance of
Equity Interests by any Subsidiary of the Borrower to any Person that is not a
Credit Party or any Subsidiary thereof.  The term “Asset Disposition” shall not
include (a) any Equity Issuance, (b) the sale, lease or other transfer of
inventory, products, services, or accounts receivable in the ordinary course of
business or in bankruptcy or similar proceedings, (c) any sale or other
disposition of damaged, worn-out or obsolete assets in the ordinary course of
business (including the abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower or any Guarantor taken as whole); (d) licenses and sublicenses by
the Borrower or any Subsidiary of software or intellectual property in the
ordinary course of business, (e) the transfer of assets pursuant to any other
transaction permitted pursuant to Section 9.4, (f) the write-off, discount, sale
or other disposition of receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (g) the disposition of any Hedge Agreement, (h) the
granting of Liens not

 

3

--------------------------------------------------------------------------------


 

prohibited by Section 9.2, (i) the disposition of Investments in cash or Cash
Equivalents, (j) the transfer by any Credit Party of its assets to any other
Credit Party, (k) the transfer by any Non-Guarantor Subsidiary of its assets to
any Credit Party (provided that in connection with any such transfer, such
Credit Party shall not pay more than an amount equal to the fair market value of
such assets as determined in good faith at the time of such transfer), (l) the
transfer by any Non-Guarantor Subsidiary of its assets to any other
Non-Guarantor Subsidiary, (m) any sale, transfer, license, lease or other
disposition of Property for aggregate consideration of less than $10,000,000
with respect to any transaction or series of related transactions, (n) any
surrender or waiver of contract rights or the settlement, release, recovery on
or surrender of contract, tort or other claims of any kind that occur in the
ordinary course of the Borrower’s or any Subsidiary’s business, (o) the
transactions contemplated by the Paid-Up Oil and Gas Leases and other sales or
leases of oil, gas or mineral rights,  (p) any leases of retail, restaurant or
entertainment venues and other similar spaces in the ordinary course of
business, (q) the sale or other disposition of Non-Core Land, and (r) any
exchange of like property pursuant to Section 1031 of the Code for use in a
Related Business.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Borrower” has the meaning assigned thereto in the preamble.

 

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in New York City, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Eurodollar Loan, or any ABR Loan as to which the interest rate is determined
by reference to LIBO Rate, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and the
Subsidiaries maintain within a Hotel/Casino Facility, in an aggregate principal
amount not to exceed $5,000,000 at any one time outstanding per each
Hotel/Casino Facility.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from all dispositions of

 

4

--------------------------------------------------------------------------------


 

Capital Assets during such period (to the extent permitted hereunder) that have
been reinvested pursuant to Section 4.4(b)(iii); provided that Capital
Expenditures shall not be less than zero.

 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.  Notwithstanding the foregoing, any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) a Capital Lease under GAAP as in effect on the Closing
Date, shall not be treated as a Capital Lease solely as a result of the adoption
after the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lender.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within 120 days from the date of acquisition thereof, (b) commercial
paper maturing no more than 120 days from the date of creation thereof and
currently having the highest rating obtainable from either S&P or Moody’s,
(c) certificates of deposit maturing no more than 120 days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, or (b) at the
time it (or its Affiliate) becomes a Lender (including on the Closing Date), is
a party to a Cash Management Agreement with a Credit Party, in each case in its
capacity as a party to such Cash Management Agreement.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Control” means an event or series of events by which:

 

(a)                                 (i) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any
employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan)

 

5

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Equity Interests that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 50% of the Equity Interests of the Borrower entitled to
vote for members of the board of directors (or equivalent governing body) or
(ii) the first day on which a majority of the members of the board of directors
(or other equivalent governing body) of the Borrower shall not constitute
Continuing Directors; or

 

(b)                                 there shall have occurred under any
indenture or other instrument evidencing any Indebtedness or Equity Interests in
excess of the Threshold Amount any “change in control” or similar provision (as
set forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Circus Reno/Silver Legacy Purchase” means the acquisition by ELLC and CC-RENO
LLC of certain assets and equity interests of Circus Circus Casinos, Inc. and
Galleon, Inc. pursuant to the terms of that certain Purchase and Sale Agreement
dated as of July 7, 2015, by and among ELLC and CC-RENO LLC, as buyers, and
Circus Circus Casinos, Inc. and Galleon, Inc., as sellers.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Mortgaged Property” has the meaning set forth in
Section 6.1(d)(i).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property of the Credit Parties, now owned or hereafter
acquired for which a lien as collateral security for the Secured Obligations is
pledged or granted (or purported to be pledged or granted) pursuant to the
Security Documents, and shall exclude all real, personal and mixed property
identified as “Excluded Property” in the Security Documents.

 

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

 

6

--------------------------------------------------------------------------------


 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” shall mean any legal person or Affiliate of any legal person (other
than, subject to the limitations set forth in this definition, an Affiliate of
any Credit Party or any Arranger or any Affiliate thereof) that competes in any
material respect with the business of the Borrower and its Subsidiaries from
time to time, in each case, as identified by name from time to time by the
Borrower to the Administrative Agent in a written notice to be a competitor of
the Borrower and its Subsidiaries; provided (i) that any such written notice
delivered to the Administrative Agent after the Closing Date shall not be
effective until two (2) Business Days, and (ii) no designation of a Competitor
or Affiliate of a Competitor after the Closing Date shall serve to retroactively
disqualify any Person that is a Lender at the time such designation becomes
effective; provided that in no event shall the Administrative Agent be deemed a
Competitor.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period:  (i) income and
franchise taxes paid during such period; (ii) Consolidated Interest Expense for
such period; (iii) amortization, depreciation and other non-cash charges for
such period (excluding any such non-cash charges or expenses to the extent that
it represents an accrual of or reserve for cash charges or expenses in any
future period (provided that the future cash payment of any such non-cash charge
or expense shall be subtracted from Consolidated EBITDA to such extent);
(iv) extraordinary losses during such period (excluding extraordinary losses
from discontinued operations); (v) pre-opening expenses, calculated and
classified as such in accordance with GAAP, incurred in connection with the
opening of new gaming operations; (vi) non-recurring impairment costs;
(vii) non-recurring cash expenses incurred in connection with the Circus
Reno/Silver Legacy Purchase; and (viii) Transaction Costs; less (c) the sum of
the following, without duplication, to the extent included in determining
Consolidated Net Income for such period, (i) interest income, (ii) any
extraordinary gains, and (iii) non-cash gains or non-cash items increasing
Consolidated Net Income during such period.  For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a Consolidated basis, all Indebtedness of
the type described in clauses (a), (b), (c), (e), (f) and (h) of the definition
thereof in an amount that would be reflected on a balance sheet prepared as of
such date in accordance with GAAP (but (x) excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with any Permitted Acquisition and (y) any Indebtedness
that is issued at a discount to its initial principal amount shall be calculated
based on the entire principal amount thereof), excluding (i) obligations in
respect of Letters of Credit, except to the extent of unreimbursed amounts
thereunder and (ii) Attributable Indebtedness of the type described in clause
(b) of the definition thereof, unless such Indebtedness is Non-Recourse Debt.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four consecutive Fiscal
Quarters ending on or immediately

 

7

--------------------------------------------------------------------------------


 

prior to such date to (b) Consolidated Interest Expense for the period of four
consecutive Fiscal Quarters ending on or immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease and all net payment
obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes,
and (d) any gain (or loss) from Asset Dispositions during such period.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Senior Secured Indebtedness on such date to
(b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ending on or immediately prior to such date.

 

“Consolidated Tangible Assets” of any Person as of any date means the total
assets of such Person and its Subsidiaries as of the most recent Fiscal Quarter
end for which a consolidated balance sheet of such Person and its Subsidiaries
is available, minus total goodwill and other intangible assets of such Person
and its Subsidiaries reflected on such balance sheet, all calculated on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

 

“Continuing Letter of Credit” has the meaning assigned thereto in Section 3.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

8

--------------------------------------------------------------------------------


 

“Core Gaming Asset” means (a) all or substantially all of the property and
assets associated with the Borrower’s or its Subsidiaries’ operations (excluding
Non-Core Land) at (i) Mountaineer Casino, Racetrack & Resort in Hancock County,
West Virginia; (ii) Presque Isle Downs & Casino in Erie County, Pennsylvania;
(iii) Scioto Downs in Franklin County, Ohio; (iv) Eldorado Resort Casino,
Shreveport in Caddo Parish, Louisiana; and (v) Eldorado Hotel and Casino, Reno
in Washoe County, Nevada; and (b) the capital stock of any Subsidiary that,
directly or indirectly, owns or controls any of the property, assets or
operations referred to in clauses (a)(i) through (a)(v) of this definition.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with

 

9

--------------------------------------------------------------------------------


 

immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 5.15(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender, the Swingline Lender and
each Lender.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interest), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interest) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interest
that would constitute Disqualified Equity Interest, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interest is issued pursuant to a plan for the benefit of the Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute Disqualified Equity Interest solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary (a) that was formed under the laws of
the United States or any state of the United States or the District of Columbia
and does not constitute an Immaterial Subsidiary or (b) that directly or
indirectly, guarantees any Indebtedness incurred under the New Notes Documents.

 

“ECF Percentage” means, with respect to any Fiscal Year of the Borrower and its
Subsidiaries, 50%, or if the Consolidated Total Leverage Ratio as of the last
day of such Fiscal Year is (a) less than or equal to 4.00 to 1.00, 25%, and
(b) less than or equal to 3.00 to 1.00, 0%.

 

“ELLC” means Eldorado Limited Liability Company, a Nevada limited liability
company.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 12.10(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that is, or
has at any time within the preceding five years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

10

--------------------------------------------------------------------------------


 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any such Environmental Law, including,
without limitation, any and all claims for enforcement, cleanup, removal,
response, remedial or other actions or damages, contribution, indemnification
cost recovery, compensation or injunctive relief resulting from Hazardous
Materials or arising from alleged injury or threat of injury to human health due
to exposure to Hazardous Materials or the Environment.

 

“Environmental Laws” means any and all applicable federal, foreign, state and
local laws, statutes, ordinances, codes, rules regulations and orders of courts
or Governmental Authorities (including the common law), relating to pollution,
the protection of human health or the Environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation, remediation, Release or threatened Release of
Hazardous Materials.

 

“Equity Interest” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Equity Interest, (ii) any shares of its Equity Interest
pursuant to the exercise of options or warrants or (iii) any shares of its
Equity Interest pursuant to the conversion of any debt securities to equity and
(b) any capital contribution from any Person that is not a Credit Party into any
Credit Party or any Subsidiary thereof.  The term “Equity Issuance” shall not
include (A) any Asset Disposition or (B) any Debt Issuance.

 

“ERI Hotel/Casino Facilities” means the hotel and casino business and related
activities conducted on the ERI Real Property known as “Eldorado Resort Casino,
Shreveport” and “Eldorado Resort Casino, Reno.”

 

“ERI Real Property” means all of the real property interests that are commonly
known as “Eldorado Resort Casino, Shreveport” and “Eldorado Resort Casino, Reno”
and the Vessel that is commonly known as “Hollywood Dreams” having an official
number of 1099497, including, without limitation, all the real property
interests which are particularly described on Schedule 11(a) to the Pre-Closing
Diligence Certificate to be encumbered by a Mortgage by Eldorado Resorts LLC and
Eldorado Casino Shreveport Joint Venture, as applicable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

11

--------------------------------------------------------------------------------


 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived), (b) the failure
with respect to any Pension Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, (e) the receipt by the Borrower
or an ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan, (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal (including
under Section 4062(e) of ERISA) or partial withdrawal of the Borrower or any of
its ERISA Affiliates from any Pension Plan or Multiemployer Plan, (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any of its ERISA Affiliates of
withdrawal liability under Section 4201 of ERISA or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA or is in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA, (h) a failure by the
Borrower or any ERISA Affiliate to pay when due (after expiration of any
applicable grace period) any installment payment with respect to withdrawal
liability under Section 4201 of ERISA or (i) a determination that any Pension
Plan is, or is reasonably expected to be, in “at-risk” status, within the
meaning of Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA.

 

“Eurodollar” when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans comprising such borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for each Excess Cash Flow Period,
the excess, if any, of:

 

(a)                                 the sum, without duplication, of
(i) Consolidated Net Income for such Excess Cash Flow Period, (ii) an amount
equal to the amount of all non-cash charges to the extent deducted in
determining Consolidated Net Income for such Excess Cash Flow Period and
(iii) decreases in Working Capital for such Excess Cash Flow Period, over

 

(b)                                 the sum, without duplication, of (i) the
aggregate amount of cash (A) actually paid by the Borrower and its Subsidiaries
during such Excess Cash Flow Period on account of Capital Expenditures and
Permitted Acquisitions (other than any amounts that were committed during a
prior Excess Cash Flow Period to the extent such amounts reduced Excess Cash
Flow in such prior Excess Cash Flow Period per clause (b)(i)(B) below) and,
(B) committed during such Excess Cash Flow Period to be used to make Capital
Expenditures or Permitted Acquisitions which in either case have been actually
made or consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period and (C) of
Investments pursuant to Section 9.3(b) made during such Excess Cash Flow Period
or committed during such Excess Cash Flow Period to be made and for which a
binding agreement exists as of the time of determination of Excess Cash Flow for
such Excess Cash Flow Period (in each case under this clause (i) other than to
the extent any such Capital Expenditure, Permitted Acquisition or other
Investment is made or is expected to be made with the proceeds of Indebtedness,
any Equity Issuance, casualty proceeds, condemnation proceeds or other proceeds

 

12

--------------------------------------------------------------------------------


 

that would not be included in Consolidated EBITDA), (ii) the aggregate amount of
all scheduled or required principal payments or repayments of Indebtedness
(other than mandatory prepayments of Loans) made by the Borrower and its
Subsidiaries during such Excess Cash Flow Period, but only to the extent that
such payments or repayments by their terms cannot be reborrowed or redrawn and
do not occur in connection with a refinancing of all or any portion of such
Indebtedness, (iii) voluntary principal prepayments of the Term Loan and
voluntary prepayments or repayments of Revolving Credit Loans to the extent that
the Revolving Credit Commitment is permanently reduced by an equal amount at the
time of such payment or prepayment, (iv) an amount equal to the amount of all
non-cash credits to the extent included in determining Consolidated Net Income
for such Excess Cash Flow Period, (v) cash payments by the Borrower and its
Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and its Subsidiaries other than Indebtedness to the
extent such payments are not expensed during such Excess Cash Flow Period and
are not deducted in calculating Consolidated Net Income, (vi) increases to
Working Capital from the beginning to the end of such Excess Cash Flow Period,
(vii) the amount of taxes actually paid in cash during such Excess Cash Flow
Period, (viii) the aggregate amount of Restricted Payments made under
Section 9.6(e), (ix) the aggregate amount of Investments made under
Sections 9.3(b) and (f) and 9.3(n) and (x) the amount of all non-cash gains to
the extent included in determining Consolidated Net Income for such Excess Cash
Flow Period.

 

“Excess Cash Flow Period” means (a) the period taken as one accounting period
commencing on the first day of the first full Fiscal Quarter of the Borrower
after the Closing Date and ending on December 31, 2016 and (b) each Fiscal Year
of the Borrower thereafter.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one Swap Obligation, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Obligations for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office in or, in the case of any Lender, its applicable lending office in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires the
applicable interest in the applicable Commitment (or, in the case of a Loan not
funded pursuant to a prior Commitment, the date on which such Lender acquires
the applicable interest in such Loan) other than, in each case, pursuant to an
assignment request by the Borrower under Section 5.12(b) or (ii) such Lender
changes its lending office (other than pursuant to a request by the Borrower
under Section 5.12(a)), except, in each case, to the extent that, pursuant to
Section 5.11(a),

 

13

--------------------------------------------------------------------------------


 

additional amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired such applicable
interest or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.11(g), (d) any U.S. federal withholding Taxes imposed under FATCA and
(e) any U.S. federal backup withholding Taxes under Section 3406 of the Code.

 

“Existing Notes” means, collectively, the MTR Notes and the Resorts Notes.

 

“Existing Notes Trustee” means, collectively, the MTR Notes Trustee and the
Resorts Notes Trustee.

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the board of directors of the
Borrower (unless otherwise provided in this Agreement).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above).

 

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Final Maturity Date” means the later of (a) the Revolving Credit Maturity Date
and (b) the Term Loan Maturity Date.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a CFC and
the Equity Interests of which are owned directly by any Credit Party.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31st of such year.

 

14

--------------------------------------------------------------------------------


 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Authorities” means, in any jurisdiction in which the Borrower or any of
its Subsidiaries manages or conducts any racing, riverboat and/or casino gaming
operations or activities, the applicable gaming board, commission or other
governmental authority responsible for interpreting, administering and enforcing
Gaming Laws, including, but not limited to, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, the Louisiana Gaming Control Board, the
Pennsylvania Gaming Control Board, the Pennsylvania Racing Commission, the
Pennsylvania Liquor Control Board, the Ohio Lottery Commission, the Ohio State
Racing Commission, the West Virginia Lottery Commission, and the West Virginia
Racing Commission.

 

“Gaming Equipment” means video lottery terminals, slot machines, table games,
racing equipment and other gaming equipment permitted to be installed under
applicable Gaming Laws governing the Gaming Facility in which such Gaming
Equipment will be installed, and any related signage, accessories, surveillance
and peripheral equipment.

 

“Gaming Facility” means any gaming or pari-mutuel wagering establishment and
other Property or assets directly ancillary thereto or used in connection
therewith, including any building, restaurant, hotel, theater, parking
facilities, retail shops, spa, land, golf courses and other recreation and
entertainment facilities, vessel, barge, ship, equipment, kennels or stables
owned or operated by the Borrower or its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Gaming Laws” means all laws, rules, regulations, orders, resolutions and other
enactments applicable to racing, riverboat and/or casino gaming operations or
activities, as in effect from time to time, including the policies,
interpretations and administration thereof by any Gaming Authorities, the Nevada
Gaming Control Act, the Louisiana Gaming Control Law, the Ohio Revised Code
Racing Law, the Ohio Revised Code Lottery Law, the Pennsylvania Race Horse
Development and Gaming Act, the West Virginia Lottery Racetrack Table Games Act,
the West Virginia Racetrack Video Lottery Act and Chapter 19, Article 23 (Horse
and Dog Racing) of the West Virginia Code, in each case, together with any
rules or regulations promulgated thereunder or related thereto.

 

“Gaming Licenses” means any licenses, waivers, exemptions, findings, permits,
franchises or other authorizations from any Gaming Authority or other
Governmental Authority required at any time to own, lease, operate or otherwise
conduct the gaming business of the Borrower or any of its Subsidiaries,
including all licenses granted under Gaming Laws or any other applicable Law.

 

“Gaming Reserves” means any mandatory gaming security reserves or other reserves
required under applicable Gaming Laws or by directive of any Gaming Authorities.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses (including Gaming Licenses) and exemptions of, registrations and
filings with, and reports to, all Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local or
otherwise, and any agency, authority (including any Gaming Authority),
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantors” means, collectively, the following (together with their respective
successors and assigns), (a) each of ELDORADO HOLDCO LLC, a Nevada limited
liability company (“Holdco”), MTR GAMING GROUP, INC., a Delaware corporation
(“MTR”), ELDORADO RESORTS LLC, a Nevada limited liability company (“Resorts”),
ELDORADO SHREVEPORT #1, LLC, a Nevada limited liability company, ELDORADO
SHREVEPORT #2, LLC, a Nevada limited liability company, MOUNTAINEER PARK, INC.,
a West Virginia corporation (“MPI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania
corporation (“PIDI”), SCIOTO DOWNS, INC., an Ohio corporation (“SDI”), ELDORADO
CASINO SHREVEPORT JOINT VENTURE, a Louisiana partnership, as listed on the
signature pages hereto, and (b) each other direct and indirect Material Domestic
Subsidiary of the Borrower which becomes a Guarantor pursuant to Section 8.14.

 

“Guaranty Agreement” means the guaranty agreement of even date herewith executed
by the Guarantors in favor of the Administrative Agent, substantially in the
form of Exhibit M.

 

“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such

 

16

--------------------------------------------------------------------------------


 

obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include endorsements for collection or
deposit in the ordinary course of business.

 

“Hazardous Materials” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, asbestos, asbestos containing materials,
polychlorinated biphenyls, chlorofluorocarbons, radon gas, toxic mold and any
hazardous or toxic chemicals, materials, substances, wastes, pollutants,
contaminants, constituents or compounds in any form, regulated under any
Environmental Law.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or any of its Subsidiaries permitted under
Article IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or
an Affiliate of the Administrative Agent or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party or any of its Subsidiaries, in each case in
its capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Hotel/Casino Facility” means, individually, and “Hotel/Casino Facilities”
means, collectively, reference to the ERI Hotel/Casino Facilities, MPI
Hotel/Casino Facilities, the SDI Facility and the PIDI Facility, in each case,
including any future expansions thereof, related thereto or used in connection
therewith, and all appurtenances thereto.

 

“Immaterial Subsidiary” means any Subsidiary that is designated by the Borrower
as an “Immaterial Subsidiary” if and for so long as such Subsidiary has
(a) total assets at such time (i) individually, not exceeding $10,000,000 and
(ii) together with all other Immaterial Subsidiaries, 5% of the Borrower’s
consolidated assets as of the last day of the most recently ended Fiscal Quarter
for which financial statements are available and (b) total revenues and
operating income (i) individually, not exceeding $10,000,000 and (ii) together
with all other Immaterial Subsidiaries, 5% of the Borrower’s consolidated
revenues and operating income, in each case, as of the most recently ended
Fiscal Quarter for which internal financial statements are available; provided
that such Subsidiary will be deemed to be an Immaterial Subsidiary only to the
extent that, and for so long as, all of the above requirements are

 

17

--------------------------------------------------------------------------------


 

satisfied.  For the avoidance of doubt, CC-Reno, LLC, a Nevada limited liability
company, is designated as an “Immaterial Subsidiary” until the consummation of
the Circus Reno/Silver Legacy Purchase.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increased Amount Date” has the meaning assigned thereto in Section 5.13.

 

“Incremental Lender” has the meaning assigned thereto in Section 5.13.

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

 

“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

 

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

 

(a)                                 all liabilities, obligations and
indebtedness for borrowed money including, but not limited to, obligations
evidenced by bonds, debentures, notes or other similar instruments of any such
Person;

 

(b)                                 all obligations to pay the deferred purchase
price of property or services of any such Person (excluding all obligations
under non-competition, earn-out or similar agreements), except trade payables
and accrued expenses arising in the ordinary course of business not more than
180 days past due, or that are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

 

(c)                                  the Attributable Indebtedness of such
Person with respect to such Person’s obligations in respect of Capital Leases
and Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP);

 

(d)                                 all obligations of such Person under
conditional sale or other title retention agreements relating to property
purchased by such Person to the extent of the value of such property (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(e)                                  all Indebtedness of any other Person
secured by a Lien on any asset owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements except trade payable arising in the ordinary course of business),
whether or not such Indebtedness shall have been assumed by such Person or is
limited in recourse;

 

18

--------------------------------------------------------------------------------


 

(f)                                   all obligations, contingent or otherwise,
of such Person relative to the face amount of letters of credit, whether or not
drawn, including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of such Person;

 

(g)                                  all obligations of such Person in respect
of Disqualified Equity Interests;

 

(h)                                 all net obligations of such Person under any
Hedge Agreements; and

 

(i)                                     all Guaranty Obligations of such Person
with respect to any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or in
respect of any amounts payable by, or on behalf of, any Credit Party under any
Loan Document.

 

“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Lenders pursuant to Section 4.1.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Intellectual Property” means, collectively, all copyrights, all patents, all
trademarks, service marks, trade dress and other identifiers of source and all
domain names, together with:  (a) all inventions, processes, production methods,
proprietary information, know-how and trade secrets; (b) all licenses or user or
other agreements granted to any Credit Party with respect to any of the
foregoing, in each case whether now or hereafter owned or used including the
licenses or other agreements with respect to any Collateral; (c) all customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer software and programs, data and databases; (d) all
field repair data, sales data and other information relating to sales or service
of products now or hereafter manufactured; and (e) all accounting information
and all media in which or on which any information or knowledge or data or
records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data.

 

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Documents.

 

“Interest Period” has the meaning assigned thereto in Section 5.1(b).

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

19

--------------------------------------------------------------------------------


 

“Investments” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities (including warrants or options to purchase
securities) owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes and other similar instruments
or contracts owned by such Person.

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Closing Date, JPMorgan Chase Bank, N.A., in its capacity as issuer
thereof, or any successor thereto.

 

“L/C Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the applicable Issuing Lender.

 

“Landlord Access Agreement” means a landlord access agreement in a form
reasonably satisfactory to the Administrative Agent.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
(a) designated from time to time by Administrative Agent in its sole discretion
as not being required to be included in the Collateral or (b) with an annual
rent less than $1,000,000.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

20

--------------------------------------------------------------------------------


 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“LIBO Rate” means, with respect to any Eurodollar borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such rate
for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated  Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver or similar official with respect to, any Gaming
License or the gaming operation of any Credit Party.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, leasehold
mortgage, leasehold deed of trust, lien, pledge, charge, security interest,
hypothecation or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.

 

“Liquidity” means the sum of (a) the aggregate amount of unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries (it being understood for
the avoidance of doubt that Cage Cash shall not be included in any calculation
of unrestricted cash and Cash Equivalents) plus (b) the aggregate availability
of the Borrower and its Subsidiaries under the Credit Facility.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, any fee
letter agreement, and each other document, instrument, certificate and agreement
executed and delivered by the Credit Parties or any of their respective
Subsidiaries in favor of or provided to the Administrative Agent, Issuing Lender
or any Lender in connection with this Agreement or otherwise referred to herein
or contemplated hereby (excluding any Hedge Agreement and any Cash Management
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan, the Swingline Loans and the Incremental Loans, if any, and “Loan” means
any of such Loans.

 

“Material Adverse Effect”  means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, assets, business,
operations, liabilities (actual or contingent) or condition (financial or
otherwise) of such Persons, taken as a whole, (b) a material impairment of the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) a material impairment of the rights and remedies of
the Administrative Agent or any Lender under any

 

21

--------------------------------------------------------------------------------


 

Loan Document or (d) a material impairment of the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

 

“Material Contract” means  any contract or other agreement, written or oral, of
any Credit Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to comply or renew with which could reasonably be
expected to have a Material Adverse Effect.

 

“Material Domestic Subsidiary” means each Domestic Subsidiary which is not an
Immaterial Subsidiary.

 

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws and (c) not of a type that would be publicly disclosed in
connection with any issuance by the Borrower or any of its Subsidiaries or debt
or equity securities issued pursuant to a public offering, a Rule 144A offering
or other private placement where assisted by a placement agent.

 

“Material Real Property” means any real property or Vessel owned, leased or
otherwise held by the Borrower or any Guarantor which fair market value is in
excess of $10,000,000 (provided that such $10,000,000 threshold shall not be
applicable in the case of real property that is integrally related to the
ownership or operation of any of the Credit Parties’ Gaming Facilities or
otherwise necessary for real property that constitutes Collateral to be in
compliance with all requirements of law applicable to such real property).

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time or the Fronting Exposure of the
Swingline Lender with respect to Swingline Loans and outstanding at such time
and (b) otherwise, an amount determined by the Administrative Agent and the
Issuing Lender in their sole discretion.

 

“Mining Agreement” means the Mining Agreement between Independence Recycling
Inc. and Mountaineer Park, Inc.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means (i) Closing Date Mortgaged-Property,
(ii) Post-Closing Mortgaged Property and (iii) each real property or Vessel, if
any, which shall be subject to a Mortgage delivered after the Closing Date
pursuant to Section 8.14.

 

“Mortgages” means the collective reference to each mortgage, deed of trust,
mortgage related to a Vessel, or other real property security document,
encumbering any real property or Vessel now or hereafter owned by any Credit
Party or any Subsidiary which, in the case of any such documents and instruments
entered into after the Closing Date pursuant to Section 8.14(c), shall be in
form and substance substantially similar to Exhibit J, with such changes as are
reasonably requested by or reasonably acceptable to the Administrative Agent
and, in each case, executed by such Credit Party or such Subsidiary in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, as any
such document may be amended, restated, supplemented or otherwise modified from
time to time.

 

“MPI” means Mountaineer Park, Inc., a West Virginia corporation.

 

22

--------------------------------------------------------------------------------


 

“MPI Hotel/Casino Facilities” means the racetrack, hotel and casino business and
related activities conducted on the MPI Real Property known as “Mountaineer
Casino, Racetrack & Resort,” “Mountaineer Racetrack & Gaming Resort” and
“Mountaineer Lodge.”

 

“MPI Real Property” means all of the real property interests that are commonly
known as “Mountaineer Casino, Racetrack & Resort,” “Mountaineer Racetrack &
Gaming Resort” and “Mountaineer Lodge,” including, without limitation, all the
real property interests which are particularly described on Schedule 11(a) to
the Pre-Closing Diligence Certificate to be encumbered by a Mortgage by MPI.

 

“MTR Notes” means the 11.50% Senior Secured Second Lien Notes due 2019 issued by
MTR in an aggregate original principal amount of $565,000,000 on August 1, 2011
pursuant to that certain Indenture dated as of August 1, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time), by
and among the MTR, the guarantors party thereto and the MTR Notes Trustee.

 

“MTR Notes Trustee” means Wilmington Trust, National Association, as trustee and
collateral trustee.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding five years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) all income
taxes and other taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority by such Credit Party or Subsidiary or reasonably reserved
as a result of such transaction (provided that, if such estimated taxes exceed
the amount of actual taxes required to be paid in cash in respect of such Asset
Disposition, the amounts of such excess shall constitute Net Cash Proceeds),
(ii) all reasonable and customary out-of-pocket fees and expenses incurred in
connection with such transaction or event, (iii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
(or a portion thereof) disposed of, which Indebtedness is required to be repaid
in connection with such transaction or event or required and (iv) appropriate
amounts to be provided by any Credit Party or its Subsidiaries as a reserve, in
accordance with GAAP, against any liabilities (whether direct, contingent or
otherwise) associated with such Asset Disposition or Insurance and Condemnation
Event that is retained by the Credit Parties or its Subsidiaries, including,
without limitation, obligations for pension other postemployment benefits,
liabilities related to Environmental Laws and liabilities under indemnification
obligations associated with such Asset Disposition or Insurance and Condemnation
Event (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (b) with respect to any Equity Issuance or Debt Issuance, the gross cash
proceeds received by any Credit Party or any of its Subsidiaries therefrom less
all reasonable and customary out-of-pocket legal, underwriting and other fees
and expenses incurred in connection therewith.

 

“New Notes” means the 7% Senior Notes due 2023 issued by the Borrower in an
aggregate original principal amount of $375,000,000 on July 23, 2015 pursuant to
the New Notes Documents.

 

“New Notes Documents” means the New Notes Indenture, the New Notes, the
guarantees and all other agreements, instruments and other documents pursuant to
which the New Notes have been issued or

 

23

--------------------------------------------------------------------------------


 

otherwise setting forth the terms of the New Notes or entered into for the
purpose of guaranteeing the New Notes.

 

“New Notes Indenture” means the Indenture, dated as of even date herewith (as
amended, amended and restated, supplemented or otherwise modified from time to
time), relating to the issuance and sale of the New Notes, by and among the
Borrower, the guarantors party thereto and U.S. Bank National Association, as
trustee.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders.

 

“Non-Core Land” means each of the following parcels of land, each of which is
immaterial to the Borrower’s gaming operations and as to which the Borrower has
no intention to develop:

 

(a)                                 the 244.69 acre parcel of land known as the
“Quarry Parcel” in Hancock, West Virginia;

 

(b)                                 the 162.79 acre parcel of land known as the
“Woodview Golf Course” in Hancock, West Virginia;

 

(c)                                  the 11.45 acre parcel of land known as the
“Downs Property” in Erie, Pennsylvania;

 

(d)                                 the 25 acre parcel of land known as the
“International Paper” site in Erie, Pennsylvania;

 

(e)                                  the 130 acre parcel of land known as the
“Troyer Parcel” in Erie, Pennsylvania;

 

(f)                                   the 82.373 acre parcel of land known as
the “Green Shingle” in Erie, Pennsylvania;

 

(g)                                  the 387.12 acre portion of the land known
as the “Original Mountaineer Parcel” which is located to the east of State Route
2 site in Hancock, West Virginia;

 

(h)                                 the 97.706 acre parcel of land known as the
“Coldwell Parcel” in Hancock, West Virginia;

 

(i)                                     the 67.61 acre parcel of land known as
the “Hazel Parcel” in Hancock, West Virginia;

 

(j)                                    the 67.50 acre parcel of land known as
the “Kource Parcel” site in Hancock, West Virginia;

 

(k)                                 the 1.755 acre parcel of land known as the
“Glover/Daily Double Parcel” in Hancock, West Virginia;

 

(l)                                     the 6.788 acre parcel of land known as
the “Jusczak Parcel” in Hancock, West Virginia;

 

(m)                             the 5.78 acre parcel of land known as the “J&T
Parcel” in Hancock, West Virginia;

 

24

--------------------------------------------------------------------------------


 

(n)                                 the 109.01 acre parcel of land known as the
“LSW Sanitation Parcel” in Hancock, West Virginia;

 

(o)                                 the 0.92 acre parcel of land known as the
“Craig/Smith Parcel” in Hancock, West Virginia;

 

(p)                                 the 70.213 acre parcel of land known as the
“Watson Parcel” site in Hancock, West Virginia;

 

(q)                                 the 6.65 acre parcel of land known as the
“Phillips Parcel” in Hancock, West Virginia;

 

(r)                                    the 234.99 acre parcel of land known as
the “Logan/Realm Parcel” in Hancock, West Virginia;

 

(s)                                   the approximately 0.955 acre parcel of
land known as the “Jefferson School Parcel” in Hancock, West Virginia;

 

(t)                                    the 1.95 acre parcel of land known as the
“Carter Parcel” in Hancock, West Virginia;

 

(u)                                 the 0.084 acre parcel of land known as the
“Maffeo Parcel” in Erie, Pennsylvania;

 

(v)                                 the 37.11 acre parcel of land known as the
“Mara Parcel” in Franklin County, Ohio;

 

(w)                               the 38.017 acre parcel of land known as the
“BOC Gas Parcel” in Hancock, West Virginia;

 

(x)                                 the 0.026 acre parcel of land known as the
“Francis Parcel” in Allegheny County, Pennsylvania;

 

(y)                                 the 0.028 acre parcel of land known as the
“Carmody Parcel” in Allegheny County, Pennsylvania; and

 

(z)                                  the 213.35 acre parcel of land located in
McKean Township, Pennsylvania.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

 

“Non-Recourse Debt” means Indebtedness (a) as to which neither the Borrower nor
any Subsidiary thereof (ii) provides any guarantee or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Indebtedness) or (ii) is directly or indirectly liable (as a
guarantor, general partner or otherwise), (b) no default with respect to which
(including any rights that the holders thereof may have to take enforcement
action against an Unrestricted Subsidiary) would permit (upon notice, lapse of
time or both) any holder of any other Indebtedness of the Borrower or any of its
Subsidiaries to declare a default under such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity and
(c) as to which the express

 

25

--------------------------------------------------------------------------------


 

terms provide that there is no recourse against any of the property or assets of
the Borrower or any of its Subsidiaries.

 

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans; (b) the L/C
Obligations; and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent (other than, with respect to any Credit Party, Excluded Swap Obligations
of such Credit Party), in each case under any Loan Document, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against any
Credit Party or any Affiliate thereof of any proceeding under any federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the chief accounting officer, the controller or the treasurer of the
Borrower substantially in the form attached as Exhibit F.

 

“On-Site Cash” means amounts held in cash on-site at the gaming establishments
of the Borrower and its Subsidiaries in connection with and necessary for the
ordinary course operations of their business.

 

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned any interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or

 

26

--------------------------------------------------------------------------------


 

otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.12(b)).

 

“Paid-Up Oil and Gas Leases” means those certain Paid-Up Oil and Gas Leases
entered into as of May 10, 2011 by and among Mountaineer Park, Inc. and
Chesapeake Appalachian, L.L.C, as the same may be amended, supplemented,
modified, extended, replaced, renewed or restated from time to time.

 

“Participant” has the meaning assigned thereto in Section 12.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 12.10(e).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any employee pension benefit plan, other than a
Multiemployer Plan, which is subject to the provisions of Title IV of ERISA or
Section 412 of the Code and which (a) is maintained, funded or administered for
the employees of any Credit Party or any ERISA Affiliate or (b) has at any time
within the preceding five years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
in the form of the acquisition of (a) all or substantially all of the assets,
business or a line of business of any other Person or an Acquired Entity, or
(b) or at least a majority of the outstanding Equity Interests which have the
ordinary voting power for the election of directors of the board of directors
(or equivalent governing body) (whether through purchase, merger or otherwise),
of any other Person; provided, that such acquisition meets all of the following
requirements:

 

(i)                                     no less than ten Business Days (or such
shorter period as may be agreed to by the Administrative Agent in its sole
discretion) prior to the proposed closing date of such acquisition, the Borrower
shall have delivered written notice of such acquisition to the Administrative
Agent, which notice shall include the proposed closing date of such acquisition;

 

(ii)                                  the Borrower shall have certified on or
before the closing date of such acquisition, in writing and in a form reasonably
acceptable to the Administrative Agent, that such acquisition has been approved
by the board of directors (or equivalent governing body) of the Person to be
acquired;

 

(iii)                               the Person or business to be acquired shall
be in a line of business permitted pursuant to Section 9.11;

 

(iv)                              if such transaction is a merger or
consolidation, the Borrower or a Guarantor shall be the surviving Person and no
Change in Control shall have been effected thereby;

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent all documents required to be delivered pursuant to, and in
accordance with, Section 8.14;

 

(vi)                              no later than five Business Days (or such
shorter period as may be agreed to by the Administrative Agent in its sole
discretion) prior to the proposed closing date of such acquisition, the Borrower
shall have delivered to the Administrative Agent an Officer’s

 

27

--------------------------------------------------------------------------------


 

Compliance Certificate for the most recent Fiscal Quarter end preceding such
acquisition for which financial statements are available demonstrating, in form
and substance reasonably satisfactory to the Administrative Agent, that the
Borrower is in compliance on a Pro Forma Basis (as of the date of the
acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) with each covenant contained in Section 9.14;

 

(vii)                           no later than five Business Days (or such
shorter period as may be agreed to by the Administrative Agent in its sole
discretion) prior to the proposed closing date of such acquisition the Borrower,
to the extent reasonably requested by the Administrative Agent, (A) shall have
delivered to the Administrative Agent promptly upon the finalization thereof
copies of substantially final Permitted Acquisition Documents, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, and
(B) shall have delivered to, or made available for inspection by, the
Administrative Agent substantially complete Permitted Acquisition Diligence
Information, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;

 

(viii)                        no later than five Business Days (or such shorter
period as may be agreed to by the Administrative Agent in its sole discretion)
prior to the proposed closing date of such acquisition, the Borrower shall have
delivered to the Administrative Agent an officer’s certificate signed by the
chief financial officer or treasurer of the Borrower demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the
Consolidated Total Leverage Ratio calculated on a pro forma basis (as of the
proposed closing date of the acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) shall be no greater than 3.00 to
1.00;

 

(ix)                              no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to such
acquisition and any Indebtedness incurred in connection therewith;

 

(x)                                 after giving effect to the acquisition, the
Borrower shall have at least $30,000,000 of Liquidity; and

 

(xi)                              the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer certifying that all
of the requirements set forth above have been satisfied or will be satisfied on
or prior to the consummation of such purchase or other acquisition.

 

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Guarantor, to the extent applicable,
all material financial information, all material contracts, all material
customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

 

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Guarantor, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such acquisition,
including, without limitation, all legal opinions and each other document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

 

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

 

28

--------------------------------------------------------------------------------


 

“Permitted Refinancing” means, with respect to any Person, any refinancing,
replacement, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so refinanced, replaced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing, replacement, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such refinancing, replacement, refunding, renewal or extension has a final
maturity date equal to or later than the Final Maturity Date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being refinanced, replaced, refunded,
renewed or extended; provided that any refinancing of the New Notes shall have a
final maturity date that is at least six months following the Final Maturity
Date, (c) at the time thereof, no Event of Default shall have occurred and be
continuing, and (d) (i) to the extent such Indebtedness being refinanced,
replaced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such refinancing, replacement, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being refinanced, replaced, refunded, renewed or extended, (ii) to
the extent such Indebtedness being refinanced, replaced, refunded, renewed or
extended is secured by Liens that are subordinated to the Liens securing the
Obligations, such refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being refinanced, replaced, refunded, renewed or extended,
(iii) the terms and conditions of any such refinanced, replaced, refunded,
renewed or extended Indebtedness, taken as a whole, are not materially less
favorable to the interests of the Lenders than the terms and conditions of the
Indebtedness being refinanced, replaced, refunded, renewed or extended; provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least ten Business Days (or such shorter period as may be agreed to by
the Administrative Agent in its sole discretion) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such ten Business Day
period (or such shorter period as provided above) that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (iv) such refinancing, replacement, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
refinanced, replaced, refunded, renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PGCB” means the Pennsylvania Gaming Control Board and any successor thereto.

 

“PIDI” means Presque Isle Downs, Inc., a Pennsylvania corporation.

 

“PIDI Facility” means the racetrack, hotel and casino business and related
activities conducted on the PIDI Real Property known as “Presque Isle Downs.”

 

“PIDI Real Property” means all of the real property interests that are commonly
known as “Presque Isle Downs”, including, without limitation, all the real
property interests which are particularly described on Schedule 11(a) to the
Pre-Closing Diligence Certificate to be encumbered by a Mortgage by PIDI.

 

29

--------------------------------------------------------------------------------


 

“Platform” has the meaning assigned thereto in Section 8.2.

 

“Post-Closing Mortgaged Property” has the meaning set forth in
Section 8.18(a)(i) hereto.

 

“Pre-Closing Diligence Certificate” means a certificate in form reasonably
satisfactory to Administrative Agent that provides information with respect to
the personal or mixed property of each Credit Party.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:

 

(a)                                 all income statement items (whether positive
or negative) attributable to the Property or Person disposed of in a Specified
Disposition shall be excluded and all income statement items (whether positive
or negative) attributable to the Property or Person acquired in a Permitted
Acquisition or as an Investment shall be included (provided that such income
statement items to be included are reflected in financial statements or other
financial data reasonably acceptable to the Administrative Agent and based upon
reasonable assumptions and calculations which are expected to have a continuous
impact); and

 

(b)                                 non-recurring costs, extraordinary expenses
and other pro forma adjustments attributable to such Specified Transaction may
be included to the extent that such costs, expenses or adjustments (i) are
reasonably expected to be realized within 12 months of such Specified
Transaction as set forth in reasonable detail on a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent and (ii) are
calculated on a basis consistent with GAAP and Regulation S-X of the Exchange
Act; provided that the foregoing costs, expenses and adjustments shall be
without duplication of any cost savings or additional costs that are already
included in the calculation of Consolidated EBITDA or clause (a) above.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interest.

 

“Qualified Equity Interest” means any Equity Interest that is not Disqualified
Equity Interest.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 12.10(c).

 

“Refinancing” means the purchase, redemption or other satisfaction and discharge
of any and all outstanding MTR Notes and any and all outstanding Resorts Notes,
and the release of all guarantees therefor and security therefor.

 

30

--------------------------------------------------------------------------------


 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Related Business” means the business conducted (or proposed to be conducted) by
the Borrower and its Subsidiaries in connection with any Gaming Facility and any
and all reasonably related businesses necessary for, in support, furtherance or
anticipation of or ancillary to or in preparation for, such business including,
without limitation, the development, expansion or operation of any Gaming
Facility (including any land-based, dockside, riverboat or other type of
casino), owned or to be owned, leased or managed by the Borrower or one of its
Subsidiaries.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal or leaching into or through the
Environment or within, from or into any building, structure, facility or
fixture.

 

“Required Lenders” means, at any time, Lenders having in the aggregate Total
Credit Exposure representing more than 50% of the Total Credit Exposure of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

“Resorts Notes” means the 8.625% Senior Secured Notes due 2019 issued by Resorts
and Eldorado Capital Corp., a Nevada corporation (“Eldorado Capital”), in an
aggregate original principal amount of $180,000,000 on June 1, 2011 pursuant to
that certain Indenture dated as of June 1, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time), by and among
the Resorts, Eldorado Capital, the guarantors party thereto and the Resorts
Notes Trustee.

 

“Resorts Notes Trustee” means, collectively, U.S. Bank National Association, as
trustee, and Capital One, N.A., as collateral trustee.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, controller,
treasurer or assistant treasurer of such Person or any other officer of such
Person designated in writing by the Borrower reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

“Restricted Payments” has the meaning assigned thereto in Section 9.6.

 

31

--------------------------------------------------------------------------------


 

“Retained Interest Agreement” means that certain Retained Interest Agreement
dated as of September 19, 2014 (as amended, restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Recreational
Enterprises, Inc., Hotel-Casino Management, Inc., Resorts and ELLC.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13).  The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $150,000,000.

 

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) the date
that is the fifth anniversary of the Closing Date, (b) the date of termination
of the entire Revolving Credit Commitment by the Borrower pursuant to
Section 2.5, or (c) the date of termination of the Revolving Credit Commitment
pursuant to Section 10.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date plus (b) with respect to any L/C Obligations on any date,
the aggregate outstanding amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of

 

32

--------------------------------------------------------------------------------


 

Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.

 

“Revolving Facility Termination Event” has the meaning assigned thereto in
Section 3.9.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“SDI” means Scioto Downs, Inc., an Ohio Corporation.

 

“SDI Facility” means the real property, improvements and appurtenances located
on the SDI Real Property on which SDI owns and operates a harness horse racing
facility with parimutuel wagering and video lottery terminal facility known as
“Scioto Downs.”

 

“SDI Real Property” means all of the real property interests that are commonly
known as “Scioto Downs”, including, without limitation, all the real property
interests which are particularly described on Schedule 11(a) to the Pre-Closing
Diligence Certificate to be encumbered by a Mortgage by SDI.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank that
the Borrower specifically agrees at such time in writing to the Administrative
Agent will be secured by the Collateral.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article IX,
in each case that is entered into by and between any Credit Party and any Hedge
Bank that the Borrower specifically agrees at such time in writing to the
Administrative Agent will be secured by the Collateral.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lender, the Hedge Banks that are party

 

33

--------------------------------------------------------------------------------


 

to Secured Hedge Agreements, the Cash Management Banks that are party to Secured
Cash Management Agreements, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.

 

“Security Agreement” means the pledge and security agreement of even date
herewith executed by the Credit Parties in favor of the Administrative Agent, as
collateral agent for the benefit of the Secured Parties, substantially in the
form of Exhibit I.

 

“Security Documents” means the collective reference to the Mortgages, the
Security Agreement, the Stock Pledge Agreement, the Intellectual Property
Security Agreements, and each other instrument, agreement or writing delivered
by any Credit Party pursuant to this Agreement or any of the other Loan
Documents (including, without limitation, all UCC financing statements),
pursuant to which any Credit Party purports to pledge or grant a security
interest in any Property or assets securing the Secured Obligations or any such
Person purports to guaranty the payment or performance of the Secured
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Senior Secured Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with any
Permitted Acquisition hereunder (or other Investment permitted hereunder))
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments, in each case,
that is secured by a Lien on property or assets of the Borrower or a Guarantor,
less the cash and cash equivalents (in each case, free and clear of Liens other
than Liens created pursuant to the Security Documents and Permitted Liens that
are nonconsensual Liens) of the Borrower and its Subsidiaries in an amount not
to exceed $30,000,000 (but excluding, for the avoidance of doubt, any Cage Cash)
as of such date that would be required to be reflected on a consolidated balance
sheet in accordance with GAAP.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interest of any Subsidiary of the Borrower or any division,
business unit, product line or line of business.

 

“Specified Transactions” means (a) any Investment, (b) any Specified
Disposition, (c) any Permitted Acquisition and (d) the Transactions.

 

“Stock Pledge Agreement” means a Stock Pledge Agreement between a Credit Party
and the Administrative Agent, whereby such Credit Party shall pledge the capital
stock held by such Credit Party

 

34

--------------------------------------------------------------------------------


 

as security for the Obligations, to the extent permitted by the applicable
Gaming Authority, substantially in the form of Exhibit K, required to be
delivered by the Credit Parties to the Administrative Agent.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Equity Interest having ordinary voting power to elect a majority of the board of
directors (or equivalent governing body) or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
(directly or indirectly) or the management is otherwise controlled by (directly
or indirectly) such Person (irrespective of whether, at the time, Equity
Interest of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency); provided that, notwithstanding the
foregoing (except for purposes of the definition of Unrestricted Subsidiary
contained herein), no Unrestricted Subsidiary shall be deemed to be a Subsidiary
of the Borrower or any of its Subsidiaries for purposes of this Agreement and
the other Loan Documents.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).

 

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as swingline
lender hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

35

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan, to the account of the Borrower hereunder on
the Closing Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof and (b) as to all Lenders, the aggregate commitment of all Lenders to
make such Term Loans.  The aggregate Term Loan Commitment of all Lenders on the
Closing Date shall be $425,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.13).

 

“Term Loan Lender” means any Lender with a Term Loan Commitment or outstanding
Term Loans.

 

“Term Loan Maturity Date” means the first to occur of (a) the date that is the
seventh anniversary of the Closing Date, and (b) the date of acceleration of the
Term Loans pursuant to Section 10.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.

 

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and “Term Loan” means any of such Term Loans.

 

“Threshold Amount” means $25,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Transaction Costs” means all transaction fees, charges, premiums, expenses,
tender and consent fees and premiums and other amounts related to the
Transactions and any Permitted Acquisitions (including any financing fees,
merger and acquisition fees, call premiums, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith), in each
case to the extent paid within three months of the closing of the Closing Date
or such Permitted Acquisition, as applicable.

 

“Transactions” means, collectively, (a) the Refinancing, (b) the initial
Extensions of Credit on the Closing Date and (c) the payment of the Transaction
Costs incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

36

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) ELLC, Three Rivers Gaming, Inc., a
Pennsylvania corporation; Keystone State Development, Inc., a Pennsylvania
corporation; Mountaineer Magic, Inc., a West Virginia corporation; Speakeasy
Gaming of Reno, Inc., a Nevada corporation; Golden Palace Casinos, a Minnesota
Corporation; RacelineBet, Inc., an Oregon corporation, Excal Energy
Operating, Inc., an Ohio corporation; Mid-America Racing, Inc., an Ohio
corporation; Excal Energy Corporation, a Michigan corporation; Jackson Trotting
Association, LLC, a Michigan limited liability company; Crystal Exploration
Co., Inc., a Michigan corporation; MTR-Harness, Inc., a Minnesota corporation;
Jackson Racing, Inc., a Michigan corporation; Speakeasy Gaming of Las
Vegas, Inc., a Nevada corporation; ExCal Energy Operating, Inc., an Ohio
corporation; SDRS, Inc., an Ohio corporation; Keystone Downs, LLC, a
Pennsylvania limited liability company; Keystone State Properties, LLC, a
Pennsylvania limited liability company; Eldorado Capital Corp., a Nevada
corporation; Shreveport Capital Corp., a Louisiana corporation; and any
subsidiary of an Unrestricted Subsidiary, and (b) any newly formed or existing
Subsidiary of the Borrower that is designated by the Borrower after the Closing
Date as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent and shall include any Subsidiary of such Unrestricted
Subsidiary; provided that the Borrower shall only be permitted to designate a
Subsidiary as an Unrestricted Subsidiary so long as (i) no Default or Event of
Default then exists or would result therefrom, (ii) such Unrestricted Subsidiary
does not own any Equity Interests in, or have any Lien on any property of the
Borrower or any Subsidiary of the Borrower other than a Subsidiary of the
Unrestricted Subsidiary, (iii) any Indebtedness and other obligations of such
Unrestricted Subsidiary constitute Non-Recourse Debt, (iv) such Subsidiary is
not party to any agreement, contract, arrangement or understanding with the
Borrower or any of its Subsidiaries (other than an Unrestricted Subsidiary)
unless the terms of any such agreement, contract, arrangement or understanding
are no less favorable to the Borrower or such Subsidiary than those that might
be obtained at the time from Persons who are not Affiliates of the Borrower,
(v) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Subsidiaries (other than an Unrestricted Subsidiary) has any direct
or indirect obligation (A) to subscribe for additional Equity Interests or
(B) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results, (vi) such
Subsidiary has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Borrower or any Subsidiary (other
than an Unrestricted Subsidiary), (vii) the Borrower’s and its Subsidiaries’
(other than such Unrestricted Subsidiary and its Subsidiaries) aggregate
Investments in all Unrestricted Subsidiaries made after the Closing Date do not
exceed that amount permitted by Section 9.3(r) at such time and (viii) as of any
date of determination (A) the total assets of such Unrestricted Subsidiary, when
taken together with the total assets of all other Unrestricted Subsidiaries so
designated as Unrestricted Subsidiaries, in each case, measured as of the last
day of the four quarter period most recently ended for which financial
statements have been delivered pursuant to Section 8.1, equal or are less than
$2,500,000 on a Consolidated basis and (ii) the total revenue of such
Unrestricted Subsidiary, when taken together with the total revenue of all other
Unrestricted Subsidiaries so designated as Unrestricted Subsidiaries, in each
case, measured as of the last day of the four Fiscal Quarter period most
recently ended for which financial statements have been delivered pursuant to
Section 8.1, equal or are less than $10,000,000 on a Consolidated basis.  With
respect to any Subsidiary that is not newly created when it is designated as an
Unrestricted Subsidiary, the Borrower will be deemed to have made an Investment
pursuant to Section 9.3(r) in such Subsidiary on the date of such designation in
an amount equal to the fair market value of any assets owned by such Subsidiary
on the date of such designation.

 

“Unsuitable Lender” has the meaning set forth in Section 12.10(g).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.11(g)(ii)(B)(iii).

 

37

--------------------------------------------------------------------------------


 

“Vessel” means a ship and the fixtures and equipment located thereon.

 

“Withholding Agent” means any Credit Party, the Administrative Agent and any
other applicable withholding agent.

 

“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash and cash equivalents and taxes
and deferred taxes) over (b) current liabilities, excluding, without
duplication, (i) the current portion of any long-term Indebtedness,
(ii) outstanding Revolving Credit Loans and Swingline Loans, (iii) the current
portion of current taxes and deferred income taxes and (iv) the current portion
of accrued Consolidated Interest Expense.

 

SECTION 1.2                                             Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document:  (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall,” (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including”; the
words “to” and “until” each mean “to but excluding”; and the word “through”
means “to and including” and (k) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

SECTION 1.3                                             Accounting Terms.  All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP as in effect from time to
time and applied in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 12.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

SECTION 1.4                                             UCC Terms.  Terms
defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

 

SECTION 1.5                                             Rounding.  Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other

 

38

--------------------------------------------------------------------------------


 

component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

SECTION 1.6                                             References to Agreement
and Laws.  Unless otherwise expressly provided herein, (a) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States, Gaming Laws or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

 

SECTION 1.7                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

SECTION 1.8                                             Letter of Credit
Amounts.  Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

SECTION 1.9                                             Guaranty Obligations. 
Unless otherwise specified, the amount of any Guaranty Obligation shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guaranty
Obligation.

 

SECTION 1.10                                      Covenant Compliance
Generally.  For purposes of determining compliance under Sections 9.1, 9.2, 9.3,
9.5 and 9.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a) or (b), as applicable.  Notwithstanding the
foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1                                             Revolving Credit Loans. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the

 

39

--------------------------------------------------------------------------------


 

Borrower from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the Borrower in accordance with
the terms of Section 2.3; provided, that (a) the Revolving Credit Outstandings
shall not exceed the Revolving Credit Commitment and (b) the Revolving Credit
Exposure of any Revolving Credit Lender shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment.  Each Revolving Credit
Loan by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

 

SECTION 2.2                                             Swingline Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement, the Swingline Lender may in its sole discretion
make Swingline Loans to the Borrower from time to time from the Closing Date
through, but not including, the Revolving Credit Maturity Date; provided, that
(i) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (ii) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Swingline Commitment. 
Notwithstanding any provision herein to the contrary, the Swingline Lender and
the Borrower may agree that the Swingline Facility may be used to automatically
draw and repay Swingline Loans (subject to the limitations set forth herein)
pursuant to cash management arrangements between the Borrower and the Swingline
Lender (the “Sweep Arrangement”).  Principal and interest on Swingline Loans
deemed requested pursuant to the Sweep Arrangement shall be paid pursuant to the
terms and conditions agreed to between the Borrower and the Swingline Lender
(without any deduction, setoff or counterclaim whatsoever).  The borrowing and
disbursement provisions set forth in Section 2.3 and any other provision hereof
with respect to the timing or amount of payments on the Swingline Loans (other
than Section 2.4(a)) shall not be applicable to Swingline Loans made and prepaid
pursuant to the Sweep Arrangement.  Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Arrangement, the principal
amount of the Swingline Loans shall be paid in full, together with accrued
interest thereon, on the Revolving Credit Maturity Date

 

(b)                                 Refunding.

 

(i)                                     Swingline Loans shall be refunded by the
Revolving Credit Lenders on demand by the Swingline Lender.  Such refundings
shall be made by the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Revolving Credit Lenders on the books
and records of the Administrative Agent.  Each Revolving Credit Lender shall
fund its respective Revolving Credit Commitment Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 1:00 p.m. on the
next succeeding Business Day after such demand is made.  No Revolving Credit
Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swingline Loan shall be affected by any other Revolving Credit
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Revolving Credit Lender’s Revolving Credit
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.

 

(ii)                                  The Borrower shall pay to the Swingline
Lender on demand the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded.

 

40

--------------------------------------------------------------------------------


 

In addition, the Borrower hereby authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded.  If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages (unless
the amounts so recovered by or on behalf of the Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 11.3 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).

 

(iii)                               Subject to clause (a)(1) of the definition
of “Defaulting Lender,” each Revolving Credit Lender acknowledges and agrees
that its obligation to refund Swingline Loans in accordance with the terms of
this Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI.  Further, each Revolving Credit Lender
agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section, one of the events described in
Section 10.1(i) or (j) shall have occurred, each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan.  Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.2 shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 2.3                                             Procedure for Advances
of Revolving Credit Loans and Swingline Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m., New
York City time, (i) on the same Business Day as each ABR Loan and each Swingline
Loan and (ii) no later than three Business Days before each Eurodollar Loan, of
its intention to borrow, specifying (A) the date of such borrowing, which shall
be a Business Day, (B) the aggregate amount of such borrowing, which shall be,
(x) with respect to ABR Loans (other than Swingline Loans) in an aggregate
principal amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof, (y) with respect to Eurodollar Loans in an aggregate principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (z) with
respect to Swingline Loans in an aggregate principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, (C) whether such Loan is to be a
Revolving Credit Loan or Swingline Loan, (D) in the case of a Revolving Credit
Loan, whether the Loans are to be Eurodollar

 

41

--------------------------------------------------------------------------------


 

Loans or ABR Loans, and (E) in the case of Revolving Credit Loan that is a
Eurodollar Loan, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period.” 
If the Borrower fails to specify a type of Loan in a Notice of Borrowing for a
Revolving Credit Loan, then the requested Revolving Credit Loan shall be an ABR
borrowing.  If no Interest Period is specified with respect to any requested
Revolving Credit Loan that is a Eurodollar Loan, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Notice of Borrowing in accordance with this
Section 2.3(a), the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested borrowing.  A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day.

 

(b)                                 Disbursement of Revolving Credit and
Swingline Loans.  Not later than 1:00 p.m. on the proposed borrowing date,
(i) each Revolving Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. 
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.  Subject to Section 5.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.  Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

 

SECTION 2.4                                             Repayment and Prepayment
of Revolving Credit and Swingline Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of (i) all Revolving
Credit Loans in full on the Revolving Credit Maturity Date, and (ii) all
Swingline Loans in accordance with Section 2.2(b) (but, in any event, no later
than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
Revolving Credit Outstandings exceed the Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 1:00 p.m. (i) on the same Business Day as
each ABR Loan and each Swingline Loan

 

42

--------------------------------------------------------------------------------


 

and (ii) at least three Business Days before each Eurodollar Loan, specifying
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans, ABR Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice.  Partial prepayments shall be in
an aggregate amount of $3,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to ABR Loans (other than Swingline Loans), $5,000,000 or a
whole multiple of $1,000,000 in excess thereof with respect to Eurodollar Loans
and $500,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans.  A Notice of Prepayment received after 1:00 p.m. shall be
deemed received on the next Business Day.  Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof. 
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness, may be, if expressly so stated
to be, contingent upon the consummation of such refinancing or incurrence and
may be revoked by the Borrower in the event such refinancing is not consummated
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

 

(d)                                 Prepayment of Excess Proceeds.  In the event
proceeds remain after the prepayments of Term Loan Facility pursuant to
Section 4.4(b), the amount of such excess proceeds shall be used on the date of
the required prepayment under Section 4.4(b) to prepay the outstanding principal
amount of the Revolving Credit Loans, without a corresponding reduction of the
Revolving Credit Commitment, with remaining proceeds, if any, refunded to the
Borrower.

 

(e)                                  Limitation on Prepayment of Eurodollar
Loans.  The Borrower may not prepay any Eurodollar Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

(f)                                   Hedge Agreements.  No repayment or
prepayment pursuant to this Section shall affect any of the Borrower’s
obligations under any Hedge Agreement.

 

SECTION 2.5                                             Permanent Reduction of
the Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least three Business
Days prior written notice to the Administrative Agent, to permanently reduce,
without premium or penalty, (i) the entire Revolving Credit Commitment at any
time or (ii) portions of the Revolving Credit Commitment, from time to time, in
an aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage.  All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section 2.5 shall be accompanied by a
payment of principal sufficient to reduce the aggregate outstanding Revolving
Credit Loans, Swingline Loans and L/C Obligations, as applicable, after such
reduction to the Revolving Credit Commitment as so reduced and if the aggregate
amount of all outstanding Letters of Credit exceeds the Revolving Credit
Commitment as so reduced, the Borrower shall be required to deposit Cash
Collateral in a Cash Collateral account opened by the Administrative Agent in an
amount equal to such excess.  Such Cash Collateral shall be applied in
accordance with Section 10.2(b).  Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of Cash Collateral for all L/C

 

43

--------------------------------------------------------------------------------


 

Obligations in an amount equal to such L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment, the Swingline Commitment and the
Revolving Credit Facility.  If the reduction of the Revolving Credit Commitment
requires the repayment of any Eurodollar Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

 

SECTION 2.6                                             Termination of Revolving
Credit Facility.  The Revolving Credit Facility and the Revolving Credit
Commitments shall terminate on the Revolving Credit Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1                                             L/C Commitment.

 

(a)                                 Availability.  Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Lenders set forth in Section 3.4(a), agrees to issue standby letters of
credit (the “Letters of Credit”) for the account of the Borrower or any
Subsidiary thereof on any Business Day from the Closing Date through but not
including the fifth Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the Revolving Credit Outstandings would exceed the
Revolving Credit Commitment.  Each Letter of Credit shall (A) be denominated in
Dollars in a minimum amount of $1,000,000 (or such lesser amount as agreed to by
the Issuing Lender), (B) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (C) expire on a date no more than
12 months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one year periods pursuant to the
terms of the Letter of Credit Application or other documentation reasonably
acceptable to the Issuing Lender), which date shall be no later than the fifth
Business Day prior to the Revolving Credit Maturity Date and (D) be subject to
the Uniform Customs and/or ISP98, as set forth in the Letter of Credit
Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York.  The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.

 

(b)                                 Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 5.14 and Section 5.15.

 

SECTION 3.2                                             Procedure for Issuance
of Letters of Credit.  The Borrower may from time to time request that the
Issuing Lender issue a Letter of Credit by delivering to the Administrative
Agent on behalf of the Issuing Lender a Letter of Credit Application therefor,
completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request.  Upon receipt of any Letter of Credit Application, the
Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Letter of Credit Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the

 

44

--------------------------------------------------------------------------------


 

beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
Borrower.  The Issuing Lender shall promptly furnish to the Borrower a copy of
such Letter of Credit and promptly notify each Revolving Credit Lender of the
issuance and upon request by any Revolving Credit Lender, furnish to such Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

SECTION 3.3                                             Commissions and Other
Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 5.15(a)(iii), the Borrower shall pay to the Administrative Agent, for
the account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are Eurodollar
Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section 3.3 in accordance with their respective
Revolving Credit Commitment Percentages.

 

(b)                                 Issuance Fee.  In addition to the foregoing
commission, the Borrower shall pay to the Administrative Agent, for the account
of the Issuing Lender, an issuance fee with respect to each Letter of Credit as
separately and mutually agreed upon in writing in the amounts so specified. 
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent.

 

(c)                                  Other Fee, Costs, Charges and Expenses.  In
addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary fees, costs, charges
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

SECTION 3.4                                             L/C Participations.

 

(a)                                 The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in the Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued
hereunder and the amount of each draft paid by the Issuing Lender thereunder. 
Each L/C Participant unconditionally and irrevocably agrees with the Issuing
Lender that, if a draft is paid under any Letter of Credit for which the Issuing
Lender is not reimbursed in full by the Borrower through a Revolving Credit Loan
or otherwise in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Issuing Lender upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to the Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by the
Issuing Lender under any Letter of Credit, the Issuing Lender shall notify each
L/C Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender

 

45

--------------------------------------------------------------------------------


 

the amount specified on the applicable due date.  If any such amount is paid to
the Issuing Lender after the date such payment is due, such L/C Participant
shall pay to the Issuing Lender on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360.  A certificate of the Issuing Lender with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.  With respect to payment to the Issuing Lender of the unreimbursed
amounts described in this Section, if the L/C Participants receive notice that
any such payment is due (A) prior to 1:00 p.m. on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 p.m. on any Business Day,
such payment shall be due on the following Business Day.

 

(c)                                  Whenever, at any time after the Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section 3.4, the Issuing Lender receives any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, the Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided
that in the event that any such payment received by the Issuing Lender shall be
required to be returned by the Issuing Lender, such L/C Participant shall return
to the Issuing Lender the portion thereof previously distributed by the Issuing
Lender to it.

 

SECTION 3.5                                             Reimbursement Obligation
of the Borrower.  In the event of any drawing under any Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section 3.5 or with funds from other sources), in
same day funds, the Issuing Lender on each date on which the Issuing Lender
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (a) such draft so paid and (b) any amounts referred to
in Section 3.3(c) incurred by the Issuing Lender in connection with such
payment.  Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Alternate Base Rate
on such date in the amount of (i) such draft so paid and (ii) any amounts
referred to in Section 3.3(c) incurred by the Issuing Lender in connection with
such payment, and the Revolving Credit Lenders shall make a Revolving Credit
Loan bearing interest at the Alternate Base Rate in such amount, the proceeds of
which shall be applied to reimburse the Issuing Lender for the amount of the
related drawing and costs and expenses.  Each Revolving Credit Lender
acknowledges and agrees that its obligation to fund a Revolving Credit Loan in
accordance with this Section 3.5 to reimburse the Issuing Lender for any draft
paid under a Letter of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. 
If the Borrower has elected to pay the amount of such drawing with funds from
other sources and shall fail to reimburse the Issuing Lender as provided above,
the unreimbursed amount of such drawing shall bear interest at the rate which
would be payable on any outstanding ABR Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

SECTION 3.6                                             Obligations Absolute. 
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the Issuing
Lender or any beneficiary of a Letter of Credit or any other Person.  The
Borrower also agrees that the Issuing Lender and the L/C Participants shall not
be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by,

 

46

--------------------------------------------------------------------------------


 

among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee (provided that
the foregoing shall not be construed to excuse the Issuing Lender from liability
to the Borrower for damages suffered by the Borrower as a result of the Issuing
Lender’s bad faith, gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment).  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of bad faith, gross negligence or willful
misconduct shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender or any L/C Participant to the Borrower.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

 

SECTION 3.7                                             Effect of Letter of
Credit Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

SECTION 3.8                                             Letters of Credit Issued
for Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

SECTION 3.9                                             Cash Collateralization
Following Termination of the Revolving Credit Facility.  Notwithstanding
anything to the contrary herein, in the event of the prepayment in full of all
outstanding Revolving Credit Loans and the termination of all Revolving Credit
Commitments (a “Revolving Facility Termination Event”) in connection with which
the Borrower notifies any one or more Issuing Banks that it intends to maintain
one or more Letters of Credit initially issued under this Agreement in effect
after the date of such Revolving Facility Termination Event (each, a “Continuing
Letter of Credit”), then the security interest of the collateral agent in the
Collateral under the Security Documents may be terminated in accordance with
Section 11.9 if each such Continuing Letter of Credit is Cash Collateralized in
an amount equal to the Minimum Collateral Amount, which shall be deposited with
or at the direction of each such Issuing Bank.

 

ARTICLE IV

 

TERM LOAN FACILITY

 

SECTION 4.1                                             Initial Term Loan. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Term Loan Lender severally
agrees to make the Initial Term Loan to the Borrower on the Closing Date in a
principal amount equal to such Lender’s Term Loan

 

47

--------------------------------------------------------------------------------


 

Commitment as of the Closing Date.  Notwithstanding the foregoing, if the total
Term Loan Commitment as of the Closing Date is not drawn on the Closing Date,
the undrawn amount shall automatically be cancelled.

 

SECTION 4.2                                             Procedure for Advance of
Term Loan.

 

(a)                                 Initial Term Loan.  The Borrower shall give
the Administrative Agent an irrevocable Notice of Borrowing prior to 11:00
a.m. on the Closing Date requesting that the Term Loan Lenders make the Initial
Term Loan as an ABR Loan on such date (provided that the Borrower may request,
no later than three Business Days prior to the Closing Date, that the Lenders
make the Initial Term Loan as a Eurodollar Loan if the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement).  Upon receipt of such Notice of Borrowing from
the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof.  Not later than 2:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Initial Term Loan to be made by such Term Loan Lender on the
Closing Date.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of the Initial Term Loan in immediately available
funds by wire transfer to such Person or Persons as may be designated by the
Borrower in writing.

 

(b)                                 Incremental Term Loans. Any Incremental Term
Loans shall be borrowed pursuant to, and in accordance with Section 5.13.

 

SECTION 4.3                                             Repayment of Term Loan.

 

(a)                                 Initial Term Loans. The Borrower shall repay
to the Lenders on the last day of each of March, June, September and December of
each year (commencing on September 30, 2015), in the principal amount of Term
Loans equal to (i) the aggregate outstanding principal amount of Term Loans
immediately after closing on the Closing Date multiplied by (ii) 0.25%, except
as the amounts of individual installments may be adjusted pursuant to
Section 4.4 hereof; provided that if any such date is not a Business Day, such
payment shall be due on the next succeeding Business Day.  To the extent not
previously paid, the final principal repayment installment of the Term Loan
shall be repaid on the Term Loan Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of the Term Loan outstanding on
such date.

 

(b)                                 Incremental Term Loans. The Borrower shall
repay the aggregate outstanding principal amount of each Incremental Term Loan
(if any) as determined pursuant to, and in accordance with, Section 5.13.

 

SECTION 4.4                                             Prepayments of Term
Loan.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time, without premium or penalty, to
prepay the Term Loans, in whole or in part, upon delivery to the Administrative
Agent of a Notice of Prepayment not later than 1:00 p.m. (i) on the same
Business Day as each ABR Loan and (ii) at least three Business Days before each
Eurodollar Loan, specifying the date and amount of repayment, whether the
repayment is of Eurodollar Loans or ABR Loans or a combination thereof, and if a
combination thereof, the amount allocable to each and whether the repayment is
of the Initial Term Loan, an Incremental Term Loan or a combination thereof, and
if a combination thereof, the amount allocable to each.  Each optional
prepayment of the Term Loan hereunder shall be in an aggregate principal amount
of at least $5,000,000 or any whole multiple of $1,000,000 in excess thereof and
shall

 

48

--------------------------------------------------------------------------------


 

be applied, on a pro rata basis, to the outstanding principal installments of
the Initial Term Loan and, if applicable, any Incremental Term Loans as directed
by the Borrower.  Each repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.  A Notice of Prepayment received after
1:00 p.m. shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment.  Notwithstanding the foregoing, any Notice of Prepayment delivered
in connection with any refinancing of all of the Credit Facility with the
proceeds of such refinancing or of any other incurrence of Indebtedness may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated; provided that the delay or failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Debt Issuances.  The Borrower shall make
mandatory principal prepayments of the Loans in the manner set forth in
Section 4.4(b)(v) below in an amount equal to 100% of the aggregate Net Cash
Proceeds from any Debt Issuance by any Credit Party or any of its Subsidiaries
(other than Debt Issuances permitted pursuant to, and in accordance with,
Section 9.1).  Such prepayment shall be made within three Business Days after
the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

 

(ii)                                  Asset Dispositions.  The Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
Section 4.4(b)(v) in amounts equal to 100% of the aggregate Net Cash Proceeds
from any Asset Disposition by any Credit Party or any of its Subsidiaries (other
than any Asset Disposition permitted pursuant to, and in accordance with,
Section 9.5(e)) to the extent that the aggregate amount of such Net Cash
Proceeds exceed $20,000,000 during any Fiscal Year.  Such prepayments shall be
made within three Business Days after the date of receipt of the Net Cash
Proceeds of any such Asset Disposition by such Credit Party or any of its
Subsidiaries; provided that, so long as no Event of Default has occurred and is
continuing, no prepayment shall be required under this Section 4.4(b)(ii) to the
extent that such Net Cash Proceeds are committed to be reinvested pursuant to a
legally binding agreement in assets used or useful in the business of the
Borrower and its Subsidiaries within 12 months after receipt of such Net Cash
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrower and its Subsidiaries within 12 months after receipt of
such Net Cash Proceeds by such Person; provided further that if any portion of
such Net Cash Proceeds are not committed to be reinvested pursuant to a legally
binding agreement within such 12-month period or are not actually reinvested
within such 12-month period, then such remaining portion if not so used within
six months following the end of such 12-month period shall be prepaid in
accordance with this Section 4.4(b)(ii) on or before the last day of such
18-month period.

 

(iii)                               Insurance and Condemnation Events.  The
Borrower shall make mandatory principal prepayments of the Loans in the manner
set forth in Section 4.4(b)(v) in an amount equal to 100% of the aggregate Net
Cash Proceeds from any Insurance and Condemnation Event by any Credit Party or
any of its Subsidiaries to the extent that the aggregate amount of such Net Cash
Proceeds from all Insurance and Condemnation Events received from the Closing
Date through the applicable date of determination exceeds $20,000,000.  Such
prepayments shall be made within three Business Days after the date of receipt
of Net Cash Proceeds of any such Insurance and Condemnation Event by such Credit
Party or such Subsidiary; provided that, so long as no Event of Default has
occurred and is continuing, no prepayment shall be required under this
Section 4.4(b)(iii) to the extent that such Net Cash Proceeds are committed to
be

 

49

--------------------------------------------------------------------------------


 

reinvested pursuant to a legally binding agreement in assets used or useful in
the business of the Borrower and its Subsidiaries within 12 months after receipt
of such Net Cash Proceeds and are thereafter actually reinvested in assets used
or useful in the business of the Borrower within 12 months after receipt of such
Net Cash Proceeds by such Credit Party or such Subsidiary; provided further that
if any portion of such Net Cash Proceeds are not committed to be reinvested
pursuant to a legally binding agreement within such 12-month period or are not
actually reinvested within such 12-month period, then such remaining portion if
not so used within six months following the end of such 12-month period shall be
prepaid in accordance with this Section 4.4(b)(iv) on or before the last day of
such 18-month period.

 

(iv)                              Excess Cash Flow. After the end of each Fiscal
Year (commencing with the Fiscal Year ending December 31, 2016), within five
Business Days after the earlier to occur of (A) the delivery of the financial
statements and related Officer’s Compliance Certificate for such Fiscal Year and
(B) the date on which the financial statements and the related Officer’s
Compliance Certificate for such Fiscal Year are required to be delivered
pursuant to Section 8.1(a), the Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in Section 4.4(b)(v) in an
amount equal to (A) the amount of Excess Cash Flow, if any, for such Fiscal Year
multiplied by the ECF Percentage minus (B) the aggregate amount of all optional
prepayments of any Loan during such Fiscal Year.

 

(v)                                 Notice; Manner of Payment.  Upon the
occurrence of any event triggering the prepayment requirement under any of
Sections 4.4(b)(i) through (iv), the Borrower shall promptly deliver a Notice of
Prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders.  Each prepayment of
the Loans under this Section shall be applied as follows:  first, to reduce on a
pro rata basis the remaining scheduled principal installments of the Term Loan,
pursuant to Section 4.3; and (ii) second, to the extent of any excess, to repay
the Revolving Credit Loans pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment.

 

(vi)                              Waiver of Mandatory Prepayments. 
Notwithstanding the foregoing provisions of this Section 4.4(b), (A) any Lender
may waive, by written notice to the Borrower and the Administrative Agent on or
before the date on which such mandatory prepayment would otherwise be required
to be made hereunder, the right to receive its amount of such mandatory
prepayment of the Loans, (B) if any Lender or Lenders elect to waive the right
to receive the amount of such mandatory prepayment, all of the amount that
otherwise would have been applied to mandatorily prepay the Loans of such Lender
or Lenders shall be applied to the prepay the Loans of the remaining non-waiving
Lender or Lenders on a pro rata basis, based on the respective principal amounts
of their outstanding Loans and (C) to the extent there are any prepayment
amounts remaining after the foregoing application, such amounts may be retained
by the Borrower.

 

(vii)                           No Reborrowings.  Amounts prepaid under the Term
Loan pursuant to this Section may not be reborrowed.  Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9.

 

(c)                                  Call Premium.  In the event that, on or
prior to the first anniversary of the Closing Date, the Borrower (i) makes any
prepayment of the Initial Term Loans in connection with any Repricing
Transaction (as defined below) or (ii) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Term Loan
Lender, a fee in an amount equal to, (x) in the case of clause (i), a prepayment
premium of 1.0% of the amount of the Term Loans being prepaid and (y) in the
case of clause (ii), a

 

50

--------------------------------------------------------------------------------


 

payment equal to 1.0% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment.  Such fees shall be due and
payable within three Business Days of the date of the effectiveness of such
Repricing Transaction.  For the purpose of this Section 4.4(c), “Repricing
Transaction” means (A) any prepayment or repayment of the Initial Term Loans
with the proceeds of, or any conversion of the Initial Term Loans into, any new
or replacement tranche of term loans or Indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement loans) less than the “effective yield” applicable to
the Initial Term Loans (as such comparative yields are determined in the
reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices) and (B) any amendment to the pricing terms of the
Initial Term Loans which reduces the “effective yield” applicable to the Initial
Term Loans.

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

 

SECTION 5.1                                             Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section, at the election of the Borrower, (i) the Revolving
Credit Loans and the Term Loans shall bear interest at (A) the Alternate Base
Rate plus the Applicable Margin or (B) the LIBO Rate plus the Applicable Margin
(provided that the LIBO Rate shall not be available until three Business Days
after the Closing Date unless the Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Alternate Base Rate plus the Applicable Margin.  The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.  Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed an ABR Loan.

 

(b)                                 Interest Periods.  In connection with each
Eurodollar Loan, the Borrower, by giving notice at the times described in
Section 2.3 or 5.2, as applicable, shall elect an interest period (each, an
“Interest Period”) to be applicable to such Loan, which Interest Period shall be
a period of one, two, three, or six months; provided that:

 

(i)                                     the Interest Period shall commence on
the date of advance of or conversion to any Eurodollar Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided, that if any Interest Period with
respect to a Eurodollar Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(iii)                               any Interest Period with respect to a
Eurodollar Loan that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding

 

51

--------------------------------------------------------------------------------


 

day in the calendar month at the end of such Interest Period) shall end on the
second to last Business Day of the relevant calendar month at the end of such
Interest Period;

 

(iv)                              no Interest Period shall extend beyond the
Revolving Credit Maturity Date or the Term Loan Maturity Date, as applicable,
and Interest Periods shall be selected by the Borrower so as to permit the
Borrower to make mandatory reductions of the Revolving Credit Commitment
pursuant to Section 2.5(b) and the quarterly principal installment payments
pursuant to Section 4.3 without payment of any amounts pursuant to Section 5.9;
and

 

(v)                                 there shall be no more than 10 Interest
Periods in effect at any time.

 

(c)                                  Default Rate.  Subject to Section 10.3,
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a), (j) or (k), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default and provided that such Event of Default has remained uncured
for more than 30 days after written notice from the Administrative Agent,
(A) the Borrower shall no longer have the option to request Eurodollar Loans,
Swingline Loans or Letters of Credit, (B) all outstanding Eurodollar Loans shall
bear interest at a rate per annum of 2% in excess of the rate (including the
Applicable Margin) then applicable to Eurodollar Loans until the end of the
applicable Interest Period and thereafter at a rate equal to 2% in excess of the
rate (including the Applicable Margin) then applicable to ABR Loans, (C) all
outstanding ABR Loans and other Obligations arising hereunder or under any other
Loan Document shall bear interest at a rate per annum equal to 2% in excess of
the rate (including the Applicable Margin) then applicable to ABR Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign.

 

(d)                                 Interest Payment and Computation.  Interest
on each ABR Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing September 30, 2015; and interest on each
Eurodollar Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three months, at
the end of each three month interval during such Interest Period.  All interest
hereunder shall be computed on the basis of a year of 360 days, except that
interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(e)                                  Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or

 

52

--------------------------------------------------------------------------------


 

contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

SECTION 5.2                                             Notice and Manner of
Conversion or Continuation of Loans.  Provided that no Event of Default has
occurred and is then continuing, the Borrower shall have the option to
(a) convert at any time all or any portion of any outstanding ABR Loans (other
than Swingline Loans) in a principal amount equal to $5,000,000 or any whole
multiple of $1,000,000 in excess thereof into one or more Eurodollar Loans and
(b) upon the expiration of any Interest Period, (i) convert all or any part of
its outstanding Eurodollar Loans in a principal amount equal to $3,000,000 or a
whole multiple of $1,000,000 in excess thereof into ABR Loans (other than
Swingline Loans) or (ii) continue such Eurodollar Loans as Eurodollar Loans. 
Whenever the Borrower desires to convert or continue Loans as provided above,
the Borrower shall give the Administrative Agent irrevocable prior written
notice in the form attached as Exhibit E (a “Notice of Conversion/Continuation”)
not later than 1:00 p.m. two Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any Eurodollar Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Loans to be converted or continued, and
(D) the Interest Period to be applicable to such converted or continued
Eurodollar Loan.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any
Eurodollar Loan, then the applicable Eurodollar Loan shall continue as a
Eurodollar Loan with an Interest Period of one month.  If the Borrower requests
a conversion to, or continuation of, Eurodollar Loans, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurodollar Loan except in connection with a refunding of
such loan by a Revolving Credit Loan as contemplated by Section 2.2(b).  The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

 

SECTION 5.3                                             Fees.

 

(a)                                 Commitment Fee.  Subject to
Section 5.15(a)(iii), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum, accruing from and after the Closing
Date to the Revolving Credit Maturity Date, equal to 0.50% on the average daily
unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided that the amount of
outstanding Letters of Credit and outstanding Swingline Loans shall not be
considered usage of the Revolving Credit Commitment for the purpose of
calculating the Commitment Fee.  The Commitment Fee shall be payable in arrears
on the last Business Day of each calendar quarter during the term of this
Agreement commencing September 30, 2015 and ending on the date upon which all
Obligations arising under the Revolving Credit Facility shall have been paid and
satisfied in full (other than (i) contingent indemnification and expense
reimbursements obligations not then due and (ii) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made), all Letters of Credit have been terminated or
expired (or have been Cash Collateralized) and the Revolving Credit Commitment
has been terminated.  The Commitment Fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders (other than any Defaulting
Lender) pro rata in accordance with such Revolving Credit Lenders’ respective
Revolving Credit Commitment Percentages.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts fees as
shall have been separately and mutually agreed upon in writing in

 

53

--------------------------------------------------------------------------------


 

the amounts and at the times so specified.  The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

 

SECTION 5.4                                             Manner of Payment.

 

(a)                                 Sharing of Payments.  Each payment by the
Borrower on account of the principal of or interest on the Loans or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Administrative Agent at
the Administrative Agent’s Office for the account of the Lenders entitled to
such payment in Dollars, in immediately available funds and shall be made
without any set off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 10.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
such Lender at its address for notices set forth herein its Commitment
Percentage in respect of the relevant Credit Facility (or other applicable share
as provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of the Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of the Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
the Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
5.10, 5.11 or 12.3 shall be paid to the Administrative Agent for the account of
the applicable Lender.  Subject to Section 5.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

(b)                                 Defaulting Lenders.  Notwithstanding the
foregoing clause (a), if there exists a Defaulting Lender each payment by the
Borrower to such Defaulting Lender hereunder shall be applied in accordance with
Section 5.14(b).

 

SECTION 5.5                                             Evidence of
Indebtedness.

 

(a)                                 Extensions of Credit.  The Extensions of
Credit made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Revolving Credit Note, Term Loan Note or Swingline Note,
as applicable, which shall evidence such Lender’s Revolving Credit Loans, Term
Loans or Swingline Loans, as applicable, in addition to such accounts or
records.  Each

 

54

--------------------------------------------------------------------------------


 

Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 Participations.  In addition to the accounts
and records referred to in Section 5.5(a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

SECTION 5.6                                             Adjustments.  If any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 5.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans and Letters of Credit to any
assignee or participant, other than to the Borrower or any of its Subsidiaries
or Affiliates (as to which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

For purposes of clause (b)(i) of the definition of “Excluded Taxes,” a Lender
that acquires a participation pursuant to this Section 5.6 shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest in the Commitment (or, in the case of a Loan
not funded pursuant to a prior Commitment, interest(s) in the Loan(s)) to which
such participation relates.

 

SECTION 5.7                                             Obligations of Lenders.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender (i) in the case of ABR Loans, not later than 2:00 p.m. on
the date of such borrowing and (ii) otherwise prior to the proposed date of any
borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such borrowing, the

 

55

--------------------------------------------------------------------------------


 

Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Sections 2.3(b) and 4.2 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the daily average Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans. 
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays its share of the applicable borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(b)                                 Payments by the Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Issuing Lender or the Swingline Lender, as the
case may be, the amount due.  If the Borrower has not in fact made such payment,
then each of the Lenders, the Issuing Lender or the Swingline Lender, as the
case maybe, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, Issuing Lender or the Swingline
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(c)                                  Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans and issue or participate in Letters of Credit are several and are
not joint or joint and several.  The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

SECTION 5.8                                             Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBO Rate
Availability.  In connection with any request for a Eurodollar Loan or an ABR
Loan as to which the interest rate is determined with reference to LIBO Rate or
a conversion to or continuation thereof, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBO Rate
for such Interest Period with respect to a proposed Eurodollar Loan or any ABR
Loan as to which the interest rate is determined with reference to LIBO Rate or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that

 

56

--------------------------------------------------------------------------------


 

the LIBO Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower (a
“Notice of Changed Circumstances”).  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make Eurodollar Loans or ABR Loans as to which the interest rate
is determined with reference to LIBO Rate and the right of the Borrower to
convert any Loan to or continue any Loan as a Eurodollar Loan or an ABR Loan as
to which the interest rate is determined with reference to LIBO Rate shall be
suspended, and (A) in the case of Eurodollar Loans, the Borrower shall either
(1) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Eurodollar Loan together with accrued interest thereon
(subject to Section 5.1(d)), on the last day of the then current Interest Period
applicable to such Eurodollar Loan or (2) convert the then outstanding principal
amount of each such Eurodollar Loan to an ABR Loan as to which the interest rate
is not determined by reference to LIBO Rate as of the last day of such Interest
Period or (B) in the case of ABR Loans as to which the interest rate is
determined by reference to LIBO Rate, the Borrower shall convert the then
outstanding principal amount of each such Loan to an ABR Loan as to which the
interest rate is not determined by reference to LIBO Rate as of the second
Business Day after receipt of the Notice of Changed Circumstances from the
Administrative Agent.

 

(b)                                 Laws Affecting LIBO Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to LIBO Rate, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
Eurodollar Loans or ABR Loans as to which the interest rate is determined by
reference to LIBO Rate, and the right of the Borrower to convert any Loan to a
Eurodollar Loan or continue any Loan as a Eurodollar Loan or an ABR Loan as to
which the interest rate is determined by reference to LIBO Rate shall be
suspended and thereafter the Borrower may select only ABR Loans as to which the
interest rate is not determined by reference to LIBO Rate hereunder, (ii) all
ABR Loans shall cease to be determined by reference to LIBO Rate and (iii) if
any of the Lenders may not lawfully continue to maintain a Eurodollar Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to an ABR Loan as to which the interest rate
is not determined by reference to LIBO Rate for the remainder of such Interest
Period.

 

SECTION 5.9                                             Indemnity.  The Borrower
hereby indemnifies each of the Lenders against any loss or expense (including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a Eurodollar Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a Eurodollar Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any Eurodollar Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the Eurodollar
Loans in the London interbank market and using any reasonable attribution or
averaging

 

57

--------------------------------------------------------------------------------


 

methods which such Lender deems appropriate and practical.  A certificate of
such Lender setting forth the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.

 

SECTION 5.10                                      Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBO Rate) or the Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than Indemnified Taxes, Other Taxes and Excluded Taxes) on or in respect of its
loans, letters of credit, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or the Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Issuing Lender or other Recipient, the Borrower shall promptly (and
in any event within 30 days) pay to any such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Lender determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s
or the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly (and in any event within 30 days) pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender or such Lender’s
or the Issuing Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding

 

58

--------------------------------------------------------------------------------


 

company, as the case may be, as specified in Section 5.10(a) or (b) and
delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or the Issuing Lender, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or the Issuing Lender’s intention to
claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

SECTION 5.11                                      Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.11, the term “Lender” includes any Issuing Lender.

 

(b)                                 Payments Free of Taxes.  All payments by or
on behalf of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of the
applicable Withholding Agent) requires the deduction or withholding of any Tax
in respect of any such payment, the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after all such deductions or withholdings have been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 5.11) the applicable Lender (or, in the case of any payment made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.11) payable or paid by such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  [Reserved].

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by any Credit
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority

 

59

--------------------------------------------------------------------------------


 

evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to any payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Each Lender agrees that, if any documentation provided
by it pursuant to this Section 5.11 (including any documentation specifically
referenced in Section 5.11(g)(ii)) expires or becomes obsolete, invalid or
inaccurate, it shall promptly provide the Borrower and the Administrative Agent
with updated documentation or promptly notify the Borrower and the
Administrative Agent in writing of such Lender’s legal ineligibility to do so.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two duly executed originals of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party, two
duly executed originals of IRS Form W-8BEN or Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to such
tax treaty;

 

(ii)                                  two duly executed originals of IRS
Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that none of the
payments to be made to such Lender are effectively connected with the conduct of
a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and (y) two duly
executed originals of IRS Form W-8BEN or Form W-8BEN-E; or

 

60

--------------------------------------------------------------------------------


 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, two duly executed originals of IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and is not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other documentation prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made, if any; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Credit
Parties and to any successor Administrative Agent any documentation provided by
the Lender to the Administrative Agent pursuant to this Section 5.11(g).

 

Notwithstanding anything to the contrary in this Section 5.11(g), no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

(h)                                 Treatment of Certain Refunds.  If any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.11 (including by the payment of additional amounts pursuant to this
Section 5.11), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of the additional amounts or indemnity payments
made under this Section 5.11 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). 

 

61

--------------------------------------------------------------------------------


 

Such indemnifying party, upon the request of such indemnified party, shall repay
to such indemnified party the amount paid over pursuant to this
Section 5.11(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 5.11(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.11(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 5.12                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 5.10, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.11,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 5.10, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.10), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or 5.11) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.10;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

62

--------------------------------------------------------------------------------


 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 5.10 or payments required to be made
pursuant to Section 5.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting
from  a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 5.13                                      Incremental Loans.

 

(a)                                 At any time, the Borrower may by written
notice to the Administrative Agent elect to request the establishment of:

 

(i)                                     one or more incremental term loan
commitments (an “Incremental Term Loan Commitment”) to make an incremental term
loan (any such incremental term loan, an “Incremental Term Loan”); or

 

(ii)                                  one or more increases in the Revolving
Credit Commitments (an “Incremental Revolving Credit Commitment” and, together
with the Incremental Term Loan Commitments, the “Incremental Loan Commitments”)
to make incremental revolving credit loans (any such increase, an “Incremental
Revolving Credit Increase” and, together with the Incremental Term Loan, the
“Incremental Loans”);

 

provided that the total aggregate amount for all such Incremental Loan
Commitments shall not (as of any date of incurrence thereof) exceed an amount
equal to the amount of additional Indebtedness that would cause the Consolidated
Senior Secured Leverage Ratio as of the four consecutive Fiscal Quarter period
most recently ended prior to the incurrence of such additional Indebtedness,
calculated on a Pro Forma Basis after giving effect to the incurrence of such
additional Indebtedness, not to exceed 3.25 to 1.00 and the total aggregate
amount for each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall not be less than a minimum principal amount of $5,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (A). 
Each such notice shall specify the date (each, an “Increased Amount Date”) on
which the Borrower proposes that any Incremental Loan Commitment shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Administrative Agent.  The Borrower may
invite any Lender, any Affiliate of any Lender or any Approved Fund, or any
other Person reasonably satisfactory to the Administrative Agent, to provide an
Incremental Loan Commitment (any such Person, an “Incremental Lender”).  Any
Lender or any Incremental Lender offered or approached to provide all or a
portion of any Incremental Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Loan Commitment.  Any Incremental Loan
Commitment shall become effective as of such Increased Amount Date; provided
that:

 

(A)                               no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to (1) any Incremental
Loan Commitment, (2) the making of any Incremental Loans  pursuant thereto and
(3) any Permitted Acquisition consummated in connection therewith;

 

63

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent and the Lenders shall
have received from the Borrower an Officer’s Compliance Certificate
demonstrating that (1) the Borrower is in compliance on a Pro Forma Basis with
the financial covenants set forth in Section 9.14, and (2) the Consolidated
Senior Secured Leverage Ratio will be 3.25 to 1.00 as of the Increased Amount
Date pursuant to Section 5.13(a), in each case based on the financial statements
most recently delivered pursuant to Section 8.1(a) or 8.1(b), as applicable,
both before and after giving effect (on a Pro Forma Basis) to (x) any
Incremental Loan Commitment, (y) the making of any Incremental Loans pursuant
thereto (with any Incremental Loan Commitment being deemed to be fully funded)
and (z) any Permitted Acquisition consummated in connection therewith;

 

(C)                               each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or references
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date);

 

(D)                               the proceeds of any Incremental Loans  shall
be used for general corporate purposes of the Borrower and its Subsidiaries
(including Permitted Acquisitions);

 

(E)                                each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of the Borrower
and shall be secured and guaranteed with the other Extensions of Credit on a
pari passu basis;

 

(F)                              (1)                                 in the case
of each Incremental Term Loan (the terms of which shall be set forth the
relevant Lender Joinder Agreement):

 

(x)                                 such Incremental Term Loan will mature and
amortize in a manner reasonably acceptable to the Administrative Agent, the
Incremental Lenders making such Incremental Term Loan and the Borrower, but will
not in any event have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of the Initial Term Loan or a
maturity date earlier than the Term Loan Maturity Date;

 

(y)                                 the Applicable Margin for such Incremental
Term Loan shall be the same Applicable Margin for the Initial Term Loan on the
applicable Increased Amount Date; provided that if the Applicable Margin in
respect of any Incremental Term Loan exceeds the Applicable Margin for the
Initial Term Loan by more than 0.50%, then the Applicable Margin for the Initial
Term Loan shall be increased so that the Applicable Margin in respect of such
Initial Term Loan is equal to the Applicable Margin for the Incremental Term
Loan minus 0.50%; provided further in determining the Applicable
Margin(s) applicable to each Incremental Term Loan and the Applicable Margin(s)
for the Initial Term Loan, (AA) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under such Incremental Term Loan or the Initial Term
Loan in the initial primary syndication thereof shall be included (with OID
being equated to interest based on assumed four-year life to maturity) and (BB)
customary arrangement or commitment fees payable to any Arranger (or its
affiliates) in connection with the Initial Term Loan or to one or more arrangers
(or

 

64

--------------------------------------------------------------------------------


 

their affiliates) of any Incremental Term Loan shall be excluded (it being
understood that the effects of any and all interest rate floors shall be
included in determining Applicable Margin(s) under this provision); and

 

(z)                                  except as provided above, all other terms
and conditions applicable to such Incremental Term Loan shall, except to the
extent otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Initial Term Loan;

 

(2)                                 in the case of each Incremental Revolving
Credit Increase (the terms of which shall be set forth in the relevant Lender
Joinder Agreement):

 

(x)                                 such Incremental Revolving Credit Increase
shall mature on the Revolving Credit Maturity Date, shall bear interest at the
rate applicable to the Revolving Credit Loans and shall be subject to the same
terms and conditions as the Revolving Credit Loans; interest rate margins and/or
unused fees with respect to any Incremental Revolving Credit Increase may be
higher than the interest rate margins and/or unused fees applicable to the then
existing Revolving Credit Commitments; provided that if the interest rate
margins and/or unused fees, as applicable, in respect of any Incremental
Revolving Credit Increase exceed the interest rate margins and/or unused fees,
as applicable, for the initial Revolving Credit Facility by more than 0.50%,
then the interest rate margins and/or unused fees, as applicable, for the
initial Revolving Credit Facility shall be increased so that the interest rate
margins and/or unused fees, as applicable, are equal to the interest rate
margins and/or unused fees for such Incremental Revolving Credit Increase minus
0.50%; provided further that, in determining the interest rate margins and
unused fees applicable to the Incremental Revolving Credit Increase and the then
existing Revolving Credit Commitments, (AA) any upfront fees payable by the
Borrower to the Lenders under the then existing Revolving Credit Commitments or
any Incremental Revolving Credit Increase, in each case in the initial primary
syndication thereof and the effects of any and all interest rate floors, shall
be included (with such upfront fees being equated to interest based on an
assumed four-year life to maturity), (BB) customary arrangement or commitment
fees payable to any Arranger (or its affiliates) or to one or more arrangers (or
their affiliates) in connection with the then existing Revolving Credit
Commitments or to one or more arrangers (or their affiliates) of any Incremental
Revolving Credit Increase shall be excluded and (CC) in the event that, at the
time of determination, the Applicable Margin is determined based on a pricing
grid, the interest rate margins and unused fees shall be measured for purposes
of this clause (F) by reference to each level of the pricing grid;

 

(y)                                 the outstanding Revolving Credit Loans and
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by the Administrative Agent on the applicable Increased
Amount Date among the Revolving Credit Lenders (including the Incremental
Lenders providing such Incremental Revolving Credit Increase) in accordance with
their revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 5.9 in connection with such reallocation as if such reallocation were
a repayment); and

 

(z)                                  except as provided above, all of the other
terms and conditions applicable to such Incremental Revolving Credit Increase
shall, except to the extent otherwise

 

65

--------------------------------------------------------------------------------


 

provided in this Section 5.13, be identical to the terms and conditions
applicable to the Revolving Credit Facility;

 

(G)                               (1)                                 any
Incremental Lender making any Incremental Term Loan shall be entitled to the
same voting rights as the existing Term Loan Lenders under the Term Loan
Facility and each Incremental Term Loan shall receive proceeds of prepayments on
the same basis as the Initial Term Loan (such prepayments to be shared pro rata
on the basis of the original aggregate funded amount thereof among the Initial
Term Loan and the Incremental Term Loans); and

 

(2)                                 any Incremental Lender with an Incremental
Revolving Credit Increase shall be entitled to the same voting rights as the
existing Revolving Credit Lenders under the Revolving Credit Facility and any
Extensions of Credit made in connection with each Incremental Revolving Credit
Increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder;

 

(H)                              such Incremental Loan Commitments shall be
effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such technical or immaterial amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.13); and

 

(I)                                   the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Loan and/or
Incremental Term Loan Commitment) reasonably requested by Administrative Agent
in connection with any such transaction.

 

(b)                                 (i)                                     The
Incremental Term Loans shall be deemed to be Term Loans; provided that such
Incremental Term Loan shall be designated as a separate tranche of Term Loans
for all purposes of this Agreement.

 

(ii)                                  The Incremental Lenders shall be included
in any determination of the Required Lenders or Required Revolving Credit
Lenders, as applicable, and, unless otherwise mutually agreed, the Incremental
Lenders will not constitute a separate voting class for any purposes under this
Agreement.

 

(c)                                  (i)                                     On
any Increased Amount Date on which any Incremental Term Loan Commitment becomes
effective, subject to the foregoing terms and conditions, each Incremental
Lender with an Incremental Term Loan Commitment shall make, or be obligated to
make, an Incremental Term Loan to the Borrower in an amount equal to its
Incremental Term Loan Commitment and shall become a Term Loan Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.

 

(ii)                                  On any Increased Amount Date on which any
Incremental Revolving Credit Increase becomes effective, subject to the
foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Revolving Credit Lender hereunder
with respect to such Incremental Revolving Credit Commitment.

 

SECTION 5.14                                      Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within one Business Day following
the written request of the Administrative Agent, the Issuing Lender or

 

66

--------------------------------------------------------------------------------


 

the Swingline Lender (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Fronting Exposure of the Issuing Lender or the
Swingline Lender, as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Lender
and the Swingline Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations and Swingline
Loans, to be applied pursuant to Section 5.14(b).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lender and
the Swingline Lender as herein provided (other than Permitted Liens), or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Fronting
Exposure of the Issuing Lender/or the Swingline Lender, as applicable, shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.14
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent, the Issuing Lender and the
Swingline Lender that there exists excess Cash Collateral.

 

SECTION 5.15                                      Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 12.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article X or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 12.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lender and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 5.14; fourth, as the Borrower may
request (so long

 

67

--------------------------------------------------------------------------------


 

as no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14.

 

(C)                               With respect to any letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (2) pay to each Issuing Lender and Swingline Lender, as

 

68

--------------------------------------------------------------------------------


 

applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (3) not be required to pay the
remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that (x) the conditions set
forth in Section 6.2 are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, repay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Issuing Lender and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), such Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Credit
Facility (without giving effect to Section 5.15(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) no Issuing
Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

69

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 6.1                                             Conditions to Closing
and Initial Extensions of Credit.  The obligation of the Lenders to close this
Agreement and to make the initial Loan or issue or participate in the initial
Letter of Credit, if any, is subject to the satisfaction of each of the
following conditions:

 

(a)                                 Executed Loan Documents.  This Agreement, a
Revolving Credit Note in favor of each Lender requesting a Revolving Credit
Note, a Term Loan Note in favor of each Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Guaranty Agreement and the Security Documents (other than Mortgages with respect
to Post-Closing Mortgaged Property), together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer the Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all
respects), (B) none of the Credit Parties is in violation in any material
respect of any of the covenants contained in this Agreement and the other Loan
Documents, (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing, (D) since December 31, 2014, no event
has occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect and (E) each of
the Credit Parties, as applicable, has satisfied each of the conditions set
forth in Section 6.1 and Section 6.2.

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation, as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, (D) each certificate required to be delivered
pursuant to Section 6.1(b)(iii) and (E) the names and true signatures of the
officers of such Credit Party or such other persons authorized to sign each Loan
Document to which such Credit Party is a party and the other documents to be
delivered by it under the Loan Documents.

 

(iii)                               Certificates of Good Standing.  Certificates
dated as of a recent date prior to the Closing Date of the good standing of each
Credit Party under the laws of its jurisdiction of incorporation, organization
or formation, as applicable, and, to the extent requested by the

 

70

--------------------------------------------------------------------------------


 

Administrative Agent, each jurisdiction in which the character of its properties
or the nature of its business requires such qualification and authorization
except in jurisdictions where the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect.

 

(iv)                              Opinions of Counsel.  An executed copy of the
favorable written opinions of (A) Milbank Tweed Hadley & McCloy LLP, New York
counsel for the Credit Parties, (B) Jackson Kelly PLLC, West Virginia counsel
for the Credit Parties, (C) Blank Rome LLP, Pennsylvania counsel for the Credit
Parties, (D) Barnes & Thornburg LLP, Ohio counsel for the Credit Parties,
(E) Phelps Dunbar LLP, Louisiana counsel for the Credit Parties, and
(F) McDonald Carano Wilson LLP, Nevada counsel for the Credit Parties, in each
case, as to such matters as the Administrative Agent may reasonably request,
dated as of the Closing Date, and in form and substance reasonably satisfactory
to the Administrative Agent.

 

(c)                                  Personal Property Collateral.

 

(i)                                     Filings and Recordings.  The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens (subject to Permitted Liens) thereon.  The
Administrative Agent shall have received UCC financing statements duly
authorized by each applicable Credit Party with respect to all personal, real
and mixed property Collateral of such Credit Party, for filing in all
jurisdictions as may be necessary or, in the reasonable opinion of the Lenders,
desirable to perfect the security interests created in such Collateral pursuant
to the Security Documents.

 

(ii)                                  Pledged Collateral.  Except as set forth
in Schedule 8.18(e), the Administrative Agent shall have received (A) original
stock certificates or other certificates evidencing the Equity Interest pledged
pursuant to the Security Documents, together with an undated stock power for
each such certificate duly executed in blank by the registered owner thereof and
(B) each original promissory note pledged pursuant to the Security Documents
together with an undated endorsement for each such promissory note duly executed
in blank by the holder thereof.

 

(iii)                               Lien Search.  The Administrative Agent shall
have received the results of a Lien search (including a search as to judgments,
pending litigation, bankruptcy, tax and intellectual property matters), in form
and substance reasonably satisfactory to the Administrative Agent, made against
the Credit Parties under the UCC (or applicable judicial docket or with the
United States Patent and Trademark Office or the United States Copyright Office)
as in effect in each jurisdiction in which filings or recordations under the UCC
are required to be made to evidence or perfect security interests in all
Collateral of such Credit Party, and in the jurisdictions specified in the
Pre-Closing Diligence Certificate, indicating among other things that the assets
of each such Credit Party are free and clear of any Lien (except for Permitted
Liens).

 

(iv)                              Property and Liability Insurance.  The
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, evidence of property,
business interruption and liability insurance covering each Credit Party (with
appropriate endorsements naming the Administrative Agent as lender’s loss payee
(and mortgagee, as applicable) on all policies for property hazard insurance and
as additional insured on all policies for liability insurance), and if requested
by the Administrative Agent, copies of such insurance policies. The
Administrative Agent shall have received other evidence reasonably

 

71

--------------------------------------------------------------------------------


 

satisfactory to it that all insurance required to be maintained pursuant to
Section 8.6 (including, without limitation, flood insurance policies) and the
applicable Security Documents is in full force and effect.

 

(v)                                 Pre-Closing Diligence Certificate.  The
Administrative Agent shall have received a completed Pre-Closing Diligence
Certificate dated the Closing Date and executed by a Responsible Officer of each
Credit Party, together with all attachments contemplated thereby.

 

(vi)                              Other Collateral Documentation.  The
Administrative Agent shall have received any other documents reasonably
requested thereby or as required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without 
limitation, any landlord waivers or collateral access agreements, filings
evidencing a security interest in any Intellectual Property included in the
Collateral, notices and assignments of claims required under Applicable Laws,
bailee or warehouseman letters or filings with the Federal Communications
Commission or any other applicable Governmental Authority).

 

(d)                                 Real Property/Vessel Collateral.  In order
to create in favor of Administrative Agent, for the benefit of Secured Parties,
a valid and, subject to any filing or recording referred to herein, perfected
first priority security interest and mortgage lien in the Closing Date Mortgaged
Property (subject to Prior Liens as defined in the Mortgages and Permitted
Liens), Administrative Agent shall have received from each applicable Credit
Party:

 

(i)                                     a fully executed and notarized Mortgage,
in proper form for recording in all appropriate places in all applicable
jurisdictions encumbering the PIDI Real Property more specifically described on
Schedule 6.1(d) (the “Closing Date Mortgaged Property”);

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to Administrative Agent) in the state in which the
Closing Date Mortgaged Property is located with respect to the enforceability of
the Mortgage to be recorded in such state and an opinion of counsel in the state
of the jurisdiction of organization of the Credit Party who is granting the
applicable Mortgage with respect to due authorization, execution and delivery of
the Mortgage and such other matters relating to the transaction, in each case in
form and substance reasonably satisfactory to Administrative Agent;

 

(iii)                               (a) ALTA mortgagee title insurance policies
or unconditional commitments therefor issued by one or more title companies
reasonably satisfactory to Administrative Agent (the “Title Policy”) with
respect to the Closing Date Mortgaged Property, in the amount which is
reasonably satisfactory to Administrative Agent, together with a title report
issued by a title company with respect thereto, dated not more than 30 days
prior to the Closing Date and, upon the request of the Administrative Agent,
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Administrative Agent together with such endorsements as are reasonably requested
by the Administrative Agent, and (b) such affidavits, certificates, instruments
of indemnification, including a so-called “gap” indemnification as shall be
reasonably required to induce the title insurance company to issue the Title
Policy contemplated above; provided, however, that no such Title Policy shall be
required with respect to any Vessel;

 

(iv)                              an ALTA survey of the Closing Date Mortgaged
Property certified to the Administrative Agent, or an affidavit with respect to
an existing ALTA survey, in form and substance reasonably satisfactory to the
title company to delete the standard survey exception from the Title Policy
associated with such Closing Date Mortgaged Property and to issue survey-

 

72

--------------------------------------------------------------------------------


 

related endorsements to the Title Policy; provided, however, that no such survey
shall be required with respect to any Vessel;

 

(v)                                 reasonable evidence that all other actions
that the Administrative Agent may deem reasonably necessary or desirable in
order to create valid and subsisting Liens, including a UCC fixture filing (if
necessary) on the Closing Date Mortgaged Property have been taken;

 

(vi)                              a completed “Life of Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the
Closing Date Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Credit Party relating thereto, if applicable);

 

(vii)                           a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 8.6 and the applicable provisions of the Security Documents, each of
which (A) in the case of property insurance, shall be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable), naming the Administrative Agent as mortgagee and/or
loss payee on behalf of the Secured Parties (B) in the case of liability
insurance, shall name the Administrative Agent, on behalf of the Secured
Parties, as additional insured, (C) in the case of flood insurance, shall
(1) identify the addresses of, and structures on, each property located in a
special flood hazard area, (2) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (3) provide
that the insurer will give the Administrative Agent  written notice of
cancellation or non-renewal in accordance with the terms of such policy and
(D) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

 

(viii)                        with respect to any Leasehold Property that is
Closing Date Mortgaged Property, an estoppel from the landlord under the
applicable lease, in form and substance reasonably satisfactory to the
Administrative Agent, and a recorded memorandum of lease;

 

(ix)                              with respect to any Vessel that is Closing
Date Mortgaged Property, a certificate of ownership with respect to such Vessel;
and

 

(x)                                 with respect to any Vessel that is Closing
Date Mortgaged Property, a title abstract report, in form and substance
reasonably acceptable to the Administrative Agent.

 

(e)                                  Consents; Defaults.

 

(i)                                     Governmental and Third Party Approvals. 
Except as set forth in Schedule 8.18(d), the Credit Parties shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby (including the granting of Liens under the Loan
Documents) and the Administrative Agent shall have received copies of all such
consents and approvals and all applicable waiting periods shall have expired
without any action being taken by any Person that could reasonably be expected
to restrain, prevent or impose any material adverse conditions on any of the
Credit Parties or such other transactions or that could seek or threaten any of
the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

 

73

--------------------------------------------------------------------------------


 

(ii)                                  No Injunction, Etc.  No action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened in writing or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Administrative Agent’s  reasonable discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.

 

(f)                                   Financial Matters.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received (A) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2014 and the
related audited statements of income and retained earnings and cash flows for
the Fiscal Year then ended and (B) unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2015 and related unaudited interim
statements of income and retained earnings.

 

(ii)                                  Financial Projections.  The Administrative
Agent shall have received pro forma Consolidated financial statements for the
Borrower and its Subsidiaries, and projections prepared by management of the
Borrower, of balance sheets, income statements and cash flow statements on a
quarterly basis for the first year following the Closing Date and on an annual
basis for each year thereafter during the term of the Credit Facility, which
shall not be materially inconsistent with any financial information or
projections previously delivered to the Administrative Agent.

 

(iii)                               Solvency Certificate.  The Borrower shall
have delivered to the Administrative Agent a certificate substantially in the
form of Exhibit L, addressed to Administrative Agent and Lenders, in form, scope
and substance reasonably satisfactory to the Administrative Agent, with
appropriate attachments and certified as accurate by the chief financial officer
of the Borrower, that after giving effect to the Transactions on the Closing
Date, the Borrower and its Material Domestic Subsidiaries on a Consolidated
basis are and will be Solvent.

 

(iv)                              Payment at Closing.  The Borrower shall have
paid (A) to the Administrative Agent, the Arrangers and the Lenders the fees set
forth or referenced in Section 5.3 to the extent due and any other accrued and
unpaid fees or commissions due hereunder, (B) to the extent invoiced, all
reasonable fees and out-of-pocket charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) accrued and unpaid prior to or on the Closing Date, plus
such additional amounts of such reasonable fees and out-of-pocket charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees and out-of-pocket charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent) and (C) to any other Person such amount as may be due
thereto in connection with the transactions contemplated hereby, including all
taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

(g)                                  Refinancing.  Prior to or substantially
simultaneously with the initial Extension of Credit on the Closing Date, the
Refinancing shall have been consummated with all Liens and guarantees in favor
of each of the Existing Notes Trustees being unconditionally terminated or
released and, without limiting the foregoing, the Administrative Agent shall
have received a trustee’s acknowledgment from each

 

74

--------------------------------------------------------------------------------


 

Existing Notes Trustee, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent evidencing such repayment, termination
and release.

 

(h)                                 New Notes Issuance.  Prior to or
substantially simultaneously with the initial Extension of Credit on the Closing
Date, the Borrower shall have consummated the offer and issuance of the New
Notes.

 

(i)                                     Miscellaneous.

 

(i)                                     Notice of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing from the Borrower in accordance
with Sections 2.3(a) and 4.2, and a Notice of Account Designation specifying the
account or accounts to which the proceeds of any Loans made on or after the
Closing Date are to be disbursed.

 

(ii)                                  Existing Indebtedness.  All existing
Indebtedness of the Borrower and its Subsidiaries (including Indebtedness under
the MTR Notes and the Resorts Notes but excluding Indebtedness permitted
pursuant to Section 9.1) shall be repaid in full (or provision therefor shall
have been made with the Administrative Agent to fund the same with the initial
Loans under this Agreement), all commitments (if any) in respect thereof shall
have been terminated (or will be terminated upon payment in full of such
Indebtedness) and all guarantees and security therefor shall be released (or
will be released upon payment in full of such Indebtedness), and if requested,
the Administrative Agent shall have received pay-off letters in form and
substance reasonably satisfactory to it evidencing such repayment, termination
and release.

 

(iii)                               PATRIOT Act.  Each of the Credit Parties
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent to
comply with requirements of the PATRIOT Act, applicable “know your customer” and
anti-money laundering rules and regulations.

 

(iv)                              Gaming Licenses.  The Credit Parties shall
have all Gaming Licenses required for the conduct of its gaming businesses and
the conduct of games of chance at each Hotel/Casino Facility and such Gaming
Licenses shall not then be suspended, enjoined or prohibited (for any length of
time) by any Gaming Authority or any other Governmental Authority.

 

(v)                                 Other Documents.  All certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6.2                                             Conditions to All
Extensions of Credit.  The obligations of the Lenders to make or participate in
any Extensions of Credit (including the initial Extension of Credit), convert or
continue any Loan or the Issuing Lender to issue or extend any Letter of Credit
are subject to the

 

75

--------------------------------------------------------------------------------


 

satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties.  The representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
references Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or references Material Adverse Effect, which such representation and
warranty shall be true and correct in all respects as of such earlier date).

 

(b)                                 No Existing Default.  No Default or Event of
Default shall have occurred and be continuing (i) on the borrowing, continuation
or conversion date with respect to such Loan or after giving effect to the Loans
to be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

 

(c)                                  Notices.  The Administrative Agent shall
have received a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.3(a), 4.2 or 5.2, as
applicable.

 

Each borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 6.2.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the Transactions, which representations and
warranties shall be deemed made on the Closing Date and as otherwise set forth
in Section 6.2, that:

 

SECTION 7.1                                             Organization; Power;
Qualification.  Each Credit Party and each Subsidiary thereof (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, formation or organization, (b) has the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted and (c) is duly qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization except
in jurisdictions where the failure to be so qualified or in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.2                                             Ownership.  Schedule 7.2
sets forth, as of the Closing Date the name and jurisdiction of incorporation of
each direct and indirect Subsidiary of the Credit Parties; as to each such
Subsidiary, all of the Equity Interests thereof are owned directly or indirectly
by the Credit Parties other than (a) director’s qualifying shares or
(b) investments by foreign nationals mandated by law, in each case under either
clause (a) or (b) in a collective amount not to exceed 1% of the aggregate
outstanding shares

 

76

--------------------------------------------------------------------------------


 

of capital stock of such Subsidiary.  All of the issued and outstanding Equity
Interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

 

SECTION 7.3                                             Authorization;
Enforceability.  Each Credit Party has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms.  This
Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of each Credit Party that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

SECTION 7.4                                             Compliance of Agreement,
Loan Documents and Borrowing with Laws, Etc.  Except as set forth in Schedule
8.18(d), the execution, delivery and performance by each Credit Party of the
Loan Documents to which it is a party, in accordance with their respective
terms, the Extensions of Credit hereunder and the transactions contemplated
hereby or thereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to any Credit Party or any Subsidiary thereof where the
failure to obtain such Governmental Approval or such violation could reasonably
be expected to have a Material Adverse Effect, (b) conflict with, result in a
breach of or constitute a default under the articles of incorporation, bylaws or
other organizational documents of any Credit Party or any Subsidiary thereof,
(c) conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (i) consents,
authorizations, filings or other acts or consents for which the failure to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (ii) consents or filings under the
UCC, (iii) filings with the United States Copyright Office or the United States
Patent and Trademark Office and (iv) Mortgage filings with the applicable county
recording office or register of deeds.

 

SECTION 7.5                                             Compliance with Law;
Governmental Approvals.  Each Credit Party and each Subsidiary thereof (a) has
all Governmental Approvals (including, without limitation, Gaming Licenses)
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack in
writing by direct or collateral proceeding, (b) is in compliance with each
Governmental Approval (including, without limitation, Gaming Licenses)
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, Gaming Licenses) relating to it or any of its respective
properties and (c) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each such case
where the failure to have, comply or file could not reasonably be expected to
have a Material Adverse Effect.

 

77

--------------------------------------------------------------------------------


 

SECTION 7.6                                             Tax Returns and
Payments.  Except for failures that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Credit Party and
each Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other Tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other Taxes upon it and its property, income, profits and assets (including
in its capacity as a withholding agent) which are due and payable (other than
any amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves in
conformity with GAAP have been provided for on the books of the relevant Credit
Party or Subsidiary).  There is no ongoing or pending or, to the knowledge of
the Borrower, threatened Tax audit, examination, assessment, deficiency or other
claim or proceeding of any Credit Party or any Subsidiary thereof, except in
each case, for any audit, examination, assessment, deficiency or other claim or
proceeding which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
there are adequate charges, accruals and reserves (in accordance with GAAP) on
the books of each Credit Party in respect of all Taxes.

 

SECTION 7.7                                             Intellectual Property
Matters.  Each Credit Party and each Subsidiary thereof owns or possesses rights
to use all material franchises, licenses, copyrights, copyright applications,
patents, patent rights or licenses, patent applications, trademarks, trademark
rights, service mark, service mark rights, trade names, trade name rights, trade
dress, domain names, trade secrets and other Intellectual Property rights which
are currently being used and reasonably necessary in the conduct of its
business.  To the knowledge of the Borrower, no event has occurred which
permits, or after notice or lapse of time or both would permit, the revocation
or termination of any such rights, and no Credit Party nor any Subsidiary
thereof is liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect. For the
avoidance of doubt, Intellectual Property of MPI excludes the Intellectual
Property ownership of West Virginia lottery games by the State of West Virginia.

 

SECTION 7.8                                             Environmental Matters. 
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

 

(a)                                 Each Credit Party and each Subsidiary
thereof and their respective operations are in compliance with all Environmental
Laws and have obtained, maintained and are in compliance with all permits,
licenses and other approvals as required under any Environmental Law;

 

(b)                                 no Credit Party nor any Subsidiary thereof
has received or is subject to any Environmental Claim nor does any Credit Party
or any Subsidiary know of any actions, events, facts, circumstances or
conditions that could reasonably be expected to result in liability of any
Credit Party or any Subsidiary under Environmental Laws; and

 

(c)                                  there has been no Release, or threatened
Release, of Hazardous Materials at or from properties owned, leased or operated
by any Credit Party or any Subsidiary in violation of or in amounts or in a
manner that, in either case, could reasonably be expected to result in liability
under Environmental Laws.

 

SECTION 7.9                                             Employee Benefit
Matters.

 

(a)                                 As of the Closing Date, no Credit Party nor
any ERISA Affiliate maintains or contributes to, or has any obligation under,
any Pension Plans or Multiemployer Plans other than those identified on Schedule
7.9;

 

78

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party and each ERISA Affiliate
is in compliance with all applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  To the
knowledge of the Borrower, each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the IRS to be
so qualified, and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter has not yet expired.  No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  As of the Closing Date, no Pension Plan has
been terminated, nor has any Pension Plan become subject to funding based
benefit restrictions under Section 436 of the Code, nor has any funding waiver
from the IRS been received or requested with respect to any Pension Plan, nor
has any Credit Party or any ERISA Affiliate failed to make any contributions or
to pay any amounts due and owing as required by Sections 412 or 430 of the Code,
Section 302 of ERISA or the terms of any Pension Plan prior to the due dates of
such contributions under Sections 412 or 430 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;

 

(d)                                 Except where the failure of any of the
following representations to be correct could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no Credit
Party nor any ERISA Affiliate has (i) engaged in a nonexempt prohibited
transaction described in Section 406 of the ERISA or Section 4975 of the Code,
(ii) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
(iv) failed to make a required installment or other required payment under
Sections 412 or 430 of the Code or (v) engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA;

 

(e)                                  No ERISA Event has occurred or is
reasonably expected to occur, except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(f)                                   Except where the failure of any of the
following representations to be correct could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit or investigation is existing or, to the best of the knowledge
of the Borrower after due inquiry, threatened in writing concerning or involving
any Employee Benefit Plan.

 

(g)                                  No Credit Party nor any Subsidiary thereof
is a party to any contract, agreement or arrangement that could, solely as a
result of the delivery of this Agreement or the consummation of transactions
contemplated hereby, result in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code, except as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

SECTION 7.10                                      Margin Stock.  No Credit Party
nor any Subsidiary thereof is engaged principally or as one of its activities in
the business of extending credit for the purpose of “purchasing” or “carrying”
any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System).  No part of the proceeds of any of the Loans

 

79

--------------------------------------------------------------------------------


 

or Letters of Credit will be used for purchasing or carrying margin stock or for
any purpose which violates, or which would be inconsistent with, the provisions
of Regulation T, U or X of such Board of Governors.  Following the application
of the proceeds of each Extension of Credit, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5
or subject to any restriction contained in any agreement or instrument between
the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness in excess of the Threshold Amount will be “margin stock.”

 

SECTION 7.11                                      Government Regulation.  No
Credit Party nor any Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and no Credit Party nor any
Subsidiary thereof is, or after giving effect to any Extension of Credit will
be, subject to regulation under the Interstate Commerce Act, as amended, or any
other Applicable Law which limits its ability to incur or consummate the
transactions contemplated hereby.

 

SECTION 7.12                                      Material Contracts.  Schedule
7.12 sets forth a complete and accurate list of all Material Contracts of each
Credit Party and each Subsidiary thereof in effect as of the Closing Date. 
Other than as set forth in Schedule 7.12, as of the Closing Date, each such
Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents, will be, in full force and
effect in accordance with the terms thereof.  To the extent reasonably requested
by the Administrative Agent, each Credit Party has delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.12 or any other Schedule hereto.  As of the Closing
Date, no Credit Party nor any Subsidiary thereof (nor, to any Credit Party’s
knowledge, any other party thereto) is in breach of or in default under any
Material Contract in any material respect.

 

SECTION 7.13                                      Employee Relations.  There are
no strikes, work stoppages or other collective labor disputes involving
employees of the Borrower or those of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, the hours worked by and payments made to
employees of the Borrower or those of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters.  Nothing has occurred to the Credit Parties’ knowledge during
the negotiation of agreements necessary to obtain a Gaming License pursuant to
Chapter 29, Article 22A, Section 7 of the West Virginia Code for the year
beginning July 1, 2015 that would lead the Credit Parties to believe that such
agreements will not be obtained in connection with the license renewal for the
year beginning July 1, 2016.

 

SECTION 7.14                                      Burdensome Provisions.  The
Credit Parties do not presently anticipate that future expenditures needed to
meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary of the Borrower is party to any agreement or instrument
or otherwise subject to any consensual restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Equity Interest to the Borrower or any other Subsidiary or to
transfer any of its assets or properties to the Borrower or any other Subsidiary
in each case other than existing under or by reason of the Loan Documents or
Applicable Law.

 

SECTION 7.15                                      Financial Statements.  The
audited and unaudited financial statements delivered pursuant to
Section 6.1(f)(i) are complete and correct in all material respects and fairly
present in all material respects on a Consolidated basis the assets, liabilities
and financial position of the Borrower and its Subsidiaries as at such dates,
and the results of the operations and changes of financial position for the
periods then ended (other than customary year-end adjustments for unaudited
financial

 

80

--------------------------------------------------------------------------------


 

statements and the absence of footnotes from unaudited financial statements). 
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP.  Such financial statements
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP. 
On and as of the Closing Date, the projections delivered pursuant to
Section 6.1(f)(iii) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions except that such financial projections and statements shall
be subject to normal year end closing and audit adjustments (it being recognized
by the Administrative Agent, the Lenders and the Issuing Lenders that
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may materially vary from such
projections).

 

SECTION 7.16                                      No Material Adverse Change. 
Since December 31, 2014, there has been no material adverse change in the
properties, business, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, on a Consolidated basis, and no event has
occurred or condition arisen that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.17                                      Solvency.  The Credit Parties
and their Subsidiaries are, on a Consolidated basis, Solvent.

 

SECTION 7.18                                      Properties.

 

(i)                                Each Credit Party has good and marketable
title to all Material Real Property owned by it, in each case free of all Liens
other than Permitted Liens.

 

(ii)                                Each Credit Party is in lawful possession of
a valid and subsisting leasehold estate in and to its Leasehold Properties set
forth on Schedule 7.18 in accordance with the terms and conditions thereof, in
each case free of all Liens other than Permitted Liens and, except as set forth
on Schedule 7.18, such leasehold properties which constitute Mortgaged Property
do not require consent to be Mortgaged.

 

(iii)                                 Set forth on Schedule 7.18 is a list, as
of the Closing Date, of all real property and Vessels held by any Credit Party,
indicating in each case whether the respective property is owned or leased, the
identity of the owner or lessee, the address of the respective property, and,
with respect to any Vessels, the name of the Vessel, the official number (if
any) of the Vessel and the location of the hailing port for such Vessel.

 

(iv)                               Each Mortgage related to a Vessel, upon
filing and recording in the National Vessel Documentation Center of the United
States Coast Guard, creates in favor of the Administrative Agent for the benefit
of the Secured Parties a preferred mortgage upon the applicable Vessel under
Chapter 313 of Title 46 of the United States Code, free of all Liens other than
Permitted Liens.

 

(v)                               Each Vessel: (i) will be in the sole and
absolute ownership of a Credit Party and duly registered in the applicable
Credit Party’s name under the United States flag, (ii) will be classed in the
highest classification (if applicable) and rating for vessels of the same age
and type with respective Classification Society without any material outstanding
recommendations, (iii) will be operationally seaworthy (if applicable) and fit
in all material respects for its intended service, and (iv) will be insured in
accordance with the provisions of the Mortgage on such Vessel and the
requirements thereof in respect of such insurance will have been complied with.

 

81

--------------------------------------------------------------------------------


 

SECTION 7.19                                      Litigation.  Except as set
forth in Schedule 7.19, there are no actions, suits or proceedings pending nor,
to the knowledge of the Borrower, threatened in writing against or in any other
way relating adversely to or affecting any Credit Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that
(i) materially impairs any of the transactions contemplated by the Loan
Documents or (ii) could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 7.20                                      Anti-Terrorism; Anti-Money
Laundering.  No Credit Party nor any of its Subsidiaries or, to their knowledge,
any of their Related Parties (a) is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), as amended, (b) is in violation of (i) the
Trading with the Enemy Act, as amended, (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (iii) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”),
(c) is a Sanctioned Person or (d) to their knowledge based on diligent
compliance with their Sanctions screening process, derives any operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Extension of Credit hereunder will be
used directly or indirectly by the Borrower or the Guarantors to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or in any other manner that will
result in any violation by any Person (including any Lender, the Arrangers, the
Administrative Agent, the Issuing Lender or the Swingline Lender) of any
Anti-Terrorism Laws.

 

SECTION 7.21                                      Anti-Corruption Laws and
Sanctions.  The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

 

SECTION 7.22                                      Senior Indebtedness Status. 
The Obligations of each Credit Party under this Agreement and each of the other
Loan Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness and pari passu in right of payment with
all senior Indebtedness of each such Person and is designated as “Senior
Indebtedness” (or any comparable designation) under all instruments and
documents, now or in the future, evidencing all Subordinated Indebtedness of
such Person.

 

SECTION 7.23                                      Absence of Defaults.  No event
has occurred or is continuing (a) which constitutes a Default or an Event of
Default, or (b) which constitutes, or which with the passage of time or giving
of notice or both would constitute, a default or event of default by any Credit
Party or any Subsidiary thereof under any judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefor that, in any
case could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

82

--------------------------------------------------------------------------------


 

SECTION 7.24                                      Disclosure.  As of the Closing
Date, the Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which any Credit
Party is subject, and all other matters known to them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No financial statement, material report, material certificate or other
material information furnished (in writing) by or on behalf of any Credit Party
or any Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect; provided that, with respect
to projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, if any, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being acknowledged by the Administrative Agent and
the Lenders that projections are not to be viewed as facts and that the actual
results during the period or periods covered by such projections may vary from
such projections and that such variations may be material).

 

SECTION 7.25                                      Gaming Licenses.  All Gaming
Licenses required to be held by the Credit Parties are current and in good
standing and the Credit Parties presently hold all Gaming Licenses necessary for
the continued operation of the Hotel/Casino Facilities.

 

SECTION 7.26                                      Flood Hazard Insurance.  With
respect to each parcel of real property subject to a Mortgage, the
Administrative Agent has received (a) such flood hazard certifications, notices
and confirmations thereof, and effective flood hazard insurance policies as are
described in Sections 6.1(d)(vi) and (vii), (b) all flood hazard insurance
policies required hereunder have been obtained and remain in full force and
effect, and the premiums thereon have been paid to the extent due, and (c) there
has been no redesignation of any real property into or out of a special flood
hazard area.

 

SECTION 7.27                                      Non-Core Land/Unrestricted
Subsidiaries.  Except as set forth on Schedule 7.27, no Credit Party conducts
any business on any property that is classified as Non-Core Land other than
business that is immaterial, related to and incidental to the Credit Parties’
business as of the Closing Date.  The value of the cumulative assets of the
Unrestricted Subsidiaries is less than $10,000,000.

 

SECTION 7.28                                      Collateral.  From and after
the execution and delivery of the Security Documents and the filing of the
documents thereby required, Administrative Agent, on behalf of the Secured
Parties, shall have a first-priority perfected security interest in and to all
of the Collateral, free and clear of any Liens other than the Permitted Liens,
and, in the case of the Mortgages, other than Prior Liens (as defined in the
Mortgages) and Permitted Liens, and entitled to priority under applicable law,
with no financing statements, hypothecs, chattel mortgages, real estate
mortgages or similar filings on record anywhere other than such filings in
connection with this Agreement, the Security Documents, the Permitted Liens or,
in the case of the Mortgages, other than filings in connection with Prior Liens
and Permitted Liens.

 

SECTION 7.29                                      Brokerage Fees.  Except as set
forth on Schedule 7.29, no broker’s or finder’s fee or commission will be
payable with respect to the execution and delivery of this Agreement and the
other Loan Documents, and no other similar fees or commissions will be payable
by the Credit Parties for any other services rendered to the Credit Parties
ancillary to the credit transactions contemplated herein.

 

SECTION 7.30                                      Partnerships, Etc.  Except as
set forth on Schedule 7.30, no Credit Party is a partner (general or limited) of
any partnership, is a party to any joint venture or owns (beneficially or of

 

83

--------------------------------------------------------------------------------


 

record) any equity or similar interest in any similar Person (including, without
limitation, any interest pursuant to which any Credit Party has or may in any
circumstance have an obligation to make capital contributions to, or be
generally liable for or on account of the liabilities, acts or omissions of such
other Person).

 

SECTION 7.31                                      Fiscal Year.  Each Fiscal Year
of each of the Credit Parties ends on December 31 of each calendar year.

 

SECTION 7.32                                      Use of Proceeds.  The Borrower
shall use the proceeds of the Extensions of Credit (a) with respect to the Term
Loans issued on the Closing Date, (i) to consummate the Refinancing and (ii) to
pay certain Transaction Costs associated therewith and (b) with respect to the
Revolving Credit Facility, for working capital and general corporate purposes of
the Borrower and its Subsidiaries.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full in cash (other
than (x) contingent indemnification and expense reimbursements obligations not
then due and (y) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), all Letters of Credit have been terminated or expired (or been Cash
Collateralized in an amount equal to the then outstanding L/C Obligations) and
the Commitments terminated, each Credit Party will, and will cause each of its
Subsidiaries to:

 

SECTION 8.1                                             Financial Statements. 
Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):

 

(a)                                 Annual Financial Statements.  As soon as
practicable and in any event within 90 days after the end of each Fiscal Year
(commencing with the Fiscal Year ended December 31, 2015), an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, stockholders’
equity and cash flows including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures as of the end of and
for the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year, and showing in reasonable detail, either on the
face of the financial statements or in the footnotes thereto and in management’s
discussion and analysis, the financial condition and results of operations of
the Borrower and its Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries.  Such annual financial
statements shall be audited by an independent certified public accounting firm
of recognized national standing selected by the Borrower and reasonably
satisfactory to the Administrative Agent, and accompanied by a report and
opinion thereon by such certified public accountants prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Borrower or
any of its Subsidiaries not in accordance with GAAP.

 

(b)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within 45 days after the end of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ended
June 30, 2015), an unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Quarter and unaudited Consolidated
statements of income, stockholders’ equity

 

84

--------------------------------------------------------------------------------


 

and cash flows and a report containing management’s discussion and analysis of
such financial statements for such Fiscal Quarter and that portion of the Fiscal
Year then ended, including the notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes, and, if applicable, containing disclosure of the effect on the
financial position or results of operations of any change in the application of
accounting principles and practices during the period, showing in reasonable
detail, either on the face of the financial statements or in the footnotes
thereto and in management’s discussion and analysis, the financial condition and
results of operations of the Borrower and its Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries,
and certified by the chief financial officer, chief accounting officer,
controller or treasurer of the Borrower to present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Borrower and its Subsidiaries on a Consolidated basis for the respective
periods then ended.

 

(c)                                  Projections.  As soon as available, and in
no event later than 45 days following the beginning of each Fiscal Year, a
consolidated budget and financial forecast for such Fiscal Year (the
“Projections”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, together with an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 9.14 (Financial Covenants) for such Fiscal Year and
(iv) forecasts demonstrating adequate liquidity for such Fiscal Year, together,
in each case, with an explanation of the assumptions on which such forecasts are
based all in form and substance reasonably satisfactory to Administrative Agent.

 

SECTION 8.2                                             Certificates; Other
Reports.  Deliver to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice):

 

(a)                                 at each time financial statements are
delivered pursuant to Section 8.1(a) or (b), a duly completed Officer’s
Compliance Certificate in the form of Exhibit F signed by the chief executive
officer, chief financial officer, chief accounting officer, treasurer or
controller of the Borrower and a report containing management’s discussion and
analysis of such financial statements;

 

(b)                                 promptly upon receipt thereof, copies of all
material reports and other information, if any, furnished to the shareholders of
the Borrower;

 

(c)                                  promptly after the furnishing thereof,
copies of any material statement or report furnished to any holder of
Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;

 

(d)                                 promptly after the assertion or occurrence
thereof, notice of any Environmental Claim related to any Credit Party or any
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect;

 

(e)                                  promptly after the same are available,
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and any material filings, reports, notices or other documents filed
with or received from any Gaming Authorities (including, without limitation, any
written notice or other communication

 

85

--------------------------------------------------------------------------------


 

from any Gaming Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to any Gaming License, or (ii) any other material limitations on
the conduct of business by any Credit Party), and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(f)                                   promptly, and in any event within five
Business Days after receipt thereof by any Credit Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Credit Party or any
Subsidiary thereof that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(g)                                  promptly upon the request thereof, such
other information and documentation required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations (including, without limitation, the PATRIOT Act), as from time to
time reasonably requested by the Administrative Agent or any Lender;

 

(h)                                 upon the request of the Administrative
Agent, evidence of insurance renewals as required under Section 8.6 hereunder in
form and substance reasonably acceptable to the Administrative Agent;

 

(i)                                     such other information regarding the
operations, business affairs and financial condition of any Credit Party or any
Subsidiary thereof as the Administrative Agent or any Lender may reasonably
request; and

 

(j)                                    prompt (and in any event within 10
Business Days) written notice of any change in (i) any Credit Party’s registered
name or any Credit Party’s chief executive office, its principal place of
business or its jurisdiction of organization, or (ii) any Credit Party’s federal
Taxpayer Identification Number.  As the result of any change referred to in the
preceding sentence, the Borrower shall promptly complete all filings under the
UCC and all other actions that are required so that change will not at any time
adversely affect the validity, perfection or priority of any Lien established
under any Loan Document on the Collateral.

 

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(b) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1 or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.  Notwithstanding anything contained herein, in every instance, the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent.  Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for

 

86

--------------------------------------------------------------------------------


 

delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent or the
Arrangers will make available to the Lenders and the Issuing Lender materials
and information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive Material Non-Public Information with respect to the Borrower
or its securities) (each, a “Public Lender”).  The Borrower hereby agrees that
so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof,
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or their securities for purposes of
United States federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 12.11), (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 8.3                                             Notice of Material
Events.  Promptly (but in no event later than 10 days after any Responsible
Officer of the Borrower obtains knowledge thereof) notify the Administrative
Agent in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority
(including any Environmental Claims) against the Borrower or any Subsidiary
thereof that would reasonably be expected to result in a Material Adverse Effect
or which seeks to prevent, enjoin or delay the making of any Extensions of
Credit;

 

(c)                                  with respect to a Pension Plan, (i) any
failure to pay all required minimum contributions and installments on or before
the due dates provided under Section 430 of the Code or (ii) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA, of an application for
a waiver of the minimum funding standard;

 

(d)                                 the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect;

 

(e)                                  any material change in accounting policies
of, or financial reporting practices by, the Borrower or any Subsidiary;

 

(f)                                   a notification that a petition for a local
option election has been submitted to the Hancock County Commission with respect
to continuing to operate West Virginia Racetrack

 

87

--------------------------------------------------------------------------------


 

Video Lottery Machines or West Virginia Lottery Table Games pursuant to Chapter
29, Articles 22A or 22C of the West Virginia Code; and

 

(g)                                  any other development, financial or
otherwise, which would reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

SECTION 8.4                                             Conduct of Business. 
Subject to Section 9.4, carry on and conduct its business in substantially the
same fields of enterprise as any of the businesses of Borrower or its
Subsidiaries are presently conducted (or fields of enterprise incidental or
complementary thereto) and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite organizational authority to conduct its
business in each jurisdiction in which its business is conducted.  In addition,
Borrower will, and will cause each Subsidiary, to remain duly qualified and in
good standing as a foreign corporation or other entity in each jurisdiction in
which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified and in good standing would not be reasonably likely
to result in a Material Adverse Effect.

 

SECTION 8.5                                             Maintenance of Property
and Licenses.

 

(a)                                 In addition to the requirements of any of
the Security Documents, protect and preserve all Properties necessary in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks and other Intellectual Property; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such Property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner, in each case except as such action or inaction would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Maintain, in full force and effect in all
material respects, each and every material license, permit, certification,
qualification, approval or franchise issued by any Governmental Authority (each
a “License”) required for each of them to conduct their respective businesses as
presently conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8.6                                             Insurance.

 

(a)                                 Maintain property hazard and business
interruption insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance).  All such insurance shall, (i) provide
that no cancellation or material modification thereof shall be effective until
at least 30 days (provided, however, with respect to flood insurance, at least
45 days) after receipt by the Administrative Agent of written notice thereof,
(ii) in the case of each liability policy, name the Administrative Agent as an
additional insured party thereunder and (iii) in the case of each casualty
insurance policy, name the Administrative Agent as lender’s loss payee.  On the
Closing Date and from time to time thereafter deliver to the Administrative
Agent upon its reasonably request information in

 

88

--------------------------------------------------------------------------------


 

reasonable detail as to the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.  Without
limiting the foregoing, the Borrower shall and shall cause each appropriate
Credit Party to (A) maintain, if available, fully paid flood hazard insurance on
all real property that is located in a special flood hazard area and that is
subject to a Mortgage, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994, (B) upon the request of the
Administrative Agent, furnish to the Administrative Agent evidence of renewal
(and payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the Flood Insurance Laws,
then the Borrower shall, or shall cause each Credit Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws,
(ii) provide information reasonably required by the Administrative Agent to
comply with the Flood Insurance Laws and (iii) deliver to the Administrative
Agent evidence of such compliance in form and substance reasonably acceptable to
the Administrative Agent, including, without limitation, upon the request of the
Administrative Agent, evidence of annual renewals of such insurance.

 

SECTION 8.7                                             Accounting Methods and
Financial Records.  Maintain a system of accounting, and keep proper books,
records and accounts (which shall be true and complete in all material respects)
as may be required or as may be necessary to permit the preparation of financial
statements in accordance with GAAP and in compliance in all material respects
with the regulations of any Governmental Authority having jurisdiction over it
or any of its Properties.

 

SECTION 8.8                                             Payment of Taxes and
Other Obligations.  Pay (a) all Taxes (whether or not shown on a Tax return)
that may be levied or assessed upon it or any of its Property and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided that the Credit Parties may contest any item described in
clauses (a) or (b) of this Section in good faith by appropriate proceedings
diligently conducted so long as adequate reserves are maintained with respect
thereto in accordance with GAAP and the failure to make payment pending such
contest could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

SECTION 8.9                                             Compliance with Laws and
Approvals.  Observe and remain in compliance in all material respects with all
Applicable Laws (including, without limitation, all Gaming Laws) and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 8.10                                      Environmental Laws.  In
addition to and without limiting the generality of Section 8.9 and except where
the failure to so comply could not reasonably be expected  to have a Material
Adverse Effect, (a) comply with all Environmental Laws and obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by Environmental Laws, and (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and comply with all final
nonappealable orders and directives of any Governmental Authority under
Environmental Laws.

 

89

--------------------------------------------------------------------------------


 

SECTION 8.11                                      Compliance with ERISA.  In
addition to and without limiting the generality of Section 8.9, (a) except where
the failure to so comply could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) comply with applicable
provisions of ERISA, the Code and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans, (ii) not take any action
or fail to take action the result of which could reasonably be expected to
result in a liability to the PBGC or to a Multiemployer Plan, (iii) not
participate in any prohibited transaction that could result in any civil penalty
under ERISA or tax under the Code and (iv) operate each Employee Benefit Plan in
such a manner that will not incur any tax liability under Section 4980B of the
Code or any liability to any qualified beneficiary as defined in Section 4980B
of the Code and (b) furnish to the Administrative Agent upon the Administrative
Agent’s request such additional information about any Employee Benefit Plan as
may be reasonably requested by the Administrative Agent.

 

SECTION 8.12                                      Compliance with Material
Contracts.  Except as could not reasonably be expected to have a Material
Adverse Effect, comply in all respects with each term, condition and provision
of all Material Contracts leases, agreements and other instruments entered into
in the conduct of its business including, without limitation, any Material
Contract; provided that the Borrower or any such Subsidiary may contest any
Material Contract in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

 

SECTION 8.13                                      Visits and Inspections. 
Subject to applicable Gaming Laws restricting such actions, (a) permit
representatives of the Administrative Agent or, after the occurrence and during
the continuance of an Event of Default, any Lender, from time to time upon prior
reasonable notice and at such times during normal business hours, to visit and
inspect its properties, (b) inspect, audit and make copies of its books, records
and files, including, but not limited to, final management letters prepared by
independent accountants and (c) discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects; provided that excluding any such
visits and inspections during the continuance of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year at the Borrower’s expense; provided further that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and upon reasonable
notice.  Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or by conference call or such other location as may be agreed to by the
Borrower and the Administrative Agent) at such time as may be agreed by the
Borrower and the Administrative Agent.

 

SECTION 8.14                                      Additional Subsidiaries and
Real Property.

 

(a)                                 Additional Material Domestic Subsidiaries. 
As promptly as possible but in any event within 30 days (or such later date as
may be agreed by the Administrative Agent in its sole discretion) after a
Material Domestic Subsidiary is organized or acquired, or any Person becomes a
Material Domestic Subsidiary pursuant to the definition thereof, or is
designated by the Borrower or the Administrative Agent as a Material Domestic
Subsidiary, the Borrower shall provide the Administrative Agent with written
notice thereof and shall cause, subject to all Gaming Laws, each such Subsidiary
to (i) deliver to the Administrative Agent a duly executed joinder to the
Guaranty Agreement in the form contemplated thereby pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, and such
other documents as the Administrative Agent shall deem reasonably appropriate
for such purpose, (ii) deliver to the Administrative Agent a duly executed
joinder to the Security Agreement and a duly executed joinder to the Stock
Pledge Agreement in the forms contemplated thereby pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, and such
other documents

 

90

--------------------------------------------------------------------------------


 

as the Administrative Agent shall deem reasonably appropriate for such purpose,
(iii) grant a security interest in all Collateral (subject to the exceptions
specified in the Security Agreement) owned by such Material Domestic Subsidiary
by delivering to the Administrative Agent a duly executed supplement to each
applicable Security Document or such other documents as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
applicable Security Document, (iv) deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (v) deliver to the
Administrative Agent such original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
or other certificates and stock or other transfer powers evidencing the Equity
Interests of such Person, and (vi) deliver to the Administrative Agent such
updated Schedules to the Loan Documents as reasonably requested by the
Administrative Agent with respect to such Person.  Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of Administrative Agent not to cause any Subsidiary of the Borrower
to become a Guarantor hereunder.

 

(b)                                 Additional Foreign Subsidiaries.  As
promptly as possible but in any event within 30 days (or such later date as may
be agreed by the Administrative Agent in its sole discretion) after a First Tier
Foreign Subsidiary is organized or acquired, the Borrower shall provide the
Administrative Agent with written notice thereof and shall cause, subject to all
Gaming Laws, (i) the applicable Credit Party to deliver to the Administrative
Agent Security Documents pledging 65% of the total outstanding voting Equity
Interests (and one hundred percent (100%) of the non-voting Equity Interests) of
any such new First Tier Foreign Subsidiary and a consent thereto executed by
such new First Tier Foreign Subsidiary (including, without limitation, if
applicable, original certificated Equity Interests (or the equivalent thereof
pursuant to the Applicable Laws and practices of any relevant foreign
jurisdiction) evidencing the Equity Interests of such new First Tier Foreign
Subsidiary, together with an appropriate undated stock or other transfer power
for each certificate duly executed in blank by the registered owner thereof) and
(ii) deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Administrative Agent.

 

(c)                                  Real Property Collateral.  (i) Promptly
after the acquisition by any Credit Party of any Material Real Property that is
not subject to the existing Security Documents (and, in any event, within 10
days after such acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion), notify the Administrative Agent
and (ii) promptly thereafter (and in any event, within 60 days of such
acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion), subject to all Gaming Laws, deliver such Mortgages,
documents, instruments, agreements, surveys, Title Policies, “life of loan”
flood hazard determinations with executed notices to the Borrower thereto, if
applicable, evidence of flood insurance, if applicable, in each case similar to
those described in Section 6.1(d) and other certificates, documents and other
information as are reasonably requested by the Administrative Agent necessary to
grant and perfect a first priority Lien (subject to Permitted Liens) on such
Material Real Property in favor of the Administrative Agent, for the benefit of
the Secured Parties, all in form and substance reasonably acceptable to the
Administrative Agent.  In the event that any Credit Party leases any Leasehold
Property after the Closing Date, then, within 60 days of entering into said
lease (as such time period may be extended by the Administrative Agent in its
sole discretion), such Credit Party shall use commercially reasonable efforts to
deliver to Administrative Agent a Landlord Access Agreement with respect to such
real property.

 

(d)                                 If at any time any Unrestricted Subsidiary
no longer satisfies the requirements to be an Immaterial Subsidiary, the
Borrower shall cause such Unrestricted Subsidiary to satisfy the requirements of
this Section 8.14 as if such Unrestricted Subsidiaries were formed or acquired
after the Closing Date.

 

91

--------------------------------------------------------------------------------


 

(e)                                  Exclusions.  The provisions of this
Section 8.14 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

 

SECTION 8.15                                      Use of Proceeds.

 

(a)                                 The Borrower shall use the proceeds of the
Extensions of Credit (i) with respect to the Term Loans issued on the Closing
Date, (A) to consummate the Refinancing and (B) to pay certain Transaction Costs
associated therewith and (ii) with respect to the Revolving Credit Facility, for
working capital and general corporate purposes of the Borrower and its
Subsidiaries.

 

(b)                                 The Borrower shall use the proceeds of any
Incremental Term Loan and any Incremental Revolving Credit Increase, as
permitted pursuant to Section 5.13, as applicable.  The Borrower will not
request any borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any borrowing or
Letter of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or (iii) in any
manner that would result in the violation of  any Sanctions applicable to any
party hereto.

 

SECTION 8.16                                      Further Assurances.  Maintain
the security interest created by the Security Documents, subject to the rights
of the Credit Parties to dispose of the Collateral pursuant to the Loan
Documents; and make, execute and deliver all such additional and further acts,
things, deeds, instruments and documents as the Administrative Agent or the
Required Lenders (through the Administrative Agent) may reasonably require for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of renewing the rights of the Secured Parties
with respect to the Collateral as to which the Administrative Agent, for the
ratable benefit of the Secured Parties, has a perfected Lien pursuant hereto or
thereto, including, without limitation, filing any financing or continuation
statements under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby or by the other Loan
Documents.

 

SECTION 8.17                                      [Reserved].

 

SECTION 8.18                                      Post-Closing Covenants.

 

(a)                                 With respect to the Post-Closing Mortgaged
Properties, no later than 90 days after the Closing Date (as such date may be
extended by the Administrative Agent in writing in its sole discretion), in
order to create in favor of Administrative Agent, for the benefit of Secured
Parties, a valid and, subject to any filing or recording referred to herein,
perfected first priority security interests and mortgage liens in the
Post-Closing Mortgaged Properties (subject to Prior Liens as defined in the
Mortgages and Permitted Liens), Administrative Agent shall have received from
each applicable Credit Party:

 

(i)                                     a fully executed and notarized Mortgage,
in proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering the MPI Real Property, the SDI Real Property and the
ERI Real Property, as more specifically described on Schedule 8.18(a) (each, a
“Post-Closing Mortgaged Property” and collectively, the “Post-Closing Mortgaged
Properties”);

 

92

--------------------------------------------------------------------------------


 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to Administrative Agent) in the state in which each
Post-Closing Mortgaged Property is located with respect to the enforceability of
the applicable Mortgage to be recorded in such state and an opinion of counsel
in the state of the jurisdiction of organization of the Credit Party who is
granting the applicable Mortgage with respect to due authorization, execution
and delivery of such Mortgage and such other matters relating to the
transaction, in each case in form and substance reasonably satisfactory to
Administrative Agent;

 

(iii)                               (i) Title Policies, in amounts which are
reasonably satisfactory to Administrative Agent, together with a title report
issued by a title company with respect thereto, dated not more than 30 days
prior to the date of the applicable Mortgage, and, upon the request of the
Administrative Agent, copies of all recorded documents listed as exceptions to
title or otherwise referred to therein, each in form and substance reasonably
satisfactory to Administrative Agent together with such endorsements as are
reasonably requested by the Administrative Agent, and (ii) such affidavits,
certificates, instruments of indemnification (including a so-called “gap”
indemnification) as shall be reasonably required to induce the title insurance
company to issue the Title Policies contemplated above; provided, however, that
no such Title Policy shall be required with respect to any Vessel;

 

(iv)                              an ALTA survey of each Post-Closing Mortgaged
Property, certified to Administrative Agent, or an affidavit with respect to an
existing ALTA survey, in form and substance reasonably satisfactory to the title
company to delete the standard survey exception from the Title Policy associated
with such Post-Closing Mortgaged Property and to issue survey-related
endorsements to the Title Policy; provided, however, that no such survey shall
be required with respect to any Vessel;

 

(v)                                 reasonable evidence that all other actions
that the Administrative Agent may deem reasonably necessary or desirable in
order to create valid and subsisting Liens, including UCC fixture filings (if
necessary), on the Post-Closing Mortgaged Properties have been taken;

 

(vi)                              a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Post-Closing Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the applicable
Credit Party relating thereto, if applicable);

 

(vii)                           a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 8.6 and the applicable provisions of the Security Documents, each of
which (i) in the case of property hazard insurance, shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), naming the Administrative Agent as
mortgagee and/or loss payee on behalf of the Secured Parties, (ii) in the case
of liability insurance, shall name the Administrative Agent, on behalf of the
Secured Parties, as additional insured, (iii) in the case of flood insurance,
shall (A) identify the addresses of, and structures on, each property located in
a special flood hazard area, (B) indicate the applicable flood zone designation,
the flood insurance coverage and the deductible relating thereto and (C) provide
that the insurer will give the Administrative Agent written notice of
cancellation or non-renewal in accordance with the terms of such policy and
(iv) shall be otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

 

(viii)                        with respect to any Leasehold Property that is a
Post-Closing Mortgaged Property, an estoppel from the landlord under the
applicable lease, in form and substance reasonably satisfactory to the
Administrative Agent and a recorded memorandum of lease;

 

93

--------------------------------------------------------------------------------


 

(ix)                              with respect to any Vessel that is a
Post-Closing Mortgaged Property, a certificate of ownership with respect to such
Vessel; and

 

(x)                                 with respect to any Vessel that is a
Post-Closing Mortgaged Property, a title abstract report, in form and substance
reasonably acceptable to the Administrative Agent.

 

(b)                                 With respect to each Title Policy that
contains a mechanic’s lien exception at the time such Title Policy is delivered
to the Administrative Agent, as soon as reasonably practicable after the
expiration of the applicable mechanic’s lien period in the applicable
jurisdiction but in no event later than 60 days after such period (as such date
may be extended by the Administrative Agent in writing in its sole discretion)
after the completion of construction at the applicable Mortgaged Property, an
endorsement to such Title Policy to remove such mechanic’s lien exception, in
form and substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  With respect to the Mortgaged Property
located in Ohio only, within 60 days (as such date may be extended by the
Administrative Agent in writing in its sole discretion) after the completion of
construction at the Mortgaged Property:

 

(i)                                     an as-built ALTA survey of the Mortgaged
Property;

 

(ii)                                  to the extent required to correct the
legal description of the Mortgaged Property, an amendment to the Mortgage to
update said legal description, opinions of local counsel related to such
mortgage amendment, and a date down endorsement to the Title Policy insuring
that the Mortgage, as amended by the amendment to the Mortgage, remains a first
priority lien on the Mortgaged Property, subject only to Prior Liens (as defined
in the Mortgage) and Permitted Liens.

 

(d)                                 Within the time periods set forth on
Schedule 8.18(d) (as such date may be extended by the Administrative Agent in
writing its sole discretion), the Credit Parties shall have received the
consents and approvals of the applicable Gaming Authorities as set forth on
Schedule 8.18(d) in respect of the pledge of certain Equity Interests
constituting Collateral and following the respective Credit Parties’ receipt of
such consents and approvals within the time period set forth on such schedule
(as such date may be extended by the Administrative Agent in writing in its sole
discretion), the applicable Credit Parties shall promptly deliver the Security
Documents and Collateral set forth on Schedule 8.18(d).

 

(e)                                                                                 
Within the time periods set forth on Schedule 8.18(e) (as such date may be
extended by the Administrative Agent in writing its sole discretion), the Credit
Parties shall have delivered, or cause to be delivered, to the Administrative
Agent  in form and substance reasonably satisfactory to Administrative Agent,
the items described on Schedule 8.18(e).

 

SECTION 8.19                                      Consents of and Notices to
Gaming Authorities.  Notwithstanding anything set forth herein to the contrary:

 

(a)                                 the Borrower shall, and shall cause each of
its Subsidiaries to, comply in all material respects with and keep in full force
and effect, as and when required, all Gaming Licenses and all other material
permits obtained from any Gaming Authority or other Governmental Authority that
are required for the operation and use of the ERI Hotel/Casino Facilities, MPI
Hotel/Casino Facilities, the SDI Facility and the PIDI Facility;

 

(b)                                 the Borrower shall, and shall cause each of
its Subsidiaries to, make all necessary applications to and use commercially
reasonable efforts to procure all necessary consents and

 

94

--------------------------------------------------------------------------------


 

approvals of the applicable Gaming Authorities to the (i) restrictions on
transfer and pledge of the stock of the Credit Parties, as applicable, contained
herein and (ii) the terms set forth in this Agreement and each of the Loan
Documents, to the extent which may be required by any Gaming Authority;

 

(c)                                  the Borrower shall, and shall cause each of
its Subsidiaries to, comply  in all material respects with all applicable
statutes, rules and regulations requiring reports and disclosures to all
applicable Gaming Authorities, including, but not limited to, reporting this
transaction as may be required by such Gaming Authority; and

 

(d)                                 in the event of a foreclosure, deed in lieu
of foreclosure or other similar transfer of a Gaming Facility to Administrative
Agent or its designee, the Borrower shall, and shall cause its Subsidiaries to,
reasonably cooperate with Administrative Agent or its designee in obtaining all
Gaming Licenses and other governmental approvals necessary to conduct all gaming
operations at such Gaming Facility.  Following a foreclosure, deed in lieu of
foreclosure or other similar transfer of a Gaming Facility to Administrative
Agent or its designee, subject to receipt of requisite approvals from any
applicable Gaming Authority, the Borrower shall, and shall cause its
Subsidiaries to, reasonably cooperate with the transition of the gaming
operations at such Gaming Facility to any new gaming operator (including,
without limitation, Administrative Agent or its designee).

 

SECTION 8.20                                      Broker’s Claims.  The Borrower
hereby indemnifies and agrees to hold each Lender and Administrative Agent
harmless from and against any and all losses, liabilities, damages, costs and
expenses which may be suffered or incurred by such Lender or Administrative
Agent, as the case may be, in respect of any claim, suit, action or cause of
action now or hereafter asserted by a broker or any Person acting in a similar
capacity arising from or in connection with the execution and delivery of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated herein or therein, except to the extent resulting from the gross
negligence or willful misconduct of such Lender or Administrative Agent as
determined by a court of competent jurisdiction in a final, non-appealable
order. This Section 8.20 shall survive termination of this Agreement.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until all of the Obligations have been paid and satisfied in full in cash (other
than (x) contingent indemnification and expense reimbursements obligations not
then due and (y) obligations and liabilities under Secured Cash Management
Agreements or Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), all Letters of Credit have been terminated or expired (or have been
Cash Collateralized in an amount equal to the then outstanding L/C Obligations)
and the Commitments terminated, the Credit Parties will not, and will not permit
any of their respective Subsidiaries to (and, in the case of Section 9.6, to the
extent set forth therein, will not permit any of their respective Unrestricted
Subsidiaries to):

 

SECTION 9.1                                             Indebtedness.  Create,
incur, assume or suffer to exist any Indebtedness except:

 

(a)                                 the Secured Obligations;

 

95

--------------------------------------------------------------------------------


 

(b)                                 Indebtedness and obligations owing under
(i) Hedge Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks or other risk management
purposes and not for speculative purposes and (ii) Cash Management Agreements,
in each case in the ordinary course of business;

 

(c)                                  Indebtedness of the Borrower and its
Subsidiaries existing on the Closing Date listed on Schedule 9.1 (other than
Indebtedness under the New Notes Documents), until such amounts are repaid;

 

(d)                                 the incurrence by the Borrower and its
Subsidiaries of Indebtedness represented by Capital Leases, mortgage financings
or purchase money obligations, in each case, incurred for the purpose of
financing all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any of its Subsidiaries, in an aggregate principal amount not
to exceed at any time outstanding the greater of (i) $25,000,000 or (ii) 2.5% of
Consolidated Tangible Assets;

 

(e)                                  Indebtedness of Borrower and its
Subsidiaries incurred in connection with Capital Expenditures or Permitted
Acquisitions in an aggregate principal not to exceed at any time outstanding on
a pro forma basis after giving effect to the incurrence of such Indebtedness the
greater of (i) $25,000,000 and (ii) 4.0% of Consolidated Tangible Assets;

 

(f)                                   the incurrence by the Borrower or any of
its Subsidiaries of any Permitted Refinancing in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted to be incurred under Section 9.1(a), (c), (d), (e), (f), (g), or (o);

 

(g)                                  Indebtedness of a Person existing at the
time such Person became a Subsidiary or assets were acquired from such Person in
connection with an Investment permitted pursuant to Section 9.3, to the extent
that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets and (ii) neither the Borrower nor any Subsidiary thereof (other than such
Person or any other Person that such Person merges with or that acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness;

 

(h)                                 without duplication, Guaranty Obligations
with respect to Indebtedness permitted pursuant to any other clause of this
Section 9.1;

 

(i)                                     unsecured intercompany Indebtedness
(i) owed by any Credit Party to another Credit Party, (ii) owed by any
Non-Guarantor Subsidiary to any Credit Party in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding, (iii) owed by any Credit
Party to any Non-Guarantor Subsidiary; provided in the case of clauses (i) to
(iii) hereto, that such Indebtedness shall be subordinated in right of payment
to the payment in full of the Obligations, pursuant to the terms of the
applicable promissory notes or an intercompany subordination agreement, if any,
that in any such case is reasonably satisfactory to the Administrative Agent and
(iv) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;

 

(j)                                    the incurrence by the Borrower or any of
the Guarantors of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds, so long as such Indebtedness is covered within
five Business Days;

 

96

--------------------------------------------------------------------------------


 

(k)                                 the incurrence by the Borrower or any of its
Subsidiaries arising in connection with endorsement of instruments for deposit
in the ordinary course of business;

 

(l)                                     Subordinated Indebtedness of the
Borrower and its Subsidiaries; provided that in the case of each incurrence of
such Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the incurrence of such
Subordinated Indebtedness, (ii) the Administrative Agent shall have received
reasonably satisfactory written evidence that the Borrower would be in
compliance with the financial covenants set forth in Section 9.14 on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness
and (iii) the Borrower shall have complied with the requirements of
Section 4.4(b);

 

(m)                             Indebtedness under bid, payment performance
bonds, surety bonds, release, appeal and similar bonds, statutory obligations or
with respect to workers’ compensation claims, self-insurance and bank
overdrafts, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;

 

(n)                                 Indebtedness under the New Notes Documents;

 

(o)                                 the incurrence by the Borrower or any of its
Subsidiaries of Indebtedness deemed to exist pursuant to the terms of a joint
venture agreement as a result of a failure of the Borrower or such Subsidiary to
make a required capital contribution therein; provided that the only recourse on
such Indebtedness is limited to the Borrower’s or such Subsidiary’s equity
interests in the related joint venture;

 

(p)                                 the incurrence by the Borrower or any of its
Subsidiaries of any other Indebtedness in an aggregate principal amount (or
accreted value, as applicable) at any time outstanding, including, without
limitation, Capital Leases and purchase money Indebtedness, not to exceed the
greater of (i) $40,000,000 and (ii) 3.0% of Consolidated Tangible Assets;.

 

(q)                                 Indebtedness incurred for the purposes of
financing insurance premiums (including, without limitation, extended payment
terms) up to an aggregate amount of $5,000,000 at any time outstanding;

 

(r)                                    Indebtedness incurred by the Borrower or
any of its Subsidiaries, if the Consolidated Total Leverage Ratio for the
Borrower’s and its Subsidiaries’ most recently ended four Fiscal Quarter period
for which financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred shall be at least 0.25 times
lower than the Consolidated Total Leverage Ratio set forth in Section 9.14(a),
regardless if such financial covenants under Section 9.14(a) were actually
applicable at such time, determined on a pro forma basis after giving effect to
the issuance of any such Indebtedness as if the additional Indebtedness had been
incurred at the beginning of such four Fiscal Quarter Period; provided, that all
such Indebtedness of any Non-Guarantor Subsidiary shall not exceed $20,000,000
at any one time outstanding; and

 

(s)                                   the Borrower’s guaranty of the purchase
price payment in connection with the Circus Reno/Silvery Legacy Purchase.

 

97

--------------------------------------------------------------------------------


 

SECTION 9.2                                             Liens.  Create, incur,
assume or suffer to exist, any Lien on or with respect to any of its Property,
whether now owned or hereafter acquired, except:

 

(a)                                 (i) Liens created pursuant to the Loan
Documents, of the Administrative Agent, for the benefit of the Secured Parties,
and (ii) Liens on cash or deposits granted in favor of the Swingline Lender or
the Issuing Lender to Cash Collateralize any Defaulting Lender’s participation
in Letters of Credit or Swingline Loans;

 

(b)                                 Liens in existence on the Closing Date and
described on Schedule 9.2.

 

(c)                                  Liens to secure any Permitted Refinancing
(and customary obligations related thereto); provided that the new Lien is
limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Lien (plus improvements and accessions to such property or proceeds
or distributions thereof);

 

(d)                                 Liens for Taxes (excluding any Lien imposed
pursuant to any of the provisions of ERISA), assessments or governmental
charges, levies or claims that are not yet due and payable or delinquent or that
are being contested in good faith by appropriate proceedings promptly instituted
and diligently concluded; provided that any reserve or other appropriate
provision as is required in conformity with GAAP has been made therefor;

 

(e)                                  the claims of materialmen, mechanics,
carriers, warehousemen, processors or landlords for labor, materials, supplies
or rentals incurred in the ordinary course of business, which (i) are not
overdue for a period of more than 60 days, or if more than 60 days overdue, no
action has been taken to enforce such Liens and such Liens are being contested
in good faith by appropriate proceedings; provided  that any reserve or other
appropriate provision as is required in conformity with GAAP has been made
therefor and (ii) do not, individually or in the aggregate, materially impair
the use thereof in the operation of the business of the Borrower or any of its
Subsidiaries;

 

(f)                                   deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance and other types of social
security or similar legislation, or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds,
payment obligations in connection with self-insurance and similar obligations,
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

 

(g)                                  encumbrances in the nature of (i) zoning
restrictions, easements and rights or restrictions of record on the use of real
property and (ii) minor defects or irregularities in title, in each, which do
not materially detract from the value of such property or materially impair the
use thereof in the ordinary conduct of business;

 

(h)                                 Liens arising from the filing of
precautionary UCC financing statements relating solely to personal property
leased pursuant to operating leases entered into in the ordinary course of
business of the Borrower and its Subsidiaries;

 

(i)                                     Liens securing Indebtedness permitted
under Section 9.1(d); provided that (i) such Liens shall be created
substantially simultaneously with the acquisition, repair,

 

98

--------------------------------------------------------------------------------


 

improvement or lease, as applicable, of the related Property, (ii) such Liens do
not at any time encumber any property other than the Property financed by such
Indebtedness and (iii) the principal amount of Indebtedness secured by any such
Lien shall at no time exceed 100% of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);

 

(j)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 10.1(m) or securing
appeal or other surety bonds relating to such judgments;

 

(k)                                 (i) Liens on Property (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such Property is purchased or otherwise acquired by the
Borrower or such Subsidiary thereof pursuant to a transaction permitted pursuant
to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to the assets acquired (or the assets of the
Subsidiary acquired), (C) such Liens are not “blanket” or all asset Liens,
(D) such Liens do not attach to any other Property of the Borrower or any of its
Subsidiaries and (E) the Indebtedness and any Permitted Refinancing in respect
thereto secured by such Liens is permitted under Section 9.1(f) or (g), as
applicable, of this Agreement;

 

(l)                                     Liens on assets of Foreign Subsidiaries;
provided that (i) such Liens do not extend to, or encumber, assets that
constitute Collateral or the Equity Interests of the Borrower or any of the
Subsidiaries and (ii) such Liens extending to the assets of any Foreign
Subsidiary secure only Indebtedness incurred by such Foreign Subsidiary pursuant
to Section 9.1(g) or (l);

 

(m)                             (i) Liens of a collecting bank arising in the
ordinary course of business under Section 4-210 of the UCC in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of any Borrower or any Subsidiary thereof;

 

(n)                                 (i) contractual or statutory Liens of
landlords to the extent relating to the property and assets relating to any
lease agreements with such landlord and (ii) contractual Liens of suppliers
(including sellers of goods) or customers granted in the ordinary course of
business to the extent limited to the property or assets relating to such
contract;

 

(o)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor with respect to any assets under any license or
lease agreement entered into in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Borrower or its
Subsidiaries or materially detract from the value of the relevant assets of the
Borrower or its Subsidiaries or (ii) secure any Indebtedness;

 

(p)                                 Liens securing Indebtedness permitted under
Section 9.1(p) to the extent such Indebtedness may be secured pursuant to
Section 9.1(p);

 

(q)                                 Liens on Collateral securing Secured Hedge
Agreements and Secured Cash Management Agreements that are entered into in
accordance with Section 9.1;

 

(r)                                    Liens securing Indebtedness permitted
under Section 9.1(e); provided that (i) concurrently with creating any such
Lien, the Credit Party shall have granted to the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of the Secured Parties a Lien on the assets
so acquired with such Indebtedness that is pari passu to such Lien and (ii) any
such Lien shall only encumber the assets acquired with such Indebtedness;

 

(s)                                   Liens on insurance policies and proceeds
thereof, or other deposits, to secure insurance premium financings, including
Indebtedness permitted under Section 9.1(q);

 

(t)                                    grants of software and other technology
licenses in the ordinary course of business;

 

(u)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

(v)                                 other Liens incidental to the conduct of the
business of the Borrower and its Subsidiaries or the ownership of their
Properties which were not created in connection with the incurrence of
Indebtedness and do not in the aggregate materially detract from the value of
such Properties or materially impair the use thereof, including without
limitation leases, subleases, licenses and sublicenses and Liens imposed
pursuant to the Paid-Up Oil and Gas Leases and in connection with the Mining
Agreement;

 

(w)                               Liens in favor of a lender providing
Subordinated Indebtedness pursuant to Indebtedness incurred under
Section 9.1(l); and

 

(x)                                 Liens securing Indebtedness; provided that
the principal amount of such Indebtedness secured pursuant to this clause
(x) together with all other Indebtedness then outstanding and incurred under
this clause (x) does not to exceed the greater of (i) $30,000,000 and (ii) 2.5%
of Consolidated Tangible Assets.

 

Notwithstanding any in the foregoing to the contrary, no Credit Party shall
permit any Lien on, or grant any security interest in, the capital stock of the
Guarantors other than a Lien or security interest in favor of Administrative
Agent.

 

SECTION 9.3                                             Investments.  Purchase,
own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Equity Interest, interest in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, all or substantially all of the business or assets of any other
Person or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:

 

(a)                                 (i) Investments existing on the Closing Date
in Subsidiaries existing on the Closing Date, (ii) Investments existing on the
Closing Date (other than Investments in Subsidiaries existing on the Closing
Date) and described on Schedule 9.3(a)(ii), (iii) Investments made after the
Closing Date by any Credit Party in any other Credit Party, (iv) Investments
made after the Closing Date by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary; provided, that all such Investments in Non-Guarantor
Subsidiaries shall not exceed $20,000,000 at any one time outstanding,
(v) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Credit Party and (vi) Investments made after the Closing Date as set forth
on Schedule 9.3(a)(vi);

 

(b)                                 Investments in cash and Cash Equivalents;

 

100

--------------------------------------------------------------------------------


 

(c)                                  Investments by the Borrower or any of its
Subsidiaries in the form of Capital Expenditures permitted pursuant to this
Agreement;

 

(d)                                 deposits made in the ordinary course of
business to secure the performance of leases or other obligations as permitted
by Section 9.2;

 

(e)                                  Hedge Agreements permitted pursuant to
Section 9.1;

 

(f)                                   purchases of assets in the ordinary course
of business;

 

(g)                                  Investments made after the Closing Date by
the Borrower or any Guarantor thereof in the form of Permitted Acquisitions;

 

(h)                                 any Investment existing on, or made pursuant
to binding commitments existing on, the Closing Date and any Investment
consisting of an extension, modification or renewal of any Investment existing
on, or made pursuant to a binding commitment existing on, the Closing Date;
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

 

(i)                                     loans or advances to employees made in
the ordinary course of business of the Borrower or any Subsidiary of the
Borrower in an aggregate principal amount not to exceed $600,000 at any one time
outstanding;

 

(j)                                    Investments in the form of Restricted
Payments permitted pursuant to Section 9.6;

 

(k)                                 Guaranty Obligations permitted pursuant to
Section 9.1;

 

(l)                                     intercompany Indebtedness to the extent
permitted under Section 9.1(i);

 

(m)                             Investments consisting of the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons in the ordinary course of business;

 

(n)                                 Investments required by a Gaming Authority
or made in lieu of payment of a tax or in consideration of a reduction in tax;

 

(o)                                 Investments in sales of Non-Core Land in an
amount not to exceed $10,000,000;

 

(p)                                 any Investments received in compromise or
resolution of (i) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Borrower or any of its Subsidiaries,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;

 

(q)                                 Investments in joint ventures formed for the
purpose of developing hotels or other facilities that are adjacent to or
ancillary to any Gaming Facility owned by the Borrower or any of its
Subsidiaries; provided that the aggregate amount of all such Investments shall
not at any time exceed $5,000,000;

 

101

--------------------------------------------------------------------------------


 

(r)                                    Investments in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this Section 9.3(r) that are at the
time outstanding not to exceed the greater of (i) $35,000,000 and (ii) 2.5% of
Consolidated Tangible Assets; and

 

(s)                                   the Circus Reno/Silvery Legacy Purchase.

 

The amount of Investments outstanding at any time pursuant to
Section 9.3(r) shall be deemed to be reduced:

 

(a)                                 upon the disposition or repayment of or
return on any Investment made pursuant to Section 9.3(r) above, by an amount
equal to the return of capital with respect to such Investment to the Borrower
or any Subsidiary (to the extent not included in the computation of Consolidated
Net Income), less the cost of the disposition of such Investment and net of
taxes; and

 

(b)                                 upon a Redesignation of an Unrestricted
Subsidiary as a Subsidiary, by an amount equal to the lesser of (x) the Fair
Market Value of the Borrower’s proportionate interest in such Subsidiary
immediately following such Redesignation, and (y) the aggregate amount of
Investments in such Subsidiary that increased (and did not previously decrease)
the amount of Investments outstanding pursuant to clause (u) above.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

For the purpose of this Section 9.3, (a) “Investments” shall include the portion
(proportionate to the Borrower’s Equity Interests in a Subsidiary to be
designated as an Unrestricted Subsidiary) of the Fair Market Value of the net
assets of such Subsidiary at the time that such Subsidiary is designated an
Unrestricted Subsidiary (provided that upon a redesignation of such Unrestricted
Subsidiary as a Subsidiary, the Borrower shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to (x) the Borrower’s “Investment” in such Unrestricted Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
Equity Interest in such Unrestricted Subsidiary) of the Fair Market Value of the
net assets of such Unrestricted Subsidiary at the time that such Unrestricted
Subsidiary is so redesignated a Subsidiary) and (b) any property transferred to
or from an Unrestricted Subsidiary shall be valued at its Fair Market Value at
the time of such transfer, in each case as evidenced by a resolution of the
board of directors of the Borrower certified by a Responsible Officer of the
Borrower in an officers’ certificate to the Administrative Agent.

 

SECTION 9.4                                             Fundamental Changes. 
Merge, consolidate or enter into any similar combination with, or enter into any
Asset Disposition of all or substantially all of its assets (whether in a single
transaction or a series of related transactions) with, any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:

 

(a)                                 (i) any wholly-owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into the Borrower
(provided that the Borrower shall be the continuing or surviving entity) or
(ii) any wholly-owned Subsidiary of the Borrower may be merged,

 

102

--------------------------------------------------------------------------------


 

amalgamated or consolidated with or into any Guarantor (provided that the
Guarantor shall be the continuing or surviving entity or simultaneously with
such transaction, the continuing or surviving entity shall become a Guarantor
and the Borrower shall comply with Section 8.14 in connection therewith);

 

(b)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(c)                                  any Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to the Borrower or any Guarantor; provided that, with
respect to any such disposition by any Non-Guarantor Subsidiary, the
consideration for such disposition shall not exceed the Fair Market Value of
such assets;

 

(d)                                 (i) any Non-Guarantor Subsidiary that is a
Foreign Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other
Non-Guarantor Subsidiary that is a Domestic Subsidiary;

 

(e)                                  any wholly-owned Subsidiary of the Borrower
may merge with or into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with any acquisition permitted hereunder (including,
without limitation, any Permitted Acquisition permitted pursuant to
Section 9.3(g)); provided that, in the case of any merger involving a
wholly-owned Subsidiary that is a Domestic Subsidiary, (i) a wholly-owned
Guarantor shall be the continuing or surviving entity or (ii) simultaneously
with such transaction, the continuing or surviving entity shall become a
wholly-owned Guarantor and the Borrower shall comply with Section 8.14 in
connection therewith;

 

(f)                                   any Acquired Entity may be merged,
amalgamated or consolidated with or into the Borrower or any of its Subsidiaries
in connection with a Permitted Acquisition in a manner consistent with the
definition of “Acquired Entity”; and

 

(g)                                  if on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable four-Fiscal Quarter period
the Borrower and its Subsidiaries would (i) be permitted to incur at least $1.00
of additional Indebtedness pursuant to the Consolidated Total Leverage Ratio
test set forth in Section 9.1(r) or (ii) have had a Consolidated Total Leverage
Ratio equal to or less than the actual Consolidated Total Leverage Ratio for
such four-Fiscal Quarter period.

 

SECTION 9.5                                             Asset Dispositions. 
Make any Asset Disposition except:

 

(a)                                 the sale of obsolete, worn-out or surplus
assets no longer used or usable in the business of the Borrower or any of its
Subsidiaries;

 

(b)                                 non-exclusive licenses and sublicenses of
Intellectual Property rights in the ordinary course of business not interfering,
individually or in the aggregate, in any material respect with the conduct of
the business of the Borrower and its Subsidiaries;

 

103

--------------------------------------------------------------------------------


 

(c)                                  leases, subleases, licenses or sublicenses
of real or personal property granted by any Borrower or any of its Subsidiaries
to others in the ordinary course of business not materially detracting from the
value of such real or personal property or interfering in any material respect
with the business of the Borrower or any of its Subsidiaries;

 

(d)                                 Asset Dispositions in connection with
Insurance and Condemnation Events; provided that the requirements of
Section 4.4(b) are complied with in connection therewith;

 

(e)                                  Asset Dispositions in connection with
transactions permitted by Section 9.4;

 

(f)                                   Asset Dispositions not otherwise permitted
pursuant to this Section 9.5; provided that (i) at the time of such Asset
Disposition, no Default or Event of Default shall exist or would result from
such Asset Disposition, (ii) such Asset Disposition is made for Fair Market
Value and the consideration received shall be no less than 75% in cash, and
(iii) the aggregate Fair Market Value of all property disposed of in reliance on
this Section 9.5(f) shall not exceed $10,000,000 in any Fiscal Year; and

 

(g)                                  effect Asset Dispositions of investments in
(x) joint ventures to the extent required by, or made pursuant to customary
buy/sell arrangements between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements.

 

SECTION 9.6                                             Restricted Payments. 
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of the Borrower or any Subsidiary thereof (or any Unrestricted
Subsidiary thereof, to the extent an Investment was made by the Borrower or a
Subsidiary in such Unrestricted Subsidiary pursuant to Section 9.3 the amount of
which Investment would not otherwise be permitted by this Section 9.6 to be made
as a Restricted Payment by such Person), or make any distribution of cash,
property or assets to the holders of shares of any Equity Interests of the
Borrower or any Subsidiary thereof (or any Unrestricted Subsidiary thereof, to
the extent an Investment was made by the Borrower or a Subsidiary in such
Unrestricted Subsidiary pursuant to Section 9.3 the amount of which Investment
would not otherwise be permitted by this Section 9.6 to be made as a Restricted
Payment by such Person) (all of the foregoing, “Restricted Payments”); provided
that any designation of a Subsidiary as an Unrestricted Subsidiary to facilitate
the making of a dividend or other distribution or payment that would have been a
Restricted Payment had such Unrestricted Subsidiary remained a Subsidiary shall
be deemed to be a Restricted Payment for purposes of this Agreement; provided,
further, that:

 

(a)                                 the Borrower or any Subsidiary thereof may
pay dividends in shares of its own Qualified Equity Interest;

 

(b)                                 any Subsidiary of the Borrower may pay cash
dividends to the Borrower or any Guarantor (and, if applicable, to other holders
of its outstanding Qualified Equity Interests on a pro rata basis);

 

(c)                                  (i) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary that is a Domestic Subsidiary (and, if applicable, to other holders
of its outstanding Equity Interests on a ratable basis) and (ii) any
Non-Guarantor Subsidiary that is a Foreign Subsidiary may make Restricted
Payments to any other Non-Guarantor Subsidiary (and, if applicable, to other
holders of its outstanding Equity Interests on a ratable basis);

 

104

--------------------------------------------------------------------------------


 

(d)                                 so long as no Default or Event of Default
has occurred and is continuing, the repurchase, redemption or other acquisition
or retirement for value of any Equity Interests of Borrower or any Subsidiary of
the Borrower held by any current or former officer, director, employee or
consultant (or family members, spouses or former spouses, heirs of, estates of
or trusts formed by such persons) of the Borrower or any of its Subsidiaries
pursuant to any equity subscription agreement, stock option agreement,
employment agreement, severance agreement, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $2,500,000 in any
12-month period;

 

(e)                                  payment of amounts necessary to repurchase
Indebtedness or Equity Interests of the Borrower or any Subsidiary to the extent
required by any Gaming Authority having jurisdiction over the Borrower or any
Subsidiary in order to avoid the suspension, revocation or denial of a Gaming
License by that Gaming Authority; provided that, in the case of any such
repurchase of Equity Interests of the Borrower or any Subsidiary, if such
efforts do not jeopardize any Gaming License, the Borrower or any such
Subsidiary will have previously attempted to find a suitable purchaser for such
Equity Interests and no suitable purchaser acceptable to the applicable Gaming
Authority was willing to purchase such Equity Interests on terms acceptable to
the holder thereof within a time period acceptable to such Gaming Authority;

 

(f)                                   regularly scheduled payments of interest
in respect of the New Notes required pursuant to the instruments evidencing such
New Notes and the New Notes Indenture;

 

(g)                                  so long as no Default or Event of Default
exists or would result therefrom, regularly scheduled payments in respect of the
Indebtedness permitted pursuant to Section 9.1;

 

(h)                                 so long as no Event of Default has occurred
and is continuing, the payment of, or a distribution to permit the payment of,
any amounts that otherwise would have been payable under Section 9.7(xii) in an
aggregate amount not to exceed $600,000 per Fiscal Year;

 

(i)                                     so long as no Default or Event of
Default has occurred and is continuing, other Restricted Payments in an
aggregate amount not to exceed $75,000,000 since the Closing Date; and

 

(j)                                    the purchase of Equity Interests of ELLC
pursuant to the terms of the Retained Interest Agreement.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment consisting of any Core
Gaming Asset.

 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment.  The Fair Market Value of any
assets or securities that are required to be valued by this covenant will be
determined by the board of directors of the Borrower.

 

SECTION 9.7                                             Transactions with
Affiliates.  Directly or indirectly enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with (a) any officer, director, holder of any Equity Interests in, or
other Affiliate of, the Borrower or any of its Subsidiaries or (b) any Affiliate

 

105

--------------------------------------------------------------------------------


 

of any such officer, director or holder, involving aggregate payments or
consideration in excess of $2,000,000, other than:

 

(i)                                     transactions permitted by Sections 9.1,
9.3, 9.4, 9.5, 9.6 and 9.13;

 

(ii)                                 transactions existing on the Closing Date
and described on Schedule 9.7 (or any amendment to any such agreement to the
extent such amendment is not materially adverse to the Lenders);

 

(iii)                             transactions among Credit Parties;

 

(iv)                              any transactions or series of related
transactions involving aggregate consideration in excess of $10,000,000, the
Borrower delivers to the Administrative Agent a resolution of the board of
directors of the Borrower set forth in an Officer’s Certificate certifying that
such transaction complies with this Agreement and that such transaction has been
approved by a majority of the disinterested members of the board of directors of
the Borrower;

 

(v)                                 employment and severance arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective officers and employees in the ordinary course of business;

 

(vi)                              payments (whether by dividend, loan or
otherwise) of management, consulting or other fees for management or similar
services to any Affiliate that is not a Credit Party or an Unrestricted
Subsidiary;

 

(vii)                           in connection with the consummation of the
Transactions;

 

(viii)                        issuances of Equity Interests of the Borrower;

 

(ix)                              transactions with a Person (other than an
Unrestricted Subsidiary) that is an Affiliate of the Borrower solely because the
Borrower owns, directly or through a Subsidiary, an Equity Interest in, or
controls, such Person;

 

(x)                                 provision of officers’ and directors’
indemnification and insurance to officers and directors of the Borrower and its
Subsidiaries in the ordinary course of business;

 

(xi)                              payment of customary fees and reasonable
out-of-pocket costs to, and indemnities for the benefit of, directors, officers
and employees of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership or operation of the
Borrower and its Subsidiaries;

 

(xii)                           so long as no Event of Default has occurred and
is continuing, the payment of any management, consulting or other fees for
similar services for the management of the Borrower or any of its Subsidiaries
due under any management agreement in an aggregate amount not to exceed $600,000
per Fiscal Year;

 

(xiii)                        loans or advances to employees in the ordinary
course of business not to exceed $1,000,000 in the aggregate at any one time
outstanding; and

 

(xiv)                       any transaction pursuant to any contract in
existence on the Closing Date.

 

106

--------------------------------------------------------------------------------


 

SECTION 9.8                                             Accounting Changes;
Amendments to Organizational Documents and New Notes Indenture.

 

(a)                                 Change its Fiscal Year or Fiscal Quarter
end, or make (without the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld, delayed or conditioned)) any
material change in its accounting treatment and reporting practices except as
required by GAAP.

 

(b)                                 None of the Credit Parties shall supplement,
modify, amend, restate, extend or otherwise change the terms of or waive any
provision of (i) any Credit Party’s articles of incorporation, certificate of
formation, bylaws, operating agreement or limited partnership agreement or any
similar organizational document, if such supplement, modification, amendment,
restatement, extension, change or waiver would be materially adverse to
Administrative Agent or the Lenders or (i) any New Notes Document that would:

 

(i)                                     increase the principal amount of the New
Notes Indenture in excess of the amount permitted under this Agreement;

 

(ii)                                 increase the interest rate or yield
provisions applicable to the New Notes;

 

(iii)                             change any event of default or condition to an
event of default with respect thereto (other than to eliminate any such event of
default or increase any grace period related thereto) or add any event of
default or change (to an earlier date) any date upon which payment of principal,
interest or premium (if any) is due thereon;

 

(iv)                              add or make any modification that has the
effect of adding any financial maintenance covenant or debt incurrence covenant
therein;

 

(v)                                 increase materially the obligations of the
Borrower or any of its Subsidiaries, or confer any additional material rights
upon, the holders of New Notes (or the trustee, agent or other authorized
representative for such holders) (in each case, including without limitation, by
amending or adding covenants) which would be materially adverse to the Borrower
or any of its Subsidiaries or Administrative Agent or any Lender; or

 

(vi)                              grant or permit Liens on any asset or property
to secure any New Notes unless such additional Liens secure the Obligations.

 

SECTION 9.9                                             Payments and
Modifications of Subordinated Indebtedness.

 

(a)                                 Amend, modify, waive or supplement (or
permit the modification, amendment, waiver or supplement of) any of the terms or
provisions of any New Notes Document or any Subordinated Indebtedness in any
respect which would materially and adversely affect the rights or interests of
the Administrative Agent and Lenders hereunder.

 

(b)                                 Cancel, forgive, make any payment or
prepayment on, or redeem or acquire for value (including, without limitation,
(i) by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due and (ii) at the
maturity thereof) any Subordinated Indebtedness, unsecured Indebtedness or
Indebtedness secured by Liens that are junior to those securing the Obligations,
except:

 

(i)                                     Permitted Refinancings (other than any
such payments prohibited by any subordination provisions applicable thereto);

 

107

--------------------------------------------------------------------------------


 

(ii)                                 payments and prepayments of any such
Indebtedness made solely with the proceeds of (A) Qualified Equity Interests of
the Borrower or (B) Qualified Equity Interests of any parent of the Borrower
that have been contributed to the Borrower; and

 

(iii)                             the payment of regularly scheduled principal,
interest, expenses and indemnities in respect of any Indebtedness (other than
any such payments prohibited by any subordination provisions applicable
thereto).

 

SECTION 9.10                                      No Further Negative Pledges;
Restrictive Agreements.

 

(a)                                 Enter into, assume or be subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, to
secure the Obligations, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to (A) Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets financed thereby),
(B) Section 9.1(e) (provided that any such restriction contained therein relates
only to the assets acquired in any such acquisition referred to therein), (C) ,
(C) Section 9.1(g) (provided that any such restriction contained therein relates
only to the Subsidiary or the assets acquired in such acquisition referred to
therein) and (D) Section 9.1(l), (n) or (p) (provided that any such restriction
contained therein is no more restrictive than the restrictions set forth in this
Agreement or the other Loan Documents) and (iv) customary restrictions contained
in the organizational documents of any Non-Guarantor Subsidiary as of the
Closing Date.

 

(b)                                 Create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Credit Party or any Subsidiary thereof to (i) pay dividends or make any
other distributions to any Credit Party or any Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any the
Borrower or any Subsidiary or (iii) make loans or advances to any Credit Party,
except in each case for such encumbrances or restrictions existing under or by
reason of (A) this Agreement and the other Loan Documents, (B) Applicable Law or
(C) Indebtedness incurred under Section 9.1(c), (d), (e) or (g).

 

(c)                                  Create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Credit Party or any Subsidiary thereof to (i) sell, lease or
transfer any of its properties or assets to any Credit Party or (ii) act as a
Credit Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extensions thereof, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) Applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 9.1(c), (d) (provided that
any such restriction contained therein relates only to the asset or assets
acquired in connection therewith) or (e) (provided that any such restriction
contained therein relates only to the assets acquired in any such acquisition
referred to therein), (D) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (E) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 9.5)
that limit the transfer of such Property pending the consummation of such sale,
(F) customary restrictions in leases, subleases, licenses and sublicenses
otherwise permitted by this Agreement so long as such restrictions relate only
to the assets subject thereto and (G) customary provisions restricting
assignment of any agreement entered into in the ordinary course of business.

 

108

--------------------------------------------------------------------------------


 

SECTION 9.11                                      Nature of Business.  Engage in
any business other than the business conducted by the Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related
or ancillary thereto or that are reasonable extensions thereof.

 

SECTION 9.12                                      Sale Leasebacks.  Directly or
indirectly become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for substantially the same purpose
as any other Property that has been sold or is to be sold or transferred by such
Credit Party or such Subsidiary to another Person which is not another Credit
Party or Subsidiary of a Credit Party in connection with such lease.

 

SECTION 9.13                                      [Reserved].

 

SECTION 9.14                                      Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  With
respect to Revolving Credit Loans only, as of the last day of any Fiscal Quarter
ending during the periods specified below, permit the Consolidated Total
Leverage Ratio to be greater than the corresponding ratio set forth below:

 

Period

 

Maximum Consolidated Total
Leverage Ratio

 

Closing Date through December 31, 2015

 

6.75 to 1.00

 

January 1, 2016 through December 31, 2017

 

6.00 to 1.00

 

January 1, 2018 and thereafter

 

5.00 to 1.00

 

 

(b)                                 Consolidated Interest Coverage Ratio.  With
respect to Revolving Credit Loans only, as of the last day of any Fiscal Quarter
ending during the periods specified below, permit the Consolidated Interest
Coverage Ratio to be less than the corresponding ratio set forth below opposite
such Fiscal Quarter period:

 

Period

 

Minimum Consolidated Interest
Coverage Ratio

 

Closing Date through December 31, 2015

 

2.50 to 1.00

 

January 1, 2016 through December 31, 2016

 

2.75 to 1.00

 

January 1, 2017 and thereafter

 

3.00 to 1.00

 

 

The provisions of this Section 9.14 are for the benefit of the Revolving Credit
Lenders only and the Required Revolving Credit Lenders may amend, waive or
otherwise modify this Section 9.14 or the defined terms used for purposes of
this Section 9.14 or waive any Default or Event of Default resulting from a
breach of this Section 9.14 in accordance with the provisions of Section 12.2.

 

(c)                                  Certain Calculations.  With respect to any
period during which a Specified Transaction has occurred, for purposes of
determining compliance with the financial covenants set forth in this
Section 9.14, Consolidated EBITDA shall be calculated with respect to such
period on a Pro Forma Basis using the historical audited financial statements of
any business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of the Borrower and its Subsidiaries which
shall be reformulated as if such Investment, Asset Disposition or Permitted
Acquisition and any Indebtedness incurred or repaid in connection therewith, had
been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable

 

109

--------------------------------------------------------------------------------


 

measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to the outstanding Loans incurred during such
period).

 

SECTION 9.15                                      Designation of Unrestricted
Subsidiaries; Limitation on Creation of Subsidiaries.  Notwithstanding anything
to the contrary contained in this Agreement, Borrower will not, and will not
permit any of its Subsidiaries to, establish, create or acquire after the
Closing Date any Unrestricted Subsidiary, except to the extent that (a) such
establishment, creation or acquisition constitutes an Investment permitted under
Section 9.3(r), (b) such Unrestricted Subsidiary meets all of the requirements
of the definition thereof and (c) the Equity Interests of such Unrestricted
Subsidiary, to the extent owned by a Credit Party, are promptly pledged pursuant
to, and to the extent required by, the Security Agreement, the Stock Pledge
Agreement and the Guaranty Agreement and the certificates, if any, representing
such Equity Interests, together with stock or other appropriate powers duly
executed in blank, are delivered to the Administrative Agent.

 

SECTION 9.16                                      Disposal of Subsidiary
Interests.  The Borrower will not permit any Domestic Subsidiary to be a
non-wholly-owned Subsidiary except (a) as a result of or in connection with a
dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 9.4 or 9.5 or (b) so long as such Domestic Subsidiary continues to be a
Guarantor.  No Credit Party shall form, or cause to be formed, any other
Subsidiary, except in compliance with Section 8.14.

 

ARTICLE X

 

DEFAULT AND REMEDIES

 

SECTION 10.1                                      Events of Default.  Each of
the following shall constitute an Event of Default:

 

(a)                                 Default in Payment of Principal of Loans and
Reimbursement Obligations.  The Borrower shall default in any payment of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).

 

(b)                                 Other Payment Default.  The Borrower or any
other Credit Party shall default in the payment when and as due (whether at
maturity, by reason of acceleration or otherwise) of interest on any Loan or
Reimbursement Obligation or the payment of any other Obligation, and such
default shall continue for a period of three Business Days.

 

(c)                                  Misrepresentation.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.

 

(d)                                 Default in Performance of Certain
Covenants.  Any Credit Party shall default in the performance or observance of
any covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a) or 8.4 (only
with respect to corporate existence) or Article IX.

 

110

--------------------------------------------------------------------------------


 

(e)                                  Breach of Representations, Etc.  Any
material representation, warranty, certification or other statement made or
deemed made by any Credit Party in any Loan Document or in any statement or
certificate at any time given by any Credit Party or any of its Subsidiaries in
writing, pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made.

 

(f)                                   Default in Performance of Other Covenants
and Conditions.  Any Credit Party or any Subsidiary thereof shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for in this
Section) or any other Loan Document and such default shall continue for a period
of 30 days after the earlier of (i) the Administrative Agent’s delivery of
written notice thereof to the Borrower and (ii) a Responsible Officer of the
Borrower having obtained knowledge thereof.

 

(g)                                  Indebtedness Cross-Default.  Any Credit
Party or any Subsidiary thereof shall (i) default in the payment of any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate outstanding principal amount of which Indebtedness is in excess of the
Threshold Amount beyond the period of grace if any, provided in the instrument
or agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans or any Reimbursement Obligation) the
aggregate outstanding principal amount (or, with respect to any Hedge Agreement,
the Hedge Termination Value) of which Indebtedness is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice or lapse of time, if
required, any such Indebtedness to become due prior to its stated maturity (and
in each case, any applicable grace period having expired).

 

(h)                                 Change in Control.  Any Change in Control
shall occur.

 

(i)                                     Voluntary Bankruptcy Proceeding.  Any
Credit Party or any Material Domestic Subsidiary thereof shall (i) commence a
voluntary case under any Debtor Relief Laws, (ii) file a petition seeking to
take advantage of any Debtor Relief Laws, (iii) consent to or fail to contest in
a timely and appropriate manner any petition filed against it in an involuntary
case under any Debtor Relief Laws, (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign, (v) admit in writing its
inability to pay its debts as they become due, (vi) make a general assignment
for the benefit of creditors, or (vii) take any corporate action authorizing any
of the foregoing.

 

(j)                                    Involuntary Bankruptcy Proceeding.  A
case or other proceeding shall be commenced against any Credit Party or any
Material Domestic Subsidiary thereof in any court of competent jurisdiction
seeking (i) relief under any Debtor Relief Laws, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Credit Party or any
Material Domestic Subsidiary or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of 60 consecutive days, or an
order granting the relief requested in such case or proceeding (including, but
not limited to, an order for relief under such Debtor Relief Laws) shall be
entered.

 

(k)                                 Failure of Agreements.  At any time after
the execution and delivery thereof, (i) (A) this Agreement or any Loan Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in

 

111

--------------------------------------------------------------------------------


 

accordance with the terms hereof) or shall be declared null and void, or
(B) Administrative Agent shall not have or shall cease to have a valid and
perfected first priority Lien (subject to Permitted Liens) in a material portion
of the Collateral purported to be covered by the Loan Documents (except (1) as
expressly permitted by the Loan Documents or (2) as a result of the
Administrative Agent’s failure to maintain possession of certificates or
instruments representing the Collateral delivered to it by any Credit Party) or
any Credit Party shall so assert in writing, or (ii) any Credit Party shall
contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability under any Loan Document to which it
is a party.

 

(l)                                     ERISA Events.  An ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to have
a Material Adverse Effect.

 

(m)                             Judgment.  A judgment or order for the payment
of money which causes the aggregate amount of all such judgments or orders (net
of any amounts paid or fully covered by independent third party insurance as to
which the relevant insurance company does not dispute coverage) to exceed the
Threshold Amount shall be entered against any Credit Party or any Subsidiary
thereof by any court and either (i) there is a period of 60 consecutive days at
any time after the entry of any such judgment, order, or award during which
(A) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(B) a stay of enforcement thereof is not in effect, or (ii) enforcement
proceedings are commenced upon such judgment, order, or award.

 

(n)                                 Dissolution.  Any order, judgment or decree
shall be entered against any Credit Party decreeing the dissolution or split up
of any Credit Party and such order shall remain undischarged or unstayed for a
period in excess of 15 days, or any Credit Party shall otherwise dissolve or
cease to exist (except as permitted by Section 9.5).

 

(o)                                 Gaming Licenses.  The revocation,
termination, suspension or cessation of effectiveness of any Gaming License
following exhaustion of all administrative remedies which results in the
cessation or suspension of any gaming operations at any Gaming Facility for a
period of more than 90 consecutive days that, during the 12 month period ended
on the last day of the most recently ended calendar month, accounted for ten
percent or more of the consolidated gross revenues (calculated in accordance
with GAAP) of the Borrower and its Subsidiaries on a consolidated basis related
to gaming operations (other than the voluntary relinquishment of a Gaming
License if such relinquishment is, in the reasonable, good faith judgment of the
board of directors of the Borrower both desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and not disadvantageous
in any material respect to the Lenders.

 

SECTION 10.2                                      Remedies.  Upon the occurrence
and during the continuance of an Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by written notice to the
Borrower:

 

(a)                                 Acceleration; Termination of Credit
Facility.  Terminate the Revolving Credit Commitment (other than the Revolving
Credit Commitments with respect to outstanding Letters of Credit, which, in such
case, shall be Cash Collateralized in an amount equal to the L/C Obligations)
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents and all other Obligations, to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by each
Credit Party, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit

 

112

--------------------------------------------------------------------------------


 

Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)                                 Letters of Credit.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to the preceding paragraph, the
Borrower shall at such time deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such Cash Collateral account shall be
returned to the Borrower.

 

(c)                                  General Remedies.  Exercise on behalf of
the Secured Parties any or all of its other rights and remedies under this
Agreement, the other Loan Documents and Applicable Law.

 

(d)                                 Notice to West Virginia Lottery Commission. 
Upon the occurrence of a Default or an Event of Default hereunder or under any
of the Loan Documents, the Borrower or the Administrative Agent, as applicable,
shall, promptly upon becoming aware of such Default or Event of Default, provide
notice thereof to each Gaming Authority upon which notice is required to be
given.

 

SECTION 10.3                                      Rights and Remedies
Cumulative; Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Administrative Agent and the
Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise. 
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 10.2 for the benefit of all the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Lender or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 12.4 (subject to the terms of Section 5.4), or (iv) 

 

113

--------------------------------------------------------------------------------


 

any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; provided further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 10.2 and (B) in
addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 5.4(b), any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

 

SECTION 10.4                                      Crediting of Payments and
Proceeds.  In the event that the Obligations have been accelerated pursuant to
Section 10.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received on
account of the Lenders upon the Secured Obligations and all net proceeds from
the enforcement of the Secured Obligations shall be applied by the
Administrative Agent as follows:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been paid
in full (other than (i) contingent indemnification and expense reimbursements
obligations not then due and (ii) obligations and liabilities under Secured Cash
Management Agreements or Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and all Letters of Credit have been terminated or expired
(or been Cash Collateralized in an amount equal to the then outstanding L/C
Obligations), to the Borrower or as otherwise required by Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this

 

114

--------------------------------------------------------------------------------


 

Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

 

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not a “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the Obligations that are
Excluded Swap Obligations (it being understood and agreed, that in the event
that any amount is applied to Obligations other than Excluded Swap Obligations
as a result of this clause, to the extent permitted by Applicable Law, the
Administrative Agent shall make such adjustments as it determines are reasonably
appropriate to distributions pursuant to clause Fourth above from amounts
received from “Eligible Contract Participants” to ensure, as nearly as possible,
that the proportional aggregate recoveries with respect to Obligations described
in clause Fourth above by the holders of any Excluded Swap Obligations are the
same as the proportional aggregate recoveries with respect to other obligations
pursuant to clause Fourth above).

 

SECTION 10.5                                      Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 3.3, 5.3 and 12.3)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.

 

SECTION 10.6                                      Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, with the consent (or at the direction) of the Required
Lenders, shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure

 

115

--------------------------------------------------------------------------------


 

conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Document or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

SECTION 11.1                                      Appointment and Authority.

 

(a)                                 Each of the Lenders and the Issuing Lender
hereby irrevocably designates and appoints JPMorgan Chase Bank, N.A. to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
and the Issuing Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties).  In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article XI for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Articles XI and XII (including Section 12.3, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

 

SECTION 11.2                                      Rights as a Lender.

 

(a)                                 The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally

 

116

--------------------------------------------------------------------------------


 

engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

(b)                                 Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

 

SECTION 11.3                                      Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents or as necessary
under the circumstances as provided in Section 12.2), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duties or obligations to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 12.2 and
Section 10.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any

 

117

--------------------------------------------------------------------------------


 

Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by the Borrower, a Lender or the Issuing Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 11.4                                      Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 11.5                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 11.6                                      Resignation of Administrative
Agent.

 

(a)                                 Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower and subject to the consent of the Borrower (provided no Event of
Default has occurred and is continuing at the time of such resignation), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Administrative Agent, in
consultation

 

118

--------------------------------------------------------------------------------


 

with and subject to the consent of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation) may, on behalf
of the Lenders and the Issuing Lender, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 12.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with and subject to the consent of the Borrower
(provided no Event of Default has occurred and is continuing at the time of such
removal), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by, or removal of, JPMorgan
Chase Bank, N.A., as Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor

 

119

--------------------------------------------------------------------------------


 

shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

 

SECTION 11.7                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and the Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 11.8                                      No Other Duties, etc. 
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, book managers, lead managers, arrangers, lead
arrangers or co-arrangers listed on the cover page or signature pages hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

SECTION 11.9                                      Collateral and Guaranty
Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Revolving Credit Commitment and payment in full of all Secured Obligations
(other than (1) contingent indemnification and expense reimbursement obligations
and (2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized in an amount equal to the then outstanding L/C
Obligations), (B) that is sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (C) if approved, authorized or ratified in writing in
accordance with Section 12.2;

 

(ii)                                  to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien permitted pursuant to Section 9.2(i); and

 

(iii)                               to release any Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement and the Security

 

120

--------------------------------------------------------------------------------


 

Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty Agreement and the Security Agreement, in each
case in accordance with the terms of the Loan Documents and this Section 11.9. 
In the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 9.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

SECTION 11.10                               Secured Hedge Agreements and Secured
Cash Management Agreements(a) .  No Cash Management Bank or Hedge Bank that
obtains the benefits of Section 10.4 or any Collateral by virtue of the
provisions hereof or of any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

SECTION 11.11                               Withholding Taxes.  Without limiting
or expanding the provisions of Section 5.11, each Lender shall indemnify the
Administrative Agent (to the extent that Administrative Agent has not already
been reimbursed by the Credit Parties and without limiting or expanding the
obligation of the Credit Parties to do so) against, and shall make payable in
respect thereof within ten (10) days after demand therefor, any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding tax ineffective).  A certificate as
to the amount of any such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amounts due the Administrative Agent under this Section 11.11.  The
agreements in this Section 11.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

121

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

SECTION 12.1                                      Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 12.1(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

Eldorado Resorts, Inc.
100 West Liberty Street, Suite 1150
Reno, NV 89501
Telephone: (775) 348-9270

Facsimile:  (775) 337-9218
Attention:  Robert M. Jones

Email: bjones@eldoradoresorts.com

 

With copies to:

 

Milbank, Tweed, Hadley & McCloy LLP
601 Figueroa Street, 30th Floor
Los Angeles, California 90017
Telephone: (213) 892-4671

Facsimile:  (213) 892-4721
Attention:  Deborah Conrad, Esq.

Email: dconrad@milbank.com

 

If to Administrative Agent, Issuing Lender and Swingline Lender at:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road 3/Ops2

Newark, DE 19713

Attention: Daniel Lahijani

Telephone: (302) 634-4208

Facsimile: (302) 634-4733

Email: daniel.x.lahijani@Jpmorgan.com

 

With a copy to:

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Telephone:  (212) 318-3836
Facsimile:  (212) 378-2500
Attention:  William J. Miller
Email:  wmiller@cahill.com

 

122

--------------------------------------------------------------------------------


 

If to any other Lender or Issuing Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire;

 

if to the West Virginia Lottery Commission, at:

 

West Virginia Lottery Commission
312 MacCorkle Ave SE
Charleston, WV 25314
Attention:  John Melton, General Counsel

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 12.1(b) below, shall be effective as provided in said
Section 12.1(b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuing Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II if such Lender or the
Issuing Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed and Letters of Credit requested

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the communications
required hereunder available to the Issuing Lender and the other Lenders by
posting such communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

 

123

--------------------------------------------------------------------------------


 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to any Credit
Party, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).

 

SECTION 12.2                                      Amendments, Waivers and
Consents.  Except as set forth below or as specifically provided in any Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Borrower; provided that no
amendment, waiver or consent shall:

 

(a)                                 increase the Revolving Credit Commitment of
any Revolving Credit Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 10.2) or the amount of Loans required to be made
by any Lender, in any case, without the written consent of such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment (it being understood
that a waiver of a mandatory prepayment under Section 2.4(b) shall only require
the consent of the Required Lenders) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or Reimbursement Obligation, or any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby; provided
that only the consent of the Required Lenders shall be necessary (i) to waive
any obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(c) during the continuance of an Event of Default or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligation or to reduce any fee payable hereunder;

 

(d)                                 change Section 5.6 or Section 10.4 in a
manner that would alter the pro rata sharing of payments or order of application
required thereby without the written consent of each Lender directly and
adversely affected thereby;

 

124

--------------------------------------------------------------------------------


 

(e)                                  change Section 4.4(b)(v) in a manner that
would alter the order of application of amounts prepaid pursuant thereto without
the written consent of each Lender directly and adversely affected thereby;

 

(f)                                   except as otherwise permitted by this
Section 12.2, change any provision of this Section 12.2 or reduce the
percentages specified in the definition of “Required Lenders,” “Required
Revolving Credit Lenders,” or any provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or

 

(g)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 9.4),
in each case, without the written consent of each Lender; or

 

(h)                                 release (i) all of the Guarantors or
(iii) the Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from any Guaranty Agreement and any Security
Agreement (other than as authorized in Section 11.9), without the written
consent of each Lender;

 

(i)                                     release all or substantially all of the
Collateral or release any Security Document (other than as authorized in
Section 11.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender; or

 

(j)                                    amend, waive or otherwise modify the
financial covenants set forth in Section 9.14, any definition related thereto
(as any such definition is used therein) or waive any Default or Event of
Default resulting from a failure to perform or observe the financial covenants
set forth in Section 9.14 (including any related Default or Event of Default
under Section 8.1) without the written consent of the Required Revolving Credit
Lenders; provided, that, the amendments, waivers or modifications described in
this clause (j) shall not require the consent of any Lenders other than the
Required Revolving Credit Lenders,

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) any fee letter agreement may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (vii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any

 

125

--------------------------------------------------------------------------------


 

other party to any Loan Document) if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature in any such provision.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into technical or immaterial amendments or
modifications to this Agreement (other than amendments to this Section 12.2) or
any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.13 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall affect any provision identified in
clauses (a)-(i) above, in each case, without the written consent of such
affected Lender.

 

SECTION 12.3                                      Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower shall
cause the other Credit Parties to, jointly and severally, pay, promptly
following written demand therefor (i) all reasonable and documented
out-of-pocket expenses incurred by the Arrangers, the Administrative Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Arrangers, and, if
necessary, the reasonable fees, charges and disbursements of one local counsel
per jurisdiction and, in the event of any conflict of interest, such additional
counsel for each of the Lenders retained with the consent of the Borrower to the
extent of such conflict of interests) in connection with the syndication of the
Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Lenders, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per jurisdiction
and, in the event of any conflict of interest, such additional counsel for each
of the Lenders retained with the consent of the Borrower to the extent of such
conflict of interests) in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 12.3, or (B) in connection with the
Loans made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that, in the case of this clause (ii), in no event shall
the Borrower be responsible for the fees and expenses of more than one counsel
for the Administrative Agent or more than one counsel for the Lenders (provided
such counsel is not conflicted from representing, and is reasonably acceptable
to each Lender), collectively, in each case, with respect to any occurrence,
event or matter involving a loss, claim, damage or liability for which an
indemnity is otherwise required hereunder and (iii) all reasonable costs, fees
and expenses of one financial advisor retained by the Lenders, collectively, at
any time after (x) an Event of Default under Section 10.1(a) or (b) has occurred
and is continuing or (y) any other Default or Event of Default has occurred and
has been continuing for a period of at least 30 days.

 

126

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the Issuing Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims), damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party), other than such
Indemnitee and its Related Parties, arising out of, in connection with, or as a
result of (i) the execution, enforcement or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on, at, under or from any
property owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim, investigation, litigation or other proceeding and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Credit
Party or any Subsidiary thereof against an Indemnitee for any material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 12.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to pay any amount required under
Section 12.3(a) or (b) to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Issuing Lender, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that with respect to such unpaid
amounts owed to the Issuing Lender or the Swingline Lender solely in its
capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
the Swingline Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender

 

127

--------------------------------------------------------------------------------


 

or the Swingline Lender in connection with such capacity.  The obligations of
the Lenders under this Section 12.3(c) are subject to the provisions of
Section 5.7.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 12.3(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

SECTION 12.4                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender, the Issuing
Lender, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lender, the
Swingline Lender and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  The rights of each Lender, the Issuing Lender, the Swingline
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Issuing Lender, the Swingline Lender or their respective Affiliates may
have.  Each Lender, the Issuing Lender and the Swingline Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the foregoing, no
amount set off from any Guarantor shall be applied to any Excluded Swap
Obligation of such Guarantor.

 

128

--------------------------------------------------------------------------------


 

SECTION 12.5                                      Governing Law; Jurisdiction,
Etc.

 

(a)                                 Governing Law.  This Agreement and the other
Loan Documents and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Lender, the Swingline Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by Applicable Law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender, the Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 12.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

SECTION 12.6                                      Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

129

--------------------------------------------------------------------------------


 

SECTION 12.7                                      Reversal of Payments.  To the
extent any Credit Party makes a payment or payments to the Administrative Agent
for the ratable benefit of the Lenders or the Administrative Agent receives any
payment or proceeds of the Collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

SECTION 12.8                                      Injunctive Relief.  The
Borrower recognizes that, in the event the Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, the Borrower
agrees that the Lenders, at the Lenders’ option, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

SECTION 12.9                                      Accounting Matters.  If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

SECTION 12.10                               Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may (except as
permitted pursuant to Section 10.2) assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

130

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Revolving Credit Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent five Business Days after having received written notice
thereof unless such consent is expressly refused by the Borrower prior to such
fifth Business Day;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; and provided further, that the Borrower’s consent shall not be
required during the primary syndication of the Credit Facility;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Credit Facility or any unfunded Term
Loan Commitments if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment or a Term Loan Commitment, as applicable, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) the Term Loans to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C)                               the consents of the Issuing Lender and the
Swingline Lender shall be required for any assignment in respect of the
Revolving Credit Facility.

 

131

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more Approved Funds by a
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s
Subsidiaries, Unrestricted Subsidiaries or Affiliates, (B) to any other Person
if such assignment to such Person would violate any Gaming Law, (C) to any other
Person for which a finding of unsuitability has been made or determined by any
Gaming Authority against such Person, (D) a Competitor or an Affiliate of a
Competitor of any Credit Party or (E) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (E).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of

 

132

--------------------------------------------------------------------------------


 

rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in Charlotte, North Carolina, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Credit Commitment of, and principal amounts and interest thereon of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.  The Administrative Agent has delivered to the Borrower
a true and correct copy of the Register as in effect on the date hereof and from
time to time upon written request of the Borrower, a copy of the then current
Register.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than (w) a natural Person, (x) the
Borrower, (y) any of the Borrower’s Affiliates or Subsidiaries or (z) any
Competitor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lender, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2 that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.8,
5.9, 5.10 and 5.11 (subject to the requirements and limitations therein,
including the requirements of Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.10(b); provided that
such Participant (A) shall be subject to the provisions of Section 5.12 as if it
were an assignee under Section 12.10(b) and (B) shall not be entitled to receive
any greater payment under Sections 5.10 and 5.11, with respect to such
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Sections 12.3 and 12.4 as though it were a Lender;
provided that such Participant shall be subject to Section 5.6 as though it were
a Lender.

 

133

--------------------------------------------------------------------------------


 

(e)           Participant Register.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and interest thereon) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)           In the event any Lender is found unsuitable as a Lender under the
Credit Agreement by any Gaming Authority (an “Unsuitable Lender”), then to the
extent permitted by Applicable Laws: (i) the Borrower shall have the right to
make a voluntary prepayment of the Revolving Credit Loans and the Term Loans in
the amount necessary to reduce the aggregate Revolving Credit Commitment and the
Term Loan, as applicable, by the amount of the Revolving Credit Loans and Term
Loans, as applicable, held by the Unsuitable Lender, and any payments required
in connection with such prepayment shall be made to the Unsuitable Lender and
not on a pro rata basis to all Lenders (without any additional penalties,
including any breakage costs) until a replacement Lender, if any, commits to
acquire the Revolving Credit Loans and Term Loans, as applicable, of the
Unsuitable Lender, at which time, the aggregate Revolving Credit Commitment and
Term Loans, as applicable, shall be increased by the amount of such prepayment,
and (ii) upon full payment of all outstanding amounts of principal and interest
owing to it, such Unsuitable Lender shall executed such documents as may be
required by the Administrative Agent, the Borrower or any applicable Gaming
Authority to evidence that such Unsuitable Lender no longer retain any interest
under the Loan Documents (other than provisions that expressly survive the
repayment in full of the Obligations).  No Credit Party shall be required to pay
or reimburse any Unsuitable Lender in applying for a license, qualification or a
finding of suitability.

 

SECTION 12.11          Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or

 

134

--------------------------------------------------------------------------------


 

thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement (other than any Competitor) or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (other than any
Competitor); (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates from a third party that is
not, to such Person’s knowledge, subject to confidentiality obligations, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates), (l) to the extent that such information is
independently developed by a Secured Party or (m) for purposes of establishing a
“due diligence” defense.  For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Notwithstanding any provision in this Agreement to the contrary, the obligations
of the Administrative Agent, the Lenders and the Issuing Lender under this
Section 12.11 shall survive termination of this Agreement for a period of one
year and shall continue to bind any former Administrative Agent, Lender, or
Issuing Lender who ceases to be a party to this Agreement for a period of one
year thereafter.

 

SECTION 12.12          Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 12.13          All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 12.14          Survival.

 

(a)           All representations and warranties set forth in Article VII and
all representations and warranties contained in any certificate, or any of the
Loan Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those

 

135

--------------------------------------------------------------------------------


 

that are expressly made as of a specific date), shall survive the Closing Date
and shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)           Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 12.15          Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 12.16          Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 12.17          Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 12.18          Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been paid and
satisfied in full (other than (a) contingent indemnification and expense
reimbursements obligations not then due and (b) obligations and liabilities
under Secured Cash Management Agreements or Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made), all Letters of Credit have been terminated or
expired (or been Cash Collateralized in an amount equal to the then outstanding
L/C Obligations) and the Revolving Credit Commitment has been terminated.  No

 

136

--------------------------------------------------------------------------------


 

termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

SECTION 12.19          USA PATRIOT Act.  The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender to identify the Borrower or such Guarantor in accordance with
the PATRIOT Act.

 

SECTION 12.20          Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

 

SECTION 12.21          Inconsistencies with Other Documents.  In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

 

SECTION 12.22          Additional Gaming Provisions.

 

(a)           Each of the Arrangers, the Administrative Agent and the Lenders
agrees to cooperate with the applicable Gaming Authorities in connection with
the administration of their regulatory jurisdiction over the Borrower and the
other Credit Parties, including, without limitation, to the extent not
inconsistent with the internal policies of such Arranger, Administrative Agent
or Lender and any applicable legal or regulatory restrictions, the provision of
such documents or other information as may be requested by any such Gaming
Authorities relating to any Arranger, the Administrative Agent, any of the
Lenders or the Borrower or any other Credit Party, or the Loan Documents. 
Notwithstanding any other provision of this Agreement, the Borrower expressly
authorizes, and will cause each other Credit Party to authorize, each Arranger,
the Administrative Agent and each Lender to cooperate with the applicable Gaming
Authorities as described above.

 

(b)           Notwithstanding anything contained in this Agreement or in the
Security Documents to the contrary, (i) with respect to Collateral located in
the Commonwealth of Pennsylvania, the Administrative Agent hereby confirms that
it does not and will not have or otherwise claim a security interest in, or lien
on, monies and other funds on account for taxes owed to the Commonwealth of
Pennsylvania under Chapter 14 of the Pennsylvania Race Horse Development and
Gaming Act, 4 Pa. Cons. Stat. Ann. § 1101 et. seq., (ii) with respect to
Collateral located in the State of West Virginia, the Administrative Agent
hereby confirms that it does not and will not have or otherwise claim a security
interest in, or lien on, monies and other funds on account for taxes owed to the
State of West Virginia under the West Virginia Lottery Racetrack Table Games
Act, W. Va. Code § 29-22C-1 et seq. or on the gross terminal income required to
be remitted to the West Virginia Lottery Commission pursuant to Section 10 of
the West Virginia Racetrack Video Lottery Act, W. Va. Code § 29-22A-10, and
(iii) with respect to the video lottery license that was issued to SDI on or
about June 1, 2013 in the State of Ohio, the Administrative Agent and the
Lenders acknowledge that Ohio law prohibits the transfer directly or indirectly
of a video lottery license for five years after the initial issuance thereof to
an entity that did not have an ownership interest in such initial license;
provided that the director of the Ohio Lottery Commission shall have the
authority to permit a transfer otherwise prohibited by Applicable Law if such

 

137

--------------------------------------------------------------------------------


 

director determines that due to the financial, operational or security integrity
of the licensed agent, such transfer is needed to protect the public interest or
trust.

 

(c)           The Lenders acknowledge that (i) the PGCB has the authority
pursuant to 58 Pa. Code § 441a.13 to review agreements pertaining to PIDI,
(ii) if the PGCB finds that an agreement is not in the public interest or is
inimical to the interest of gaming in the Commonwealth of Pennsylvania, the PGCB
may, by order, require the termination of the agreement or association of any
person associated therewith, or pursue any remedy or combination of remedies
authorized by Applicable Law.  The Lenders further acknowledge that the Borrower
and the Guarantors may terminate this Agreement, or any related Loan Document,
if the PGCB orders the termination of this Agreement or any related Loan
Document pursuant to 58 Pa. Code § 441a.13.  Upon any such termination, an Event
of Default shall have occurred and be continuing and all Obligations shall be
immediately due and payable.

 

Notwithstanding anything contained in this Agreement or in the Security
Documents to the contrary, the Collateral shall not include, and no security
interest shall be granted with respect to, any Gaming License or Gaming
Equipment if and to the extent that a security interest in such Gaming License
or Gaming Equipment (i) is prohibited by applicable law, rule or regulation, or
(ii) requires the consent of any Governmental Authority or Gaming Authority
which has not yet been obtained.

 

Lenders acknowledge that (i) any lender that is not a bank or other licensed
lending institution must be approved by the West Virginia Lottery Commission and
certain other Gaming Authorities prior to the extension of credit and
(ii) although advance approval is not required by the PGCB, the PGCB retains the
right, upon a finding of probable cause, to investigate the suitability of
lenders; provided, that the Credit Parties acknowledge that as of the Closing
Date, the Lenders party hereto have been approved by the West Virginia Lottery
Commission.

 

SECTION 12.23          Certain Matters Affecting Lenders.

 

(a)           If any Gaming Authority shall determine that any Lender does not
meet suitability standards prescribed under applicable Gaming Laws (a “Former
Lender”), the Borrower shall have the right (but not the duty) to cause such
Former Lender (and such Former Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each, a “Substitute
Lender”) in accordance with the provisions of Section 12.10 and the Former
Lender shall pay any fees payable thereunder in connection with such assignment;
provided that, to the extent permitted by each Gaming Authority, (i) on the date
of such assignment, the Substitute Lender shall pay to the Former Lender an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Former Lender, (B) an amount
equal to all unreimbursed drawings that have been funded by such Former Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Former Lender, (ii) on the date of such assignment, the Borrower shall pay any
amounts payable to such Former Lender pursuant to Section 5.9, 5.10 or 5.11; or
otherwise as if it were a prepayment.  The Borrower shall bear the reasonable
costs and expenses of any Lender required by any Gaming Authorities to file an
application for a finding of suitability in connection with the investigation of
an application by the Borrower or the other Credit Parties for a license to
operate a gaming establishment; provided that such Lender (1) fully and timely
cooperates with such Gaming Authority with respect to such review process and
(2) is found by such Gaming Authority to be suitable.

 

(b)           Notwithstanding the provisions of Section 12.23(a), and so long as
not prohibited by Gaming Laws, if any Lender becomes a Former Lender, and if the
Borrower fails to find a Substitute Lender pursuant to Section 12.23(a) within
any time period specified by the appropriate Gaming Authority for the withdrawal
of a Former Lender (the “Withdrawal Period”), the Borrower shall

 

138

--------------------------------------------------------------------------------


 

immediately prepay in full the outstanding amount of all Loans of such Former
Lender, together with all unpaid fees owing to such Former Lender hereunder and
under any other fee arrangements as separately agreed in the amounts so
specified, and any amounts payable to such Former Lender pursuant to
Section 5.9, 5.10 or 5.11 or otherwise as if it were a prepayment and, in each
case where applicable, with accrued interest thereon to the earlier of (i) the
date of payment or (ii) the last day of the applicable Withdrawal Period and all
outstanding Commitments of such Lender shall be terminated.  Upon the prepayment
of all amounts owing to any Former Lender, such Former Lender shall no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
Former Lender to additional amounts or indemnification hereunder shall survive
as to such Former Lender.

 

[Signature pages to follow]

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

 

ELDORADO RESORTS, INC.

 

 

 

By:

/s/ Gary L. Carano

 

Name: Gary L. Carano

 

Title: Chief Executive Officer

 

 

 

 

 

ELDORADO HOLDCO LLC

 

 

 

 

By: Eldorado Resorts, Inc.

 

 

Its: Managing Member

 

 

 

 

 

By:

/s/ Gary L. Carano

 

 

Name: Gary L. Carano

 

 

Title: Chief Executive Officer

 

 

 

 

ELDORADO RESORTS LLC

 

 

 

 

By: Eldorado Holdco LLC

 

 

Its: Managing Member

 

 

 

 

 

By: Eldorado Resorts, Inc.

 

 

Its: Managing Member

 

 

 

 

 

By:

/s/ Gary L. Carano

 

 

Name: Gary L. Carano

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

ELDORADO SHREVEPORT #1, LLC

 

ELDORADO SHREVEPORT #2, LLC

 

 

 

By:

/s/ Gary L. Carano

 

Name: Gary L. Carano

 

Title: Manager

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ELDORADO CASINO SHREVEPORT JOINT VENTURE

 

 

 

By: Eldorado Shreveport #1, LLC

 

Its: Managing Partner

 

 

 

By:

/s/ Gary L. Carano

 

Name: Gary L. Carano

 

Title: Manager

 

 

 

 

 

MTR GAMING GROUP, INC.

 

MOUNTAINEER PARK, INC.

 

PRESQUE ISLE DOWNS, INC.

 

SCIOTO DOWNS, INC.

 

 

 

 

 

By:

/s/ Gary L. Carano

 

Name: Gary L. Carano

 

Title: Chief Executive Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender, Issuing
Lender and Lender

 

 

 

 

 

By:

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

--------------------------------------------------------------------------------